Exhibit 10.2

 

EXECUTION COPY

 

 

 

 

 

$6,500,000,000

 

SENIOR UNSECURED INTERIM LOAN AGREEMENT

 

Dated as of September 24, 2007

 

among

 

FIRST DATA CORPORATION,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CITIBANK, N.A.,
as Administrative Agent,

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
HSBC SECURITIES (USA) INC.,
LEHMAN BROTHERS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Bookrunners

 

 

 

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York  10005

 

 

887122

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

2

1.1.

Defined Terms

2

1.2.

Other Interpretive Provisions

49

1.3.

Accounting Terms

50

1.4.

[Reserved]

50

1.5.

References to Agreements, Laws, Etc.

50

1.6.

[Reserved]

50

 

 

 

SECTION 2.

AMOUNT AND TERMS OF CREDIT

51

2.1.

Commitments

51

2.2.

Maximum Number of Borrowings

52

2.3.

Notice of Borrowing

52

2.4.

Disbursement of Funds

52

2.5.

Repayment of Loans; Evidence of Debt

53

2.6.

Conversions and Continuations

54

2.7.

Pro Rata Borrowings

54

2.8.

Interest

55

2.9.

Interest Periods

56

2.10.

Increased Costs, Illegality, Etc.

57

2.11.

Compensation

59

2.12.

Change of Lending Office

59

2.13.

Notice of Certain Costs

59

2.14.

Permanent Refinancing

59

 

 

 

SECTION 3.

[RESERVED]

61

 

 

 

SECTION 4.

FEES; COMMITMENTS

62

4.1.

Administrative Agent’s Fees

62

4.2.

[Reserved]

62

4.3.

Mandatory Termination of Commitments

62

 

 

 

SECTION 5.

PAYMENTS

62

5.1.

Voluntary Prepayments

62

5.2.

Mandatory Prepayments

63

5.3.

Method and Place of Payment

64

5.4.

Net Payments

65

5.5.

Computations of Interest

68

5.6.

Limit on Rate of Interest

68

 

 

 

SECTION 6.

CONDITIONS PRECEDENT TO INITIAL BORROWING

68

6.1.

Loan Documents

68

6.2.

Guarantee

69

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.3.

Legal Opinions

69

6.4.

Notice of Borrowing

69

6.5.

Equity Investments

69

6.6.

Closing Certificates

69

6.7.

Authorization of Proceedings of Each Loan Party

69

6.8.

Fees

69

6.9.

Representations and Warranties

69

6.10.

Solvency Certificate

70

6.11.

Merger

70

6.12.

Patriot Act

70

 

 

 

SECTION 7.

[RESERVED]

70

 

 

 

SECTION 8.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

70

8.1.

Corporate Status

70

8.2.

Corporate Power and Authority

70

8.3.

No Violation

71

8.4.

Litigation

71

8.5.

Margin Regulations

71

8.6.

Governmental Approvals

71

8.7.

Investment Company Act

71

8.8.

True and Complete Disclosure

72

8.9.

Financial Condition; Financial Statements

72

8.10.

Tax Matters

72

8.11.

Compliance with ERISA

73

8.12.

Subsidiaries

74

8.13.

Intellectual Property

74

8.14.

Environmental Laws

74

8.15.

Properties

74

8.16.

Solvency

74

 

 

 

SECTION 9.

COVENANTS

74

9.1.

Reports and Other Information

74

9.2.

Compliance Certificate

76

9.3.

Taxes

76

9.4.

Stay, Extension and Usury Laws

76

9.5.

Limitation on Restricted Payments

76

9.6.

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

84

9.7.

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

86

9.8.

Asset Sales

93

9.9.

Transactions with Affiliates

95

9.10.

Liens

98

9.11.

Corporate Existence

98

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.12.

Offer to Repurchase upon Change of Control

99

9.13.

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

100

9.14.

Merger, Consolidation or Sale of All or Substantially All Assets

101

9.15.

Successor Corporation Substituted

103

9.16.

[Reserved]

103

9.17.

[Reserved]

103

 

 

 

SECTION 10.

[RESERVED]

103

 

 

 

SECTION 11.

DEFAULTS AND REMEDIES

104

11.1.

Event of Default

104

11.2.

[Reserved]

106

11.3.

[Reserved]

106

11.4.

[Reserved]

106

11.5.

[Reserved]

106

11.6.

[Reserved]

106

11.7.

[Reserved]

106

11.8.

[Reserved]

106

11.9.

[Reserved]

106

11.10.

[Reserved]

106

11.11.

[Reserved]

106

11.12.

[Reserved]

106

11.13.

[Reserved]

106

11.14.

[Reserved]

107

11.15.

[Reserved]

107

11.16.

Remedies upon Event of Default, Waivers of Past Defaults

107

11.17.

Application of Proceeds

107

 

 

 

SECTION 12.

THE AGENTS

108

12.1.

Appointment

108

12.2.

Delegation of Duties

108

12.3.

Exculpatory Provisions

108

12.4.

Reliance by Agents

109

12.5.

Notice of Default

109

12.6.

Non-Reliance on Administrative Agent and Other Lenders

110

12.7.

Indemnification

110

12.8.

Agents in Their Individual Capacities

111

12.9.

Successor Agents

111

12.10.

Withholding Tax

112

12.11.

[Reserved]

112

12.12.

Agents under Guarantee

112

12.13.

Right to Enforce Guarantee

112

 

 

 

SECTION 13.

MISCELLANEOUS

113

13.1.

Amendments, Waivers and Releases

113

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

13.2.

Notices

115

13.3.

No Waiver; Cumulative Remedies

115

13.4.

Survival of Representations and Warranties

115

13.5.

Payment of Expenses; Indemnification

116

13.6.

Successors and Assigns; Participations and Assignments

117

13.7.

Replacements of Lenders Under Certain Circumstances

121

13.8.

Adjustments; Set-off

122

13.9.

Counterparts

123

13.10.

Severability

123

13.11.

Integration

123

13.12.

GOVERNING LAW

123

13.13.

Submission to Jurisdiction; Waivers

123

13.14.

Acknowledgments

124

13.15.

WAIVERS OF JURY TRIAL

125

13.16.

Confidentiality

125

13.17.

Direct Website Communications

126

13.18.

USA PATRIOT Act

127

13.19.

Judgment Currency

127

13.20.

Payments Set Aside

128

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(b)

Commitments

 

Schedule 1.1(g)

Debt Repayment

 

Schedule 6.3

Local Counsels

 

Schedule 8.3

Conflicts

 

Schedule 8.4

Litigation

 

Schedule 8.12

Subsidiaries

 

Schedule 13.2

Notice Addresses

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Senior Unsecured Guarantee

 

Exhibit B

Form of Senior Refinancing Indenture

 

Exhibit C

Form of Senior Refinancing Registration Rights Agreement

 

Exhibit D-1

Form of Exchange Notice for Senior Cash Pay Loans

 

Exhibit D-2

Form of Exchange Notice for Senior PIK Loans

 

Exhibit E-1

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

 

Exhibit E-2

Form of Legal Opinion of General Counsel

 

Exhibit F

Form of Loan Party Closing Certificate

 

Exhibit G

Form of Assignment and Acceptance

 

Exhibit H-1

Form of Promissory Note (Cash Pay)

 

Exhibit H-2

Form of Promissory Note (PIK)

 

 

iv

--------------------------------------------------------------------------------


 

SENIOR UNSECURED LOAN AGREEMENT dated as of September 24, 2007, among FIRST DATA
CORPORATION, a Delaware corporation (the “Company” or the “Borrower”), the
lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), CITIBANK, N.A., as Administrative Agent (such
terms and each other capitalized term used but not defined in this preamble
having the meaning provided in Section 1), CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent, and CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS CREDIT
PARTNERS L.P., HSBC SECURITIES (USA) INC., LEHMAN BROTHERS INC. and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and
Bookrunners.

 

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance therewith, the “Acquisition Agreement”), dated as of April 1,
2007, by and among the Borrower, Holdings and Merger Sub, Merger Sub will merge
with and into the Borrower (the “Merger”), with the Borrower surviving the
Merger as a wholly-owned Subsidiary of Holdings;

 

WHEREAS, to fund, in part, the Merger, it is intended that Affiliates of
Kohlberg Kravis Roberts & Co., L.P. and certain other investors will contribute
an amount in cash to Holdings and/or a direct or indirect parent thereof in
exchange for Stock and Stock Equivalents (which cash will be contributed to the
Borrower in exchange for common Stock of the Borrower) (such contribution, the
“Equity Investment”), which shall be no less than 22.5% of the aggregate pro
forma capitalization of the Borrower on the Closing Date (the “Minimum Equity
Amount”);

 

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit in the form of Senior Interim Loans to the Borrower on the
Closing Date, in Dollars, in an aggregate principal amount of $6,500,000,000,
which shall initially consist of (a) $3,750,000,000 of Senior Interim Cash Pay
Loans and (b) $2,750,000,000 of Senior Interim PIK Loans;

 

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, it is intended that the Borrower will enter into (a) a senior secured
credit agreement, dated as of the Closing Date, by and among the Borrower, the
lenders from time to time parties thereto, Credit Suisse, Cayman Islands Branch,
as administrative agent, swingline lender and letter of credit issuer, Citibank,
N.A., as syndication agent, and Credit Suisse Securities (USA) LLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., Goldman Sachs Credit
Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and
bookrunners, and the other agents party thereto (as the same may be amended,
supplemented or otherwise modified from time to time in accordance therewith,
the “Senior Secured Credit Agreement”), pursuant to which (i)(1) the Borrower
will borrow term loans in an aggregate principal amount of $11,775,000,000 and
(2) a euro tranche term loan in an aggregate principal amount of 
€709,219,858.16 (together, the “Senior Secured Closing Date Term Loans”), (ii)
the Borrower may borrow term loans in an aggregate principal amount of up to
$225,000,000 (the “Senior Secured Delayed Draw Term Loans”), (iii) the Borrower
may borrow revolving credit loans (the “Senior Secured Revolving Credit Loans”)
in an aggregate principal amount of up to $2,000,000,000 (not to exceed

 

--------------------------------------------------------------------------------


 

$200,000,000 on the Closing Date), (iv) the Borrower may request letters of
credit in an aggregate amount not to exceed $500,000,000 (which will reduce
amounts available for Senior Secured Revolving Credit Loans), and (b) a senior
subordinated interim loan agreement, dated as of the Closing Date, by and among
the Borrower, the lenders from time to time parties thereto, Citibank, N.A., as
administrative agent, Credit Suisse, Cayman Islands Branch, as syndication
agent, and Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman Sachs Credit Partners L.P., HSBC
Securities (USA) Inc., Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and bookrunners (as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith, the “Senior Subordinated Interim Loan Agreement”), pursuant to which
the Borrower will borrow senior subordinated loans in an aggregate principal
amount of $2,500,000,000 (the “Senior Subordinated Interim Loans”); and

 

WHEREAS, the net proceeds of the Senior Interim Loans will be used by the
Borrower, together with (a) the net proceeds of the Senior Secured Closing Date
Term Loans, the Senior Secured Revolving Credit Loans (not to exceed
$200,000,000) and the Senior Subordinated Interim Loans and (b) the net proceeds
of the Equity Investments, on the Closing Date (or, in the case of the Debt
Repayment, such later date as may be necessary to effect the Debt Repayments in
accordance with the tender offers therefor) solely to effect the Merger, to
effect the Debt Repayments and to pay Transaction Expenses.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


SECTION 1.           DEFINITIONS


 

1.1.          Defined Terms.

 


(A)           AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SPECIFIED IN THIS SECTION 1.1 UNLESS THE CONTEXT OTHERWISE REQUIRES (IT BEING
UNDERSTOOD THAT DEFINED TERMS IN THIS AGREEMENT SHALL INCLUDE IN THE SINGULAR
NUMBER THE PLURAL AND IN THE PLURAL THE SINGULAR):


 

“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate.”  The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent or in the Federal Funds Effective Rate
shall take effect at the opening of business on the day specified in the
announcement of such change.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

“Acceptable Commitment” shall have the meaning provided in Section 9.8(b).

 

2

--------------------------------------------------------------------------------


 

“Acquired Indebtedness” shall mean, with respect to any specified Person,

 

(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Restricted Subsidiary of such specified Person, and

 

(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent pursuant to Section 12.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” shall have the meaning provided in Section 13.17(c).

 

“Agents” shall mean the Administrative Agent, the Syndication Agent and each
Joint Lead Arranger and Bookrunner.

 

“Agreement” shall mean this Senior Unsecured Loan Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning provided in Section 13.19.

 

“AHYDO redemption date” shall have the meaning provided in Section 5.1(b).

 

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
(a) 2.50% per annum with respect to Senior Cash Pay Loans and (b) 3.50% per
annum with respect to Senior PIK Loans. If the Loans are not paid within the
six-month period following the Closing Date, the Applicable ABR Margin will
increase by 0.50% per annum at the end of such six-month period and shall
increase by an additional 0.50% per annum at the end of each

 

3

--------------------------------------------------------------------------------


 

three-month period thereafter until the Interim Loan Conversion Date. At the
Interim Loan Conversion Date the Applicable ABR Margin will increase by 0.25%
per annum and shall increase by an additional 0.25% per annum at the end of each
three-month period thereafter until the Term Loan Maturity Date. Notwithstanding
the foregoing, the Applicable ABR Margin shall be capped such that the
applicable interest rate (i) in the case of Senior Cash Pay Loans, shall not
exceed the Senior Cash Pay Fixed Rate and (ii) in the case of Senior PIK Loans,
shall not exceed the Senior PIK Fixed Rate.

 

“Applicable Commitment” shall have the meaning provided in Section 9.8(b).

 

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan, (a) 3.50% per annum with respect to Senior Cash Pay Loans and (b) 4.50%
per annum with respect to Senior PIK Loans. If the Loans are not paid within the
six-month period following the Closing Date, the Applicable LIBOR Margin will
increase by 0.50% per annum at the end of such six-month period and shall
increase by an additional 0.50% per annum at the end of each three-month period
thereafter until the Interim Loan Conversion Date. At the Interim Loan
Conversion Date, the Applicable LIBOR Margin will increase by 0.25% per annum
and shall increase by an additional 0.25% per annum at the end of each
three-month period thereafter until the Term Loan Maturity Date. Notwithstanding
the foregoing, the Applicable LIBOR Margin shall be capped such that the
applicable interest rate (i) in the case of Senior Cash Pay Loans, shall not
exceed the Senior Cash Pay Fixed Rate and (ii) in the case of Senior PIK Loans,
shall not exceed the Senior PIK Fixed Rate.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale” shall mean:

 

(1)           the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

 

(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions
(other than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 9.7 hereof);

 

in each case, other than:

 

(a)           any disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) no longer used in the
ordinary course of business;

 

(b)           the disposition of all or substantially all of the assets of the
Borrower in a manner permitted pursuant to the provisions described under
Section 9.14 hereof or any disposition that constitutes a Change of Control
pursuant to this Agreement;

 

4

--------------------------------------------------------------------------------


 

(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 9.5 hereof;

 

(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50.0 million;

 

(e)           any disposition of property or assets or issuance of securities by
a Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower;

 

(f)            to the extent allowable under Section 1031 of the Code or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;

 

(g)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

(h)           any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

 

(i)            foreclosures, condemnation or similar action on assets or the
granting of Liens not prohibited by this Agreement;

 

(j)            sales of accounts receivable, or participations therein, in
connection with any Receivables Facility;

 

(k)           the sale or discount of inventory, accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

 

(l)            any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
by this Agreement;

 

(m)          dispositions in the ordinary course of business, including
disposition in connection with any Settlement and dispositions of Settlement
Assets and Merchant Agreements;

 

(n)           sales, transfers and other dispositions of Investments in joint
ventures and Merchant Acquisition and Processing Alliances to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(o)           sales, transfers and other dispositions of Investments in Merchant
Acquisition and Processing Alliances (regardless of the form of legal entity)
relating to any equity reallocation in connection with an asset or equity
contribution; and

 

5

--------------------------------------------------------------------------------


 

(p)           any issuance or sale of Equity Interests of any Restricted
Subsidiary to any Person operating in a Similar Business for which such
Restricted Subsidiary provides shared purchasing, billing, collection or similar
services in the ordinary course of business.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent.

 

“Authorized Officer” shall mean the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior officer of the Borrower designated as such in writing to the
Administrative Agent by the Borrower.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

 

“benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include the incurrence of the Loans on the Closing
Date (or resulting from conversions on a given date after the Closing Date)
having, in the case of LIBOR Loans, the same Interest Period.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements and
payments in Dollars in respect of any such LIBOR Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capital Stock” shall mean:

 

(1)           in the case of a corporation, corporate stock;

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

6

--------------------------------------------------------------------------------


 

(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.

 

“Cash Equivalents” shall mean:

 

(1)           United States dollars;

 

(2)           euro or any national currency of any participating member state of
the EMU or such local currencies held by the Borrower and its Restricted
Subsidiaries from time to time in the ordinary course of business;

 

(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government (or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of the U.S. government) with maturities of 24 months or
less from the date of acquisition;

 

(4)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $500.0 million in the case of U.S. banks and $100.0 million (or
the U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

 

(5)           repurchase obligations for underlying securities of the types
described in clauses (3) and (4) entered into with any financial institution
meeting the qualifications specified in clause (4) above;

 

(6)           commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P and in each case maturing within 24 months after the date of creation
thereof;

 

(7)           marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating

 

7

--------------------------------------------------------------------------------


 

Agency), and in each case maturing within 24 months after the date of creation
thereof;

 

(8)           readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;

 

(9)           Indebtedness or Preferred Stock issued by Persons with a rating of
A or higher from S&P or A2 or higher from Moody’s with maturities of 24 months
or less from the date of acquisition;

 

(10)         Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

(11)         investment funds investing 95% of their assets in securities of the
types described in clauses (1) through (10) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Cash Interest” shall have the meaning provided in Section 2.8(a)(ii).

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender with any guideline, request, directive
or order issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).

 

“Change of Control” shall mean the occurrence of any of the following:

 

(1)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or

 

(2)           the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section

 

8

--------------------------------------------------------------------------------


 

14(d)(2) of the Exchange Act, or any successor provision), including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act or any successor
provision), other than the Permitted Holders, in a single transaction or in a
series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent companies holding directly or indirectly 100% of the total
voting power of the Voting Stock of the Borrower.

 

“Change of Control Offer” shall have the meaning provided in Section 9.12(a).

 

“Change of Control Prepayment” shall have the meaning provided in Section
9.12(a).

 

“Change of Control Prepayment Date” shall have the meaning provided in Section
9.12(a)(2).

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Senior Cash Pay Loans or
Senior PIK Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Senior Interim Cash Pay Commitment or Senior
Interim PIK Commitment.

 

“Closing Date” shall mean the date of the initial Borrowings hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Senior Interim Loan Commitment.

 

“Committed Lenders” shall mean Citicorp North America, Inc., Credit Suisse,
Cayman Islands Branch, Deutsche Bank AG Cayman Islands Branch, Goldman Sachs
Credit Partners L.P., HSBC Bank USA, National Association, Lehman Brothers
Commercial Bank, Lehman Commercial Paper Inc. and Merrill Lynch, Capital
Corporation.

 

“Communications” shall have the meaning provided in Section 13.17(a).

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures,
customer acquisition costs and incentive payments, conversion costs, contract
acquisition costs, and amortization of unrecognized prior service

 

9

--------------------------------------------------------------------------------


 

costs and actuarial gains and losses related to pension and other
post-employment benefits, of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(1)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers’ acceptances, (c) non-cash interest expense (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (t) penalties and interest relating to
taxes, (u) accretion or accrual of discounted liabilities not constituting
Indebtedness, (v) any expense resulting from the discounting of obligations in
connection with the application of recapitalization accounting or purchase
accounting, (w) “additional interest” with respect to the Senior Refinancing
Registration Rights Agreement and any comparable “additional interest” with
respect to other securities, (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Receivables Facility); plus

 

(2)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less

 

(3)           interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Leverage Ratio,” with respect to any Person as of any date of
determination, shall mean the ratio of (x) Consolidated Total Indebtedness of
such Person, less the aggregate amount of cash and Cash Equivalents held (free
and clear of all Liens, other than Liens permitted under Section 9.10 hereof,
other than clause (20) of the definition of Permitted Liens) by (A) the Borrower
and its Restricted Subsidiaries (other than settlement assets as shown on the
balance sheet of such Person) and (B) any Joint Venture (other than settlement
assets as shown on the balance sheet of such Person) in an amount corresponding
to the Borrower’s or any Restricted Subsidiary’s, as applicable, proportionate
share thereof, based on its ownership of such Joint Venture’s voting stock,
computed as of the end of the most recent fiscal quarter for which internal
financial statements are available immediately preceding the date on which such
event

 

10

--------------------------------------------------------------------------------


 

for which such calculation is being made shall occur to (y) the aggregate amount
of EBITDA of such Person for the period of the most recently ended four full
consecutive fiscal quarters for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.”

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication,

 

(1)           any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including relating to the Transaction to the extent incurred on or prior to
September 30, 2008 and litigation and regulatory settlements), severance,
relocation costs, consolidation and closing costs, integration and facilities
opening costs, spin-off costs, business optimization costs and expenses
(including data center consolidation initiatives and other costs relating to
initiatives aimed at profitability improvements), transition costs,
restructuring costs, charges or reserves, signing, retention or completion
bonuses, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded,

 

(2)           the cumulative effect of a change in accounting principles during
such period shall be excluded,

 

(3)           any after-tax effect of income (loss) from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

 

(4)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions or abandonments
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,

 

(5)           the Net Income for such period of any Person that is an
Unrestricted Subsidiary shall be excluded, and, solely for the purpose of
determining the amount available for Restricted Payments under clause 3(a) of
Section 9.5(a) hereof, the Net Income for such period of any Person that is not
a Subsidiary or that is accounted for by the equity method of accounting shall
be excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period,

 

(6)           solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of Section 9.5(a) hereof, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that

 

11

--------------------------------------------------------------------------------


 

the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

 

(7)           effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting in relation to
the Transaction or any consummated acquisition or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded,

 

(8)           any effect of income (loss) from the early extinguishment of
Indebtedness shall be excluded,

 

(9)           the mark-to-market effects on Net Income during the period of any
derivatives or similar financial instruments, including the ineffective portion
of Hedging Obligations (other than such effects settled in cash) shall be
excluded,

 

(10)         any impairment charge or asset write-off or write-down, including,
without limitation, impairment charges or asset write-offs related to intangible
assets, long-lived assets or investments in debt and equity securities, in each
case, pursuant to GAAP and the amortization of intangibles arising pursuant to
GAAP shall be excluded,

 

(11)         any non-cash compensation charge or expense, including any such
charge arising from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, and any cash charges associated with
the rollover, acceleration or payout of Equity Interests by management of the
Borrower or any of its direct or indirect parent companies in connection with
the Transaction, shall be excluded,

 

(12)         any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,

 

12

--------------------------------------------------------------------------------


 

(13)         accruals and reserves that are established or adjusted within
twelve months after the Closing Date that are so required to be established as a
result of the Transaction in accordance with GAAP, or changes as a result of
adoption or modification of accounting policies, shall be excluded, and

 

(14)         to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing within 180 days and (b) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded.

 

Notwithstanding the foregoing, for the purpose of Section 9.5 hereof only (other
than clause (3)(d) of Section 9.5(a) hereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted Payments permitted under clause (3)(d)
of Section 9.5(a) hereof. Furthermore, there shall be excluded from Consolidated
Net Income any net income (losses) attributable to Integrated Payment Systems
Inc. and Integrated Payment Systems Canada Inc.

 

“Consolidated Secured Debt Ratio” as of any date of determination, shall mean
the ratio of (1) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by Liens on collateral securing the
Senior Secured Credit Agreement, less the aggregate amount of cash and Cash
Equivalents held (free and clear of all Liens, other than Liens permitted under
Section 9.10 hereof, other than clause (20) of the definition of Permitted
Liens) by (A) the Borrower and its Restricted Subsidiaries (other than
settlement assets as shown on the balance sheet of such Person) and (B) any
Joint Venture (other than settlement assets as shown on the balance sheet of
such Person) in an amount corresponding to the Borrower’s or any Restricted
Subsidiary’s, as applicable, proportionate share thereof, based on its ownership
of such Joint Venture’s voting stock, computed as of the end of the most recent
fiscal period for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) the Borrower’s EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.”

 

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for

 

13

--------------------------------------------------------------------------------


 

borrowed money, Obligations in respect of Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, all obligations relating to Receivables
Facilities) and (2) the aggregate amount of all outstanding Disqualified Stock
of the Borrower and all Disqualified Stock and Preferred Stock of its Restricted
Subsidiaries on a consolidated basis, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

 

(1)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor,

 

(2)           to advance or supply funds

 

(a)           for the purchase or payment of any such primary obligation, or

 

(b)           to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, or

 

(3)           to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of the Loans on the Closing Date.

 

“Credit Facilities” shall mean, with respect to the Borrower or any of its
Restricted Subsidiaries, one or more debt facilities, including the Senior
Secured Credit Agreement, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) providing for revolving
credit loans, term loans, letters of credit or other long term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or

 

14

--------------------------------------------------------------------------------


 

commercial paper facilities that replace, refund or refinance any part of the
loans, notes, other credit facilities or commitments thereunder, including any
such replacement, refunding or refinancing facility or indenture that increases
the amount permitted to be borrowed thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 9.7
hereof) or adds Restricted Subsidiaries as additional borrowers or guarantors
thereunder and whether by the same or any other agent, lender or group of
lenders.

 

“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch and its
successors.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 9.7(b) other
than in the case of Section 9.7(b)(2) or 9.7(b)(13) with respect to any
refinancing of Indebtedness incurred under Section 9.7(b)(2), any Senior Notes.

 

“Debt Repayment” shall mean the repayment, prepayment, repurchase or defeasance
of the Indebtedness of the Borrower that is identified on Schedule 1.1(g) and
that is repaid, prepaid, repurchased or defeased on the Closing Date (or such
later date as may be necessary to effect the Debt Repayment in accordance with
the tender offers therefor).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds.”

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds.”

 

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

 

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
parent company thereof (in each case other than Disqualified Stock) that is
issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate executed by the principal financial officer of the Borrower or

 

15

--------------------------------------------------------------------------------


 

the applicable parent company thereof, as the case may be, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in clause (3) of Section 9.5(a) hereof.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the Term
Loan Maturity Date or the date the Loans are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period

 

(1)           increased (without duplication) by:

 

(a)           provision for taxes based on income or profits or capital gains,
including, without limitation, foreign, federal, state, franchise and similar
taxes (such as the Pennsylvania capital tax) and foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations) of such Person paid or accrued during such period deducted (and
not added back) in computing Consolidated Net Income; plus

 

(b)           Fixed Charges of such Person for such period (including (x) net
losses on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (1)(t), (u), (v), (w), (x),
(y) and (z) of the definition thereof, and, in each such case, to the extent the
same were deducted (and not added back) in calculating such Consolidated Net
Income; plus

 

(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same was deducted (and not added back) in
computing Consolidated Net Income; plus

 

16

--------------------------------------------------------------------------------


 

(d)           any expenses or charges (other than depreciation or amortization
expense) related to any Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness(and any
amendment or modification to any such transaction) permitted to be incurred by
this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the this Agreement, the
Senior Subordinated Interim Loan Agreement and the Senior Secured Credit
Agreement and (ii) any amendment or other modification of the Senior Interim
Loans, and, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

 

(e)           any other non-cash charges, including any write-offs or
write-downs, reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

(f)            the amount of any minority interest expense consisting of income
attributable to minority equity interests of third parties deducted (and not
added back) in such period in calculating Consolidated Net Income; plus

 

(g)           the amount of management, monitoring, consulting and advisory fees
and related expenses paid in such period to the Investors to the extent
otherwise permitted under Section 9.9 hereof; plus

 

(h)           the amount of net cost savings and net cash flow effect of revenue
enhancements related to new agreements, or amendments to existing agreements,
with customers or joint ventures, projected by the Borrower in good faith to be
realized as a result of specified actions taken or to be taken (calculated on a
pro forma basis as though such cost savings and revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings and enhancements are reasonably identifiable and factually supportable,
(y) such actions have been taken or are to be taken within 12 months after the
date of determination to take such action and (z) no cost savings or revenue
enhancements shall be added pursuant to this clause (h) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (e) above with respect to such period (which adjustments may
be incremental to pro forma adjustments made pursuant to the second paragraph of
the definition of “Fixed Charge Coverage Ratio”); plus

 

(i)            the amount of loss on sales of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility; plus

 

(j)            any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other

 

17

--------------------------------------------------------------------------------


 

management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 9.5(a) hereof; plus

 

(k)           an amount equal to the Borrower’s and its Restricted Subsidiaries’
proportional share of the items described in clauses (1)(a) and (b) of this
definition relating to each Joint Venture, in each case determined as if such
Joint Venture was a Restricted Subsidiary;

 

(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced EBITDA in any prior period; and

 

(3)           increased or decreased by (without duplication):

 

(a)           any net gain or loss resulting in such period from Hedging
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations; plus or minus, as
applicable,

 

(b)           any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Hedging Obligations for currency
exchange risk).

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Engagement Letter” shall mean the Engagement Letter, dated as of April 1, 2007,
among Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman, Sachs & Co., HSBC Securities (USA) Inc.,
Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated  and
Merger Sub.

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous

 

18

--------------------------------------------------------------------------------


 

Materials or arising from alleged injury or threat of injury to health or safety
(to the extent relating to human exposure to Hazardous Materials), or the
environment including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

 

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than:

 

(1)           public offerings with respect to the Borrower’s or any direct or
indirect parent company’s common stock registered on Form S-8;

 

(2)           issuances to any Subsidiary of the Borrower; and

 

(3)           any such public or private sale that constitutes an Excluded
Contribution.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“euro” shall mean the single currency of participating member states of the EMU.

 

“Event of Default” shall have the meaning provided in Section 11.

 

19

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Exchange Date” shall have the meaning provided in Section 2.14(b)(i).

 

“Exchange Notice” shall have the meaning provided in Section 2.14(b)(ii).

 

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower after the Closing Date from

 

(1)           contributions to its common equity capital, and

 

(2)           the sale (other than to a Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Borrower,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 9.5(a) hereof.

 

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a)(i)
income taxes imposed on or measured by net income and franchise and excise taxes
(imposed in lieu of net income taxes) imposed on such Agent or Lender, and (ii)
any Taxes imposed on any Agent or any Lender as a result of any current or
former connection between such Agent or Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Loan Document), and (b) in the case of a Non-U.S. Lender
any U.S. federal withholding tax that is imposed on amounts payable to such
Non-U.S. Lender under the law in effect at the time such Non-U.S. Lender becomes
a party to this Agreement (or, in the case of a Non-U.S. Participant, on the
date such Non-U.S. Participant became a Participant hereunder); provided that
this subclause (b) shall not apply to the extent that (x) the indemnity payments
or additional amounts any Lender (or Participant) would be entitled to receive
(without regard to this subclause (b)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender (or Participant) would have been entitled to receive in
the absence of such assignment, participation or transfer or (y) any Tax is
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to Section
13.8(a) or that such Lender acquired pursuant to Section 13.7 (it being
understood and agreed, for the avoidance of doubt, that any U.S. federal
withholding tax imposed on a Non-U.S. Lender as a result of a Change in Law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or designates a new lending office) shall not be an Excluded Tax) and (c) any
Tax to the extent attributable to such Lender’s failure

 

20

--------------------------------------------------------------------------------


 

to comply with Section 5.4(d) (in the case of any Non-U.S. Lender) or Section
5.4(c) (in the case of a U.S. Lender).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean the Fee Letter, dated as of April 1, 2007, among
Citigroup Global Markets Inc., Credit Suisse, Credit Suisse Securities (USA)
LLC, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc.,
Goldman, Sachs & Co., Goldman Sachs Credit Partners L.P., HSBC Bank USA,
National Association, HSBC Securities (USA) Inc., Lehman Brothers Inc., Lehman
Brothers Commercial Bank, Lehman Commercial Paper Inc., Merrill Lynch Capital
Corporation and Merger Sub.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of EBITDA of such Person for such period to the Fixed Charges
of such Person for such period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma  effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
of its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma  basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If, since the beginning of such period, any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries

 

21

--------------------------------------------------------------------------------


 

since the beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation or disposed operation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma  effect thereto for such period as if
such Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable four-quarter period.

 

For purposes of this definition, whenever pro forma  effect is to be given to a
transaction, the pro forma  calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt, cost savings and operating expense reductions
resulting from such Investment, acquisition, merger or consolidation which is
being given pro forma effect that have been or are expected to be realized). If
any Indebtedness bears a floating rate of interest and is being given pro forma 
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma  basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be deemed to have been based upon the
rate actually chosen, or, if none, then based upon such optional rate chosen as
the Borrower may designate. Any such pro forma calculation may include
adjustments appropriate to exclude from EBITDA the results the results of
Integrated Payment Systems Inc. and Integrated Payment Systems Canada Inc.

 

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

 

(1)           Consolidated Interest Expense of such Person for such period;

 

(2)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock of any Restricted
Subsidiary during such period; and

 

(3)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any

 

22

--------------------------------------------------------------------------------


 

state thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles in the United States
which are in effect on the Closing Date.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean (a) the Guarantee made by each Guarantor in favor of the
Administrative Agent for the benefit of the Guaranteed Parties, substantially in
the form of Exhibit A, and (b) any other guarantee of the Obligations made by a
Restricted Subsidiary that is a Domestic Subsidiary in form and substance
reasonably acceptable to the Administrative Agent, in each case as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guaranteed Parties” shall mean the Administrative Agent, any other Agent and
each Lender, in each case, with respect to the Obligations or any Guarantee, and
each sub-agent

 

23

--------------------------------------------------------------------------------


 

appointed by the Administrative Agent pursuant to Section 13 with respect to
matters relating to the Obligations.

 

“Guarantors” shall mean each Restricted Subsidiary that provides a Guarantee
hereunder pursuant to Section 9.13 or otherwise.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Historical Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower as of December 31, 2006 and December 31, 2005 and the
audited consolidated statements of income, stockholders’ equity and cash flows
of the Borrower for each of the fiscal years in the three year period ending on
December 31, 2006.

 

“Holdco Indenture” shall mean the indenture dated as of the Closing Date entered
into between Holdings and The Bank of New York, as trustee, relating to the
Holdco Notes.

 

“Holdco Notes” shall mean the $1,000,000,000 aggregate principal amount of 11½%
Senior PIK Notes due 2016 issued by Holdings on the Closing Date.

 

“Holdings” shall mean New Omaha Holdings Corporation, a Delaware corporation,
and its successors.

 

“Indebtedness” shall mean, with respect to any Person, without duplication:

 

(1)           any indebtedness (including principal and premium) of such Person,
whether or not contingent:

 

(a)           in respect of borrowed money;

 

24

--------------------------------------------------------------------------------


 

(b)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof);

 

(c)           representing the balance deferred and unpaid of the purchase price
of any property (including Capitalized Lease Obligations), except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business and (ii) any earn-out obligations
until such obligation, within 60 days of becoming due and payable, has not been
paid and becomes a liability on the balance sheet of such Person in accordance
with GAAP; or

 

(d)           representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(2)           to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise on, the
obligations of the type referred to in clause (1) of a third Person (whether or
not such items would appear upon the balance sheet of the such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; provided that the amount of Indebtedness of
any Person for purposes of this clause (2) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith; and

 

(3)           to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) obligations under or in respect of Receivables Facilities or
(c) Settlement Indebtedness.

 

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

 

“Indentures” shall mean the Senior Refinancing Indenture and/or the Senior
Subordinated Refinancing Indenture, as the context requires.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized

 

25

--------------------------------------------------------------------------------


 

standing that is, in the good faith judgment of the Borrower, qualified to
perform the task for which it has been engaged.

 

“Insolvency or Liquidation Proceeding” shall mean:

 

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Loan Party;

 

(b)           any other voluntary insolvency, reorganization or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets;

 

(c)           any liquidation, dissolution, reorganization or winding-up of any
Loan Party whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Loan Party.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Interim Loan Conversion Date” shall mean September 24, 2008 or, if such date is
not a Business Day, the next succeeding Business Day.

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB  (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” shall mean:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(2)           debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Borrower and its Subsidiaries;

 

(3)           investments in any fund that invests exclusively in investments of
the type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and

 

(4)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments.

 

26

--------------------------------------------------------------------------------


 

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commissions, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 9.5 hereof:

 

(1)           “Investments” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(a)           the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

 

(b)           the portion (proportionate to the Borrower’s equity interest in
such Subsidiary) of the fair market value of the net assets of such Subsidiary
at the time of such redesignation; and

 

(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case fair market value as determined in good faith by the Borrower.

 

“Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund L.P.,
Citigroup Global Markets Inc., Credit Suisse Management LLC, Deutsche Bank
Investment Partners, Inc., HSBC Bank plc, LB I Group Inc., GMI Investments,
Inc., Citigroup Capital Partners II 2007 Citigroup Investment, L.P., Citigroup
Capital Partners II Employee Master Fund, L.P., Citigroup Capital Partners II
Onshore, L.P., Citigroup Capital Partners II Cayman Holdings, L.P., CGI CPE LLC,
GS Capital Partners VI Parallel, L.P., GS Capital Partners VI GmbH & Co. KG, GS
Capital Partners VI Fund, L.P., GS Capital Partners VI Offshore Fund, L.P. GS
Mezzanine Partners 2006 Fund, L.P. and Goldman Sachs Investments Ltd. and each
of their respective Affiliates but not including, however, any portfolio
companies of any of the foregoing.

 

“Joint Lead Arrangers and Bookrunners” shall mean Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Credit Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

27

--------------------------------------------------------------------------------


 

“Joint Venture” shall mean, at any date of determination, each joint venture
accounted for as an equity method investee of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a), or (c) a Lender becoming the
subject of a bankruptcy or insolvency proceeding.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan in
Dollars, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Bloomberg (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBOR Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to major banks in
the applicable London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan” shall mean any Senior Interim Loan or Senior Term Loan made by any Lender
hereunder and any Loan made as a result of the accrual of PIK Interest.

 

“Loan Documents” shall mean this Agreement, the Guarantees and any promissory
notes issued by the Borrower hereunder.

 

28

--------------------------------------------------------------------------------


 

“Loan Party” shall mean the Borrower, the Guarantors and each other Subsidiary
of the Borrower that is a party to a Loan Document.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Loan Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Loan Documents or (b) the rights and remedies
of the Administrative Agent and the Lenders under this Agreement or any of the
other Loan Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (i) each
Restricted Subsidiary of the Borrower (a) whose total assets at the last day of
the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (x) total assets at the last day of such Test Period equal to or
greater than 10% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) revenues during such Test Period
equal to or greater than 10% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such quarter are delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries as “Material Subsidiaries.”

 

“Maturity Date” shall mean (a) if the Loans have not been converted to Senior
Term Loans, September 24, 2008 or, if such date is not a Business Day, the next
succeeding Business Day, or (b) if the Loans have been converted to Senior Term
Loans, September 24, 2015 or, if such date is not a Business Day, the next
succeeding Business Day (with respect to clause (b) only, the “Term Loan
Maturity Date”).

 

“Merchant Acquisition and Processing Alliance” shall mean any joint venture or
other strategic alliance entered into with any financial institution or other
third party primarily entered into to offer Merchant Services.

 

“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.

 

“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

 

29

--------------------------------------------------------------------------------


 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

“Merger Sub” shall mean Omaha Acquisition Corporation, a Delaware corporation.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 and (b) with respect to a Borrowing of ABR Loans, $1,000,000.

 

“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Asset Sale Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any of its Restricted Subsidiaries in respect of any Asset Sale,
including any cash received upon the sale or other disposition of any Designated
Non-cash Consideration received in any Asset Sale, net of the direct costs
relating to such Asset Sale and the sale or disposition of such Designated
Non-cash Consideration, including legal, accounting and investment banking fees,
and brokerage and sales commissions, any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of principal,
premium, if any, and interest on Senior Indebtedness required (other than
required by clause (1) of Section 9.8(b) hereof) to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Borrower or any of its Restricted Subsidiaries as a reserve in accordance with
GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, as
the case may be, less (b) the sum of:

 

(i)            the amount, if any, of all taxes paid or estimated to be payable
by the Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,

 

(ii)           the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in

 

30

--------------------------------------------------------------------------------


 

respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction,

 

(iii)          the amount of any Indebtedness secured by a Lien on the assets
that are the subject of such Prepayment Event to the extent that the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event, and

 

(iv)          reasonable and customary fees paid by the Borrower or a Restricted
Subsidiary in connection with any of the foregoing,

 

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.

 

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities, and guarantees
of payment of such

 

31

--------------------------------------------------------------------------------


 

principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

 

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Borrower.

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Borrower, that meets the requirements set forth in
this Agreement.

 

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
acceptable to the Administrative Agent. The counsel may be an employee of or
counsel to the Borrower or the Administrative Agent.

 

“Optional Principal Redemption” shall have the meaning provided in Section
5.1(b).

 

“Optional Principal Redemption Amount” shall have the meaning provided in
Section 5.1(b).

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Loan Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Overnight Rate” shall mean, for any day the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, as the case may be, in accordance with banking industry rules on
interbank compensation.

 

“Participant” shall have the meaning provided in Section 13.6(c).

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or any of its Restricted Subsidiaries
and another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 9.8 hereof.

 

32

--------------------------------------------------------------------------------


 

“Permitted Holders” shall mean each of the Investors, members of management of
the Borrower (or its direct or indirect parent) and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Investors, and members of management,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Borrower or any of its direct or indirect
parent companies. Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of this Agreement will thereafter,
together with its Affiliates, constitute an additional Permitted Holder.

 

“Permitted Investments” shall mean:

 

(1)           any Investment in the Borrower or any of its Restricted
Subsidiaries;

 

(2)           any Investment in cash and Cash Equivalents or Investment Grade
Securities;

 

(3)           any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person that is engaged in a Similar Business if as a result of
such Investment:

 

(a)           such Person becomes a Restricted Subsidiary; or

 

(b)           such Person, in one transaction or a series of related
transactions, is merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary,

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

(4)           any Investment in securities or other assets not constituting
cash, Cash Equivalents or Investment Grade Securities and received in connection
with an Asset Sale made pursuant to the provisions described under Section 9.8
hereof or any other disposition of assets not constituting an Asset Sale;

 

(5)           any Investment existing on the Closing Date or made pursuant to a
binding commitment as in effect on the Closing Date;

 

(6)           any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

 

(a)           in exchange for any other Investment or accounts receivable held
by the Borrower or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable; or

 

33

--------------------------------------------------------------------------------


 

(b)           as a result of a foreclosure by the Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

 

(7)           Hedging Obligations permitted under clause (10) of Section 9.7(b)
hereof;

 

(8)           any Investment in a Similar Business having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (8) that are at that time outstanding, not to exceed (x) prior to the
Interim Loan Conversion Date, $750.0 million and (y) thereafter, 2.5% of Total
Assets, in each case at the time of such Investment (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(9)           Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Borrower or any of its direct or
indirect parent companies; provided, however, that such Equity Interests will
not increase the amount available for Restricted Payments under clause (3) of
Section 9.5(a) hereof;

 

(10)         guarantees of Indebtedness permitted under Section 9.7 hereof;

 

(11)         any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9(b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 9.9(b)
hereof);

 

(12)         Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

 

(13)         additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed (x) prior to the Interim Loan Conversion
Date, $600.0 million and (y) thereafter, 3.5% of Total Assets, in each case at
the time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

(14)         Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Borrower, is necessary or advisable to effect any
Receivables Facility;

 

(15)         advances to, or guarantees of Indebtedness of, employees not in
excess of $50.0 million outstanding at any one time, in the aggregate;

 

(16)         loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent company thereof;

 

34

--------------------------------------------------------------------------------


 

(17)         any Investment in any joint venture existing on the Closing Date to
the extent contemplated by the organizational documents of such joint venture as
in existence on the Closing Date;

 

(18)         any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

(19)         any Investment arising in the ordinary course of business as a
result of any Settlement, including Investments in and of Settlement Assets; and

 

(20)         Investments of assets made pursuant to any non-qualified deferred
compensation plan sponsored by the Borrower or its Restricted Subsidiaries.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(1)           pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

(2)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 30 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(3)           Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(4)           Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

(5)           minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and

 

35

--------------------------------------------------------------------------------


 

which do not in the aggregate materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
such Person;

 

(6)           Liens securing Indebtedness permitted to be incurred pursuant to
clause (4), (12), (13), (18) or (19) of Section 9.7(b) hereof; provided that (a)
Liens securing Indebtedness, Disqualified Stock or Preferred Stock permitted to
be incurred pursuant to clause (13) relate only to Refinancing Indebtedness that
serves to refund or refinance Indebtedness, Disqualified Stock or Preferred
Stock incurred under clause (4) or (12) of Section 9.7(b) hereof, (b) Liens
securing Indebtedness permitted to be incurred pursuant to clause (18) extend
only to the assets of Foreign Subsidiaries, (c) Liens securing Indebtedness
permitted to be incurred pursuant to clause (19) are solely on acquired property
or the assets of the acquired entity, as the case may be and (d) Liens securing
Indebtedness, Disqualified Stock or Preferred Stock permitted to be incurred
pursuant to clause (4) of Section 9.7(b) hereof extend only to the assets so
financed, purchased, constructed or improved;

 

(7)           Liens existing on the Closing Date (other than Liens in favor of
the lenders under the Senior Secured Credit Agreement);

 

(8)           Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other property owned by the Borrower or any of its Restricted Subsidiaries;

 

(9)           Liens on property at the time the Borrower or a Restricted
Subsidiary acquired the property, including any acquisition by means of a merger
or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries;

 

(10)         Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to
be incurred in accordance with Section 9.7 hereof;

 

(11)         Liens securing Hedging Obligations so long as the related
Indebtedness is, and is permitted to be under this Agreement, secured by a Lien
on the same property securing such Hedging Obligations;

 

(12)         Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(13)         leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the

 

36

--------------------------------------------------------------------------------


 

business of the Borrower or any of its Restricted Subsidiaries and do not secure
any Indebtedness;

 

(14)         Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

 

(15)         Liens in favor of the Borrower or any Guarantor;

 

(16)         Liens on equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business;

 

(17)         Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility;

 

(18)         Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements), as a whole or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8) and (9); provided, however,
that (a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (6), (7), (8) and
(9) at the time the original Lien became a Permitted Lien under this Agreement,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

 

(19)         deposits made in the ordinary course of business to secure
liability to insurance carriers;

 

(20)         other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $100.0 million at any one time
outstanding;

 

(21)         Liens securing judgments for the payment of money not constituting
an Event of Default under clause (f) under Section 11.1 hereof so long as such
Liens are adequately bonded and any appropriate legal proceedings that may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;

 

(22)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(23)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking institutions

 

37

--------------------------------------------------------------------------------


 

arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

(24)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.7 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;

 

(25)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(26)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(27)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business; and

 

(28)         Settlement Liens.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“PIK Interest” shall have the meaning provided in Section 2.8(a)(ii).

 

“PIK Interest Amount” shall mean the aggregate principal amount of all increases
in outstanding principal amount of PIK Notes (as defined in the Senior
Refinancing Indenture) and issuances of additional “PIK Notes” (as defined in
the Senior Refinancing Indenture) in connection with an election by the Borrower
to pay interest on the PIK Notes in kind.

 

“PIK Interest Termination Date” shall have the meaning provided in Section
2.8(a)(ii).

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

 

38

--------------------------------------------------------------------------------


 

“Platform” shall have the meaning provided in Section 13.17(b).

 

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

 

“Prepayment Event” shall mean any Debt Incurrence Prepayment Event.

 

“prime rate” shall mean the “prime rate” referred to in the definition of “ABR.”

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower in good faith.

 

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the applicable security or other investment publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

 

“Real Estate” shall mean land, buildings and improvements owned or leased by the
Borrower or any Guarantors, but excluding all operating fixtures and equipment,
whether or not incorporated into improvements.

 

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries purports to sell its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn funds such purchase by purporting to sell
its accounts receivable to a Person that is not a Restricted Subsidiary or by
borrowing from such Person or from another Receivables Subsidiary that in turn
funds itself by borrowing from such Person.

 

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Receivables
Facility.

 

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

 

“Refinancing Indebtedness” shall have the meaning provided in Section
9.7(b)(13).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

39

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” shall mean any registration rights agreement
related to the Senior Notes or the Senior Subordinated Notes, as may be executed
in connection with the refinancing or exchange of the Senior Interim Loans
and/or the Senior Term Loans, and the Senior Subordinated Interim Loans and/or
the Senior Subordinated Term Loans, respectively, by and among the Borrower, the
Guarantors and the financial institutions parties thereto, as such agreement may
be amended, modified or supplemented from time to time and, with respect to any
additional notes issued pursuant to the Indentures, one or more registration
rights agreements among the Borrower, the Guarantors and the other parties
thereto, as such agreement(s) may be amended, modified or supplemented from time
to time, relating to rights given by the Borrower and the Guarantors to the
holders of such additional notes to register such additional notes under the
Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary will not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

 

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of (i) the Loans (excluding the Loans of Defaulting Lenders)
in the aggregate at such date, or (ii) after issuance of any Senior Notes, a
majority of the outstanding principal amount of the Loans (excluding the Loans
of Defaulting Lenders) and the Senior Notes in the aggregate at such date,
voting as a single class.

 

40

--------------------------------------------------------------------------------


 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon an Unrestricted
Subsidiary’s ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale and Lease Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Commitment” shall have the meaning provided in Section 9.8(b).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(i) or (ii).

 

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Loan Documents.

 

“Senior Cash Pay Fixed Rate” shall mean 9.875% per annum.

 

“Senior Cash Pay Loans” shall mean Senior Interim Cash Pay Loans and/or Senior
Cash Pay Term Loans, as the context requires.

 

41

--------------------------------------------------------------------------------


 

“Senior Cash Pay Notes” shall mean senior notes due 2015, to be issued in
connection with the exchange for the Senior Cash Pay Term Loans under the Senior
Refinancing Indenture, in an aggregate principal amount of up to $3,750,000,000
(less the amount of any Senior Interim Cash Pay Loans and Senior Cash Pay Term
Loans that remain outstanding after the issuance of the Senior Cash Pay Notes),
together with interest, fees and all other amounts payable in connection
therewith.

 

“Senior Cash Pay Term Loans” shall have the meaning provided in Section
2.14(a)(i).

 

“Senior Indebtedness” shall mean:

 

(1)           all Indebtedness of the Borrower or any Guarantor outstanding
under the Senior Secured Credit Agreement, this Agreement and related Guarantees
(including interest accruing on or after the filing of any petition in
bankruptcy or similar proceeding or for reorganization of the Borrower or any
Guarantor (at the rate provided for in the documentation with respect thereto,
regardless of whether or not a claim for post filing interest is allowed in such
proceedings)), and any and all other fees, expense reimbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Closing Date or thereafter created or incurred) and all obligations of the
Borrower or any Guarantor to reimburse any bank or other Person in respect of
amounts paid under letters of credit, acceptances or other similar instruments;

 

(2)           all Hedging Obligations (and guarantees thereof) owing to a Lender
or any Affiliate of such Lender (or any Person that was a Lender or an Affiliate
of such Lender at the time the applicable agreement giving rise to such Hedging
Obligation was entered into); provided that such Hedging Obligations are
permitted to be incurred under the terms of this Agreement;

 

(3)           any other Indebtedness of the Borrower or any Guarantor permitted
to be incurred under the terms of this Agreement, unless the instrument under
which such Indebtedness is incurred expressly provides that it is subordinated
in right of payment to Indebtedness outstanding under the Senior Secured Credit
Agreement, this Agreement or any related Guarantee; and

 

(4)           all Obligations with respect to the items listed in the preceding
clauses (1), (2) and (3);

 

provided, however, that Senior Indebtedness shall not include:

 

(a)           any obligation of such Person to the Borrower or any of its
Subsidiaries;

 

(b)           any liability for federal, state, local or other taxes owed or
owing by such Person;

 

(c)           any accounts payable or other liability to trade creditors arising
in the ordinary course of business;

 

42

--------------------------------------------------------------------------------


 

(d)           any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or

 

(e)           that portion of any Indebtedness which at the time of incurrence
is incurred in violation of this Agreement.

 

“Senior Interim Cash Pay Loan” shall have the meaning provided in Section
2.1(a)(i).

 

“Senior Interim Cash Pay Loan Commitment” shall mean (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(b) as such Lender’s “Senior Interim Cash Pay Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Senior Interim Cash Pay Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Senior Interim Loan Commitment, in each case as
the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Senior Interim Cash Pay Loan Commitments as of the
Closing Date is $3,750,000,000.

 

“Senior Interim Cash Pay Loans Requested Amount” shall have the meaning provided
in Section 2.3(a).

 

“Senior Interim Loan Commitment” shall mean, with respect to each Lender, such
Lender’s Senior Interim Cash Pay Loan Commitment and Senior Interim PIK Loan
Commitment.

 

“Senior Interim Loans” shall mean the Senior Interim Cash Pay Loans and/or
Senior Interim PIK Loans, as the context requires.

 

“Senior Interim PIK Loan” shall have the meaning provided in Section 2.1(a)(ii).

 

“Senior Interim PIK Loan Commitment” shall mean (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(b) as such Lender’s “Senior Interim PIK Loan Commitment”
and (b) in the case of any Lender that becomes a Lender after the date hereof,
the amount specified as such Lender’s “Senior Interim PIK Loan Commitment” in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Senior Interim Loan Commitment, in each case as the same may be
changed from time to time pursuant to the terms hereof. The aggregate amount of
the Senior Interim PIK Loan Commitments as of the Closing Date is
$2,750,000,000.

 

“Senior Interim PIK Loans Requested Amount” shall have the meaning provided in
Section 2.3(a).

 

“Senior Notes” shall mean Senior Cash Pay Notes and/or Senior PIK Notes, as the
context requires, and for purposes of Section 5.2, any senior debt securities
issued in connection with the refinancing of the Senior Interim Loans.

 

43

--------------------------------------------------------------------------------


 

“Senior PIK Fixed Rate” shall mean 10.550% per annum.

 

“Senior PIK Loans” shall mean Senior Interim PIK Loans and/or Senior PIK Term
Loans, as the context requires.

 

“Senior PIK Notes” shall mean senior PIK notes due 2015, to be issued in
connection with the exchange for the Senior PIK Term Loans under the Senior
Refinancing Indenture, in an aggregate principal amount of up to $2,750,000,000
(less the amount of any Senior Interim PIK Loans and Senior PIK Term Loans that
remain outstanding after the issuance of the Senior PIK Notes), together with
interest (including any PIK Interest Amount), fees and all other amounts payable
in connection therewith.

 

“Senior PIK Term Loans” shall have the meaning provided in Section 2.14(a)(ii).

 

“Senior Refinancing Indenture” shall mean the indenture substantially in the
form attached as Exhibit B to be entered into in connection with the exchange of
the Senior Term Loans, among the Borrower, the Guarantors and a trustee,
pursuant to which the Senior Notes shall be issued, as the same may be amended,
supplemented or otherwise modified from time to time in accordance therewith.

 

“Senior Refinancing Registration Rights Agreement” shall mean the registration
rights agreement substantially in the form attached as Exhibit C to be entered
into in connection with the exchange of the Senior Term Loans, among the
Borrower, the Guarantors and the Administrative Agent, relating to rights given
by the Borrower and the Guarantors to the holders of Senior Notes to register
such notes under the Securities Act.

 

“Senior Secured Closing Date Term Loans” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Secured Credit Agreement” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Secured Delayed Draw Term Loans” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Secured Revolving Credit Loans” shall have the meaning provided in the
recitals to this Agreement.

 

“Senior Subordinated Interim Loan Agreement” shall have the meaning provided in
the recitals to this Agreement.

 

“Senior Subordinated Interim Loans” shall mean the Senior Subordinated Interim
Loans defined in the recitals to this Agreement.

 

“Senior Subordinated Notes” shall mean senior subordinated notes due 2016, to be
issued in exchange for the Senior Subordinated Term Loans under the Senior
Subordinated

 

44

--------------------------------------------------------------------------------


 

Refinancing Indenture, in an aggregate principal amount of up to $2,500,000,000
(less the amount of any Senior Subordinated Interim Loans and Senior
Subordinated Term Loans that remain outstanding after the issuance of the Senior
Subordinated Notes), together with interest, fees and all other amounts payable
in connection therewith.

 

“Senior Subordinated Refinancing Indenture” shall mean the indenture to be
entered into in connection with the exchange of the Senior Subordinated Term
Loans, among the Borrower, the Guarantors and a trustee, pursuant to which the
Senior Subordinated Notes shall be issued, as the same may be amended,
supplemented or otherwise modified from time to time in accordance therewith.

 

“Senior Subordinated Term Loans” shall mean term loans outstanding under the
Senior Subordinated Interim Loan Agreement after conversion, on the Interim Loan
Conversion Date, of the Senior Subordinated Interim Loans outstanding on such
date.

 

“Senior Term Loans” shall mean Senior Cash Pay Term Loans and/or Senior PIK Term
Loans, as the context requires.

 

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

 

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for a Settlement made or arranged,
or to be made or arranged, by such Person.

 

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1 02 of Regulation S X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Closing Date.

 

45

--------------------------------------------------------------------------------


 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and its Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

 

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets; (ii)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Investors and the
Borrower.

 

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” shall mean, with respect to the Senior Interim
Loans,

 

(1)           any Indebtedness of the Borrower which is by its terms
subordinated in right of payment to the Senior Interim Loans, and

 

(2)           any Indebtedness of any Guarantor which is by its terms
subordinated in right of payment to the Guarantee of such entity of the Senior
Interim Loans.

 

“Subsidiary” shall mean, with respect to any Person:

 

(1)           any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person

 

46

--------------------------------------------------------------------------------


 

or one or more of the other Subsidiaries of that Person or a combination thereof
or is consolidated under GAAP with such Person at such time; and

 

(2)           any partnership, joint venture, limited liability company or
similar entity of which

 

(x)            more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and

 

(y)           such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

“Successor Borrower” shall have the meaning provided in Section 9.14(a)(1).

 

“Syndication Agent” shall mean Credit Suisse together with its Affiliates, as
syndication agent for the Lenders under this Agreement and the other Loan
Documents.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower or such other Person as may be expressly stated
(excluding settlement assets, as shown on such balance sheet).

 

“Total Credit Exposure” shall mean, at any date, the aggregate outstanding
principal amount of all Loans at such date.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Secured Credit Agreement, the Senior Subordinated Interim
Loan Agreement, the Merger, the Equity Investments, the Debt Repayment and any
repayment, repurchase, prepayment or defeasance of Indebtedness of the Borrower
or any of its Subsidiaries in connection therewith.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

47

--------------------------------------------------------------------------------


 

“Trustee” shall have the meaning provided in Section 2.14(b)(iv).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

 

“Unrestricted Subsidiary” shall mean:

 

(1)           any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided
below); and

 

(2)           any Subsidiary of an Unrestricted Subsidiary.

 

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that

 

(1)           any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests having ordinary voting power for the election of directors
or Persons performing a similar function are owned, directly or indirectly, by
the Borrower;

 

(2)           such designation complies with Section 9.5 hereof; and

 

(3)           each of:

 

(a)           the Subsidiary to be so designated; and

 

(b)           its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

 

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

 

(1)           the Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test described in Section 9.7(a)
hereof; or

 

48

--------------------------------------------------------------------------------


 

(2)           the Fixed Charge Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such designation,

 

in each case on a pro forma  basis taking into account such designation.

 

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

 

“U.S.” or “United States” shall mean the United States of America.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(i).

 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at such date entitled to vote in the election of the board of
directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

 

(1)           the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

 

(2)           the sum of all such payments.

 

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

 

1.2.          Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

49

--------------------------------------------------------------------------------


 

(d)           The term “including” is by way of example and not limitation.

 

(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)            In the computation of periods of time from a specified date to a
later specified date, the word “from” shall mean “from and including”; the words
“to” and “until” each shall mean “to but excluding”; and the word “through”
shall mean “to and including”.

 

(g)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(h)           To the extent any provision of the Senior Refinancing Indenture is
deemed to be incorporated and set forth in this Agreement, (i) any reference to
the “Issuer” or the “Company” in the Senior Refinancing Indenture shall be
deemed to be a reference to the Borrower, (ii) any reference to a “Holder” in
the Senior Refinancing Indenture shall be deemed to be a reference to a Lender,
(iii) any reference to the “Trustee” in the Senior Refinancing Indenture shall
be deemed to be a reference to the Administrative Agent, (iv) any reference to
the “Notes” in the Senior Refinancing Indenture shall be deemed to be a
reference to the Loans and (v) any reference to “this Indenture” in the Senior
Refinancing Indenture shall be deemed to be a reference to this Agreement and
the other Loan Documents, in each case as the context may require.

 

1.3.          Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP.

 

1.4.          [Reserved]

 

1.5.          References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Loan Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Loan
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

1.6.          [Reserved]

 

50

--------------------------------------------------------------------------------


 


SECTION 2.           AMOUNT AND TERMS OF CREDIT


 

2.1.          Commitments.

 


(A)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH,


 

(I)            EACH LENDER HAVING A SENIOR INTERIM CASH PAY LOAN COMMITMENT
SEVERALLY AGREES TO MAKE A LOAN OR LOANS (EACH A “SENIOR INTERIM CASH PAY LOAN”)
IN A SINGLE DRAW ON THE CLOSING DATE TO THE BORROWER IN DOLLARS, WHICH SENIOR
INTERIM CASH PAY LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE SENIOR INTERIM
CASH PAY LOAN COMMITMENT OF SUCH LENDER AND IN THE AGGREGATE SHALL NOT EXCEED
$3,750,000,000; AND

 

(II)           EACH LENDER HAVING A SENIOR INTERIM PIK LOAN COMMITMENT SEVERALLY
AGREES TO MAKE A LOAN OR LOANS (EACH A “SENIOR INTERIM PIK LOAN”) IN A SINGLE
DRAW ON THE CLOSING DATE TO THE BORROWER IN DOLLARS, WHICH SENIOR INTERIM PIK
LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE SENIOR INTERIM PIK LOAN
COMMITMENT OF SUCH LENDER AND IN THE AGGREGATE SHALL NOT EXCEED $2,750,000,000.

 

Such Senior Interim Loans (i) shall be incurred and maintained (except as
provided in Section 2.6 and Section 2.10) as LIBOR Loans, (ii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iii) shall not exceed for any such Lender the Senior
Interim Loan Commitment of such Lender and (iv) shall not exceed in the
aggregate the Total Senior Interim Loan Commitment.

 

On the applicable interest payment dates with respect to Borrowings under Senior
PIK Loans closest to March 31, 2015, the Borrower shall repay in full in Dollars
an amount of Senior PIK Loans equal to the product of (x) $50,000,000 and (y)
the percentage equal to the aggregate principal amount of outstanding Senior PIK
Loans divided by the aggregate principal amount of outstanding Senior PIK Loans
and Senior PIK Notes on such date, as determined in good faith by the Borrower 
rounded to the nearest $1,000. Prepayments of Senior PIK Loans made pursuant to
the preceding sentence shall be made on a pro rata basis based on the aggregate
principal amount of Senior PIK Loans.

 

On the Maturity Date, the Borrower shall repay all then unpaid Loans in full in
Dollars.

 


(B)           EACH LENDER MAY AT ITS OPTION MAKE ANY LIBOR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN,
PROVIDED THAT (A) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY SUCH LOAN AND (B) IN EXERCISING SUCH OPTION, SUCH LENDER
SHALL USE ITS REASONABLE EFFORTS TO MINIMIZE ANY INCREASED COSTS TO THE BORROWER
RESULTING THEREFROM (WHICH OBLIGATION OF THE LENDER SHALL NOT REQUIRE IT TO
TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN
INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT
DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH
REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE
PROVISIONS OF SECTION 2.10 SHALL APPLY).


 


51

--------------------------------------------------------------------------------



 

2.2.          Maximum Number of Borrowings. More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than 30 Borrowings of LIBOR Loans under this Agreement.

 

2.3.          Notice of Borrowing.

 


(A)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 9:00 A.M. (NEW YORK CITY TIME) AT LEAST
TWO BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED
IN WRITING) OF THE BORROWING OF THE SENIOR INTERIM LOANS. SUCH NOTICE (A “NOTICE
OF BORROWING”) SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR
INTERIM LOANS TO BE BORROWED, $3,750,000,000 OF WHICH SHALL BE ALLOCATED TO THE
SENIOR INTERIM CASH PAY LOANS (THE “SENIOR INTERIM CASH PAY LOANS REQUESTED
AMOUNT”) (SUCH SENIOR INTERIM CASH PAY LOANS REQUESTED AMOUNT NOT TO EXCEED THE
AGGREGATE SENIOR INTERIM CASH PAY LOAN COMMITMENTS OF ALL LENDERS) AND
$2,750,000,000 OF WHICH SHALL BE ALLOCATED TO THE SENIOR INTERIM PIK LOANS (THE
“SENIOR INTERIM PIK LOANS REQUESTED AMOUNT”) (SUCH SENIOR INTERIM PIK LOANS
REQUESTED AMOUNT NOT TO EXCEED THE AGGREGATE SENIOR INTERIM PIK LOAN COMMITMENTS
OF ALL LENDERS), (II) THE DATE OF THE BORROWING (WHICH SHALL BE THE CLOSING
DATE) AND (III) THE INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO. THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF THE PROPOSED BORROWING OF
SENIOR INTERIM LOANS, OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE
OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(B)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY TELEPHONE, THE
ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF WRITTEN CONFIRMATION WITHOUT
LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE BELIEVED BY THE
ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF THE
BORROWER.


 

2.4.          Disbursement of Funds.

 


(A)           NO LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DATE SPECIFIED
IN THE NOTICE OF BORROWING, EACH LENDER WILL MAKE AVAILABLE ITS PRO RATA
PORTION, IF ANY, OF EACH BORROWING REQUESTED TO BE MADE ON SUCH DATE IN THE
MANNER PROVIDED BELOW; PROVIDED THAT SUCH FUNDS MAY BE MADE AVAILABLE AT SUCH
EARLIER TIME AS MAY BE AGREED AMONG THE LENDERS, THE BORROWER AND THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF CONSUMMATING THE TRANSACTIONS.


 


(B)           EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS IT IS TO FUND TO THE
BORROWER UNDER THE BORROWING FOR ITS APPLICABLE COMMITMENTS, AND IN IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE
AND THE ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO THE BORROWER, BY DEPOSITING
TO AN ACCOUNT DESIGNATED BY THE BORROWER TO THE ADMINISTRATIVE AGENT THE
AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS. UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF THE BORROWING
THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
ITS PORTION OF THE BORROWING TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT ON THE DATE OF THE BORROWING, AND THE ADMINISTRATIVE AGENT, IN RELIANCE
UPON SUCH ASSUMPTION, MAY (IN ITS SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO
DO SO) MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT. IF SUCH


 


52

--------------------------------------------------------------------------------



 


CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER AND THE ADMINISTRATIVE AGENT HAS MADE AVAILABLE SUCH AMOUNT TO
THE BORROWER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT FROM SUCH LENDER. IF SUCH LENDER DOES NOT PAY SUCH
CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE BORROWER
SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT IN
DOLLARS. THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH
LENDER OR THE BORROWER INTEREST ON SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH
DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE BY THE
ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH CORRESPONDING AMOUNT IS
RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO (I) IF PAID
BY SUCH LENDER, THE OVERNIGHT RATE OR (II) IF PAID BY THE BORROWER, THE
THEN-APPLICABLE RATE OF INTEREST OR FEES, CALCULATED IN ACCORDANCE WITH SECTION
2.8, FOR THE RESPECTIVE LOANS.


 


(C)           NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED TO RELIEVE ANY LENDER
FROM ITS OBLIGATION TO, FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FULFILL ITS COMMITMENTS
HEREUNDER).


 

2.5.          Repayment of Loans; Evidence of Debt.

 


(A)           THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, ON THE TERM LOAN MATURITY DATE, THE THEN-OUTSTANDING
LOANS, IN DOLLARS.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 13.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER, THE TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD, IF ANY,
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL (INCLUDING ANY PIK INTEREST
AMOUNTS) OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(D)           THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS AND SUBACCOUNTS
MAINTAINED PURSUANT TO CLAUSES (B) AND (C) OF THIS SECTION 2.5 SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNT, SUCH REGISTER OR SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH
APPLICABLE INTEREST) THE LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


53

--------------------------------------------------------------------------------



 

2.6.          Conversions and Continuations.

 


(A)           SUBJECT TO THE PENULTIMATE SENTENCE OF THIS CLAUSE (A), (X) THE
BORROWER SHALL HAVE THE OPTION, SUBJECT TO SECTION 2.10, ON ANY BUSINESS DAY TO
CONVERT ALL OR A PORTION EQUAL TO AT LEAST $5,000,000 OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ONE TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER TYPE AND
(Y) THE BORROWER SHALL HAVE THE OPTION ON ANY BUSINESS DAY TO CONTINUE THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY LIBOR LOANS AS LIBOR LOANS FOR AN ADDITIONAL
INTEREST PERIOD, PROVIDED THAT (I) ABR LOANS MAY NOT BE CONVERTED INTO LIBOR
LOANS IF A DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE
CONVERSION AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSION, (II)
LIBOR LOANS MAY NOT BE CONTINUED AS LIBOR LOANS FOR AN ADDITIONAL INTEREST
PERIOD IF A DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE
PROPOSED CONTINUATION AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS
HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION
AND (III) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT TO THIS SECTION 2.6
SHALL BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2. EACH SUCH CONVERSION OR
CONTINUATION SHALL BE EFFECTED BY THE BORROWER BY GIVING THE ADMINISTRATIVE
AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 1:00 P.M. (NEW YORK CITY
TIME) AT LEAST (I) THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING), IN THE CASE OF A CONTINUATION OF OR
CONVERSION TO LIBOR LOANS (OTHER THAN IN THE CASE OF A NOTICE DELIVERED ON THE
CLOSING DATE PURSUANT TO CLAUSE (C), WHICH SHALL BE DEEMED TO BE EFFECTIVE ON
THE CLOSING DATE) OR (II) ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) IN THE CASE OF A CONVERSION INTO ABR LOANS
(EACH, A “NOTICE OF CONVERSION OR CONTINUATION”) SPECIFYING THE LOANS TO BE SO
CONVERTED OR CONTINUED, THE TYPE OF LOANS TO BE CONVERTED OR CONTINUED INTO AND,
IF SUCH LOANS ARE TO BE CONVERTED INTO OR CONTINUED AS LIBOR LOANS, THE INTEREST
PERIOD TO BE INITIALLY APPLICABLE THERETO. THE ADMINISTRATIVE AGENT SHALL GIVE
EACH APPLICABLE LENDER NOTICE AS PROMPTLY AS PRACTICABLE OF ANY SUCH PROPOSED
CONVERSION OR CONTINUATION AFFECTING ANY OF ITS LOANS.


 


(B)           IF ANY DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME OF
ANY PROPOSED CONTINUATION OF ANY LIBOR LOANS DENOMINATED IN DOLLARS AND THE
ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR
SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION, SUCH LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE CURRENT INTEREST PERIOD INTO ABR
LOANS. IF UPON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF LIBOR LOANS,
THE BORROWER HAS FAILED TO ELECT A NEW INTEREST PERIOD TO BE APPLICABLE THERETO
AS PROVIDED IN CLAUSE (A), THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH BORROWING OF LIBOR LOANS INTO A BORROWING OF ABR LOANS, EFFECTIVE
AS OF THE EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE BORROWER MAY
DELIVER A NOTICE OF CONVERSION OR CONTINUATION PURSUANT TO WHICH THE BORROWER
ELECTS TO IRREVOCABLY CONTINUE THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LOANS
SUBJECT TO AN INTEREST RATE HEDGE AGREEMENT AS LIBOR LOANS FOR EACH INTEREST
PERIOD UNTIL THE EXPIRATION OF THE TERM OF SUCH APPLICABLE HEDGE AGREEMENT.


 

2.7.          Pro Rata Borrowings. Each Borrowing of Senior Interim Cash Pay
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then-applicable

 

54

--------------------------------------------------------------------------------


 

Senior Interim Cash Pay Commitments. Each Borrowing of Senior Interim PIK Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Senior Interim PIK Commitments. It is understood that (a) no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Loan Documents shall not release any Person from
performance of its obligation under any Loan Document.

 

2.8.          Interest.

 


(A)           (I)  THE UNPAID PRINCIPAL AMOUNT OF EACH SENIOR CASH PAY LOAN THAT
IS AN ABR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE APPLICABLE ABR MARGIN PLUS THE ABR, IN EFFECT FROM
TIME TO TIME.


 

(ii)           The unpaid principal amount of each Senior PIK Loan that is an
ABR Loan shall bear interest (A) for any Interest Period from the date of the
Borrowing thereof until but not including the fourth anniversary of the Closing
Date (the “PIK Interest Termination Date”) entirely by increasing the principal
amount of the outstanding Senior PIK Loans (“PIK Interest”) and (B) for any
Interest Period from the PIK Interest Termination Date until the Term Loan
Maturity Date (whether by acceleration or otherwise) entirely in cash (“Cash
Interest”). Any Cash Interest shall accrue for each day during such Interest
Period at a rate per annum that shall at all times be the Applicable ABR Margin
plus the ABR, in effect from time to time. Any PIK Interest shall accrue for
each day during such Interest Period at a rate per annum that shall at all times
be the Applicable ABR Margin plus the ABR, in each case in effect from time to
time.

 


(B)           (I)  THE UNPAID PRINCIPAL AMOUNT OF EACH SENIOR CASH PAY LOAN THAT
IS A LIBOR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE APPLICABLE LIBOR MARGIN PLUS THE RELEVANT LIBOR RATE.


 

(ii)           The unpaid principal amount of each Senior PIK Loan that is a
LIBOR Loan shall bear interest (A) for any Interest Period from the date of the
Borrowing thereof until but not including the PIK Interest Termination Date
entirely as PIK Interest and (B) for any Interest Period from the PIK Interest
Termination Date until maturity (whether by acceleration or otherwise) entirely
as Cash Interest. Any Cash Interest shall accrue for each day during such
Interest Period at a rate per annum that shall at all times be the Applicable
LIBOR Margin plus the relevant LIBO Rate, in effect from time to time. Any PIK
Interest shall accrue for each day during such Interest Period at a rate per
annum that shall at all times be the Applicable LIBOR Margin plus the relevant
LIBO Rate, in each case in effect from time to time.

 


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN OR
(II) ANY INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST AT A RATE PER ANNUM THAT IS (THE “DEFAULT


 


55

--------------------------------------------------------------------------------



 


RATE”) (X) IN THE CASE OF OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE
APPLICABLE THERETO PLUS 2% OR (Y) IN THE CASE OF ANY OVERDUE INTEREST, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2%
FROM THE DATE OF SUCH NON-PAYMENT TO THE DATE ON WHICH SUCH AMOUNT IS PAID IN
FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)           INTEREST ON EACH LOAN SHALL ACCRUE FROM AND INCLUDING THE DATE OF
ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT THEREOF AND SHALL BE
PAYABLE IN DOLLARS; PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME DATE ON
WHICH IT IS MADE SHALL BEAR INTEREST FOR ONE DAY. EXCEPT AS PROVIDED BELOW,
INTEREST SHALL BE PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN ARREARS
ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER (PROVIDED
THAT THE FIRST SUCH PAYMENT SHALL BE ON DECEMBER 31, 2007), (II) IN RESPECT OF
EACH LIBOR LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND,
IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE
OCCURRING AT THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD,
(III) IN RESPECT OF EACH LOAN, (A) ON ANY PREPAYMENT, (B) AT MATURITY (WHETHER
BY ACCELERATION OR OTHERWISE) AND (C) AFTER SUCH MATURITY, ON DEMAND.


 


(E)           ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE MADE IN ACCORDANCE
WITH SECTION 5.5.


 


(F)            THE ADMINISTRATIVE AGENT, UPON DETERMINING THE INTEREST RATE FOR
ANY BORROWING OF LIBOR LOANS, SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS
THEREOF. EACH SUCH DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE
FINAL AND CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


 

2.9.          Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Sections 2.3(a) and 2.6(a), the Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the Borrower be a one, two, three or six month period.

 

Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(b)           if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided

 

56

--------------------------------------------------------------------------------


 

that if any Interest Period in respect of a LIBOR Loan would otherwise expire on
a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day; and

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.

 

2.10.        Increased Costs, Illegality, Etc.

 


(A)           IN THE EVENT THAT (X) IN THE CASE OF CLAUSE (I) BELOW, THE
ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF CLAUSES (II) AND (III) BELOW, ANY
LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION SHALL, ABSENT
CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO):


 

(I)            ON ANY DATE FOR DETERMINING THE LIBOR RATE FOR ANY INTEREST
PERIOD THAT (X) DEPOSITS IN THE PRINCIPAL AMOUNTS AND CURRENCIES OF THE LOANS
COMPRISING SUCH LIBOR BORROWING ARE NOT GENERALLY AVAILABLE IN THE RELEVANT
MARKET OR (Y) BY REASON OF ANY CHANGES ARISING ON OR AFTER THE CLOSING DATE
AFFECTING THE INTERBANK LIBOR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR RATE; OR

 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
LIBOR LOANS (OTHER THAN ANY INCREASE OR REDUCTION ATTRIBUTABLE TO TAXES,
DESCRIBED IN PARAGRAPH (D) OF THIS SECTION 2.10) BECAUSE OF (X) ANY CHANGE SINCE
THE DATE HEREOF IN ANY APPLICABLE LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE
OR ORDER (OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE
INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE OR
ORDER), SUCH AS, FOR EXAMPLE, WITHOUT LIMITATION, A CHANGE IN OFFICIAL RESERVE
REQUIREMENTS, AND/OR (Y) OTHER CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR
MARKET OR THE POSITION OF SUCH LENDER IN SUCH MARKET; OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY LIBOR LOAN HAS
BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT WITH ANY
SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF
LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR HAS
BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE DATE
HEREOF THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK LIBOR MARKET;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative

 

57

--------------------------------------------------------------------------------


 

Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly after receipt
of written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.

 


(B)           AT ANY TIME THAT ANY LIBOR LOAN IS AFFECTED BY THE CIRCUMSTANCES
DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE BORROWER MAY (AND IN THE CASE OF
A LIBOR LOAN AFFECTED PURSUANT TO SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE
AFFECTED LIBOR LOAN IS THEN BEING MADE PURSUANT TO A BORROWING, CANCEL SUCH
BORROWING BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED
PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY
A LENDER PURSUANT TO SECTION 2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED LIBOR
LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH LIBOR
LOAN INTO AN ABR LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY
TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED IN THE SAME MANNER PURSUANT TO
THIS SECTION 2.10(B).


 


(C)           IF, AFTER THE DATE HEREOF, ANY CHANGE IN LAW RELATING TO CAPITAL
ADEQUACY OF ANY LENDER OR COMPLIANCE BY ANY LENDER OR ITS PARENT WITH ANY CHANGE
IN LAW RELATING TO CAPITAL ADEQUACY OCCURRING AFTER THE DATE HEREOF, HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ITS
PARENT’S OR ITS AFFILIATE’S CAPITAL OR ASSETS AS A CONSEQUENCE OF SUCH LENDER’S
COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
ITS PARENT OR ITS AFFILIATE COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT
TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS
PARENT FOR SUCH REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A
LENDER SHALL NOT BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S
COMPLIANCE WITH, OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY
LAW, RULE OR REGULATION AS IN EFFECT ON THE DATE HEREOF. EACH LENDER, UPON
DETERMINING IN GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT
TO THIS SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
BORROWER, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS OF THE
CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH
NOTICE SHALL NOT, SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH THE BORROWER’S
OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10(C) UPON
RECEIPT OF SUCH NOTICE.


 


58

--------------------------------------------------------------------------------



 


(D)           IT IS UNDERSTOOD THAT THIS SECTION 2.10 SHALL NOT APPLY TO (I)
TAXES INDEMNIFIABLE UNDER SECTION 5.4, (II) NET INCOME TAXES AND FRANCHISE AND
EXCISE TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR
LENDER OR (III) TAXES DESCRIBED UNDER CLAUSES (B) AND (C) OF THE DEFINITION OF
EXCLUDED TAXES.


 

2.11.        Compensation. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.12.        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b) or 5.4 with respect to such Lender, it will, if requested
by the Borrower use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10 or 5.4.

 

2.13.        Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10, 2.11 or 5.4
is given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.

 

2.14.        Permanent Refinancing.

 


(A)           ON THE INTERIM LOAN CONVERSION DATE:


 


59

--------------------------------------------------------------------------------



 

(I)            ALL OUTSTANDING SENIOR INTERIM CASH PAY LOANS SHALL BE CONVERTED
INTO TERM LOANS (EACH, A “SENIOR CASH PAY TERM LOAN”) HAVING AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR INTERIM
CASH PAY LOANS, IN EACH CASE TO THE EXTENT SUCH LOANS ARE NOT REPAID IN WHOLE OR
IN PART IN CASH ON OR PRIOR TO SUCH DATE; AND

 

(II)           ALL OUTSTANDING SENIOR INTERIM PIK LOANS SHALL BE CONVERTED INTO
TERM LOANS (EACH, A “SENIOR PIK TERM LOAN”) HAVING AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR INTERIM PIK LOANS, IN EACH
CASE TO THE EXTENT SUCH LOANS ARE NOT REPAID IN WHOLE OR IN PART IN CASH ON OR
PRIOR TO SUCH DATE.

 


(B)           (I)  ON THE FIFTEENTH (15TH) DAY OF EACH CALENDAR MONTH (EACH, AN
“EXCHANGE DATE”), OR IF SUCH DAY IS NOT A BUSINESS DAY, THE PRECEDING BUSINESS
DAY, ON OR AFTER THE INTERIM LOAN CONVERSION DATE, AT THE OPTION OF THE
APPLICABLE LENDER, (A) THE SENIOR CASH PAY TERM LOANS MAY BE EXCHANGED IN WHOLE
OR IN PART FOR ONE OR MORE SENIOR CASH PAY NOTES HAVING AN AGGREGATE PRINCIPAL
AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR CASH PAY TERM LOANS
AND (B) THE SENIOR PIK TERM LOANS MAY BE EXCHANGED IN WHOLE OR IN PART FOR ONE
OR MORE SENIOR PIK NOTES HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
UNPAID PRINCIPAL AMOUNT OF SUCH SENIOR PIK TERM LOANS; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE REQUIRED TO ISSUE SENIOR CASH PAY NOTES OR SENIOR PIK
NOTES, AS THE CASE MAY BE, UNTIL THE BORROWER SHALL HAVE RECEIVED REQUESTS TO
ISSUE AT LEAST $150,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF SENIOR NOTES AND
THAT THE AMOUNT OF TERM LOANS EXCHANGED FOR SENIOR NOTES MUST BE IN EXCESS OF
$1,000,000 IN PRINCIPAL AMOUNT.


 

(ii)           Such Lender shall provide the Borrower prior irrevocable written
notice of such election (each such notice, an “Exchange Notice”), substantially
in the form of Exhibit D-1 or Exhibit D-2, as applicable, at least five Business
Days prior to the date of exchange. The Exchange Notice shall specify the
principal amount of Senior Term Loans to be exchanged and, subject to the terms
of the Senior Refinancing Indenture, the name of the proposed registered holder
and the amount of each Senior Note requested. Senior Term Loans exchanged for
Senior Notes pursuant to this Section 2.14 shall be deemed repaid and canceled,
and the Senior Notes so issued shall be governed by and construed in accordance
with the provisions of the Senior Refinancing Indenture. The Senior Notes shall
be issued in the form set forth in the Senior Refinancing Indenture.

 

(iii)          As more particularly provided in the Senior Refinancing
Indenture, (A) Senior Cash Pay Notes issued pursuant to the Senior Refinancing
Indenture shall bear interest at the rate applicable to Senior Cash Pay Term
Loans (unless a Lender shall elect to have the interest rate fixed at the rate
applicable to Senior Cash Pay Term Loans in effect on the date of such exchange
if necessary to effect an actual bona fide sale of such Senior Cash Pay Notes on
such date to a third party that is not an Affiliate of such Lender), (B) Senior
PIK Notes issued pursuant to the Senior Refinancing Indenture shall bear
interest at the rate applicable to Senior PIK Term Loans (unless a Lender shall
elect to have the interest rate fixed at the rate applicable to Senior PIK Term
Loans in effect on the date of such exchange if necessary to effect an actual
bona fide sale of such Senior PIK Notes on such date to a third party that is
not an Affiliate of such Lender), and (C) Senior Notes issued pursuant to the
Senior Refinancing Indenture (I) shall

 

60

--------------------------------------------------------------------------------


 

mature on September 24, 2015 and (II) shall be redeemable as set forth in the
Senior Refinancing Indenture and the applicable form of Senior Notes attached
thereto.

 

(iv)          Not later than five Business Days after the Exchange Date
following delivery of any Exchange Notice, the Borrower shall (A) deliver a
written notice to the trustee under the Senior Refinancing Indenture (the
“Trustee”), directing such Trustee to authenticate and deliver Senior Cash Pay
Notes and/or Senior PIK Notes as specified in the Exchange Notice and (B) use
all commercially reasonable efforts to effect delivery of such Senior Cash Pay
Notes and/or Senior PIK Notes to the requesting Lender.

 


(C)           THE BORROWER AGREES THAT AS A CONDITION TO THE EFFECTIVENESS OF
THE EXCHANGE OF SENIOR TERM LOANS FOR SENIOR NOTES:


 

(I)            THE BORROWER SHALL HAVE SELECTED A BANK OR TRUST COMPANY
REASONABLY ACCEPTABLE TO THE LENDERS TO ACT AS TRUSTEE.

 

(II)           THE BORROWER SHALL HAVE ISSUED THE SENIOR NOTES PURSUANT TO THE
SENIOR REFINANCING INDENTURE SUBSTANTIALLY IN THE APPLICABLE FORM SET FORTH
THEREIN, AND THE BORROWER AND EACH GUARANTOR SHALL HAVE EXECUTED AND DELIVERED
THE SENIOR REFINANCING INDENTURE.

 

(III)          THE BORROWER AND EACH GUARANTOR SHALL HAVE PROVIDED TO THE
ADMINISTRATIVE AGENT COPIES OF RESOLUTIONS OF ITS BOARD OF DIRECTORS APPROVING
THE EXECUTION AND DELIVERY OF THE SENIOR REFINANCING INDENTURE AND, IN THE CASE
OF THE BORROWER, THE ISSUANCE OF THE SENIOR NOTES, TOGETHER WITH A CUSTOMARY
CERTIFICATE OF THE SECRETARY OF THE BORROWER OR SUCH GUARANTOR CERTIFYING SUCH
RESOLUTIONS.

 

(IV)          THE BORROWER AND EACH GUARANTOR SHALL HAVE EXECUTED AND DELIVERED
THE SENIOR REFINANCING REGISTRATION RIGHTS AGREEMENT.

 

(V)           THE BORROWER AND EACH GUARANTOR SHALL HAVE PROVIDED TO THE LENDERS
COPIES OF RESOLUTIONS OF ITS BOARD OF DIRECTORS APPROVING THE EXECUTION AND
DELIVERY OF THE SENIOR REFINANCING REGISTRATION RIGHTS AGREEMENT, TOGETHER WITH
A CUSTOMARY CERTIFICATE OF THE SECRETARY OF THE BORROWER OR SUCH GUARANTOR
CERTIFYING SUCH RESOLUTIONS.

 


(D)           IF THE FOREGOING CONDITIONS SET FORTH IN SECTION 2.14(C) ARE NOT
SATISFIED ON THE INTERIM LOAN CONVERSION DATE, THEN THE LENDERS SHALL RETAIN ALL
OF THEIR RIGHTS AND REMEDIES WITH RESPECT TO THE SENIOR TERM LOANS PURSUANT TO
THIS AGREEMENT UNTIL SUCH CONDITIONS ARE SATISFIED AND THE SENIOR TERM LOANS ARE
SO EXCHANGED FOR SENIOR NOTES. THE BORROWER AGREES TO SATISFY THE CONDITIONS SET
FORTH IN SECTION 2.14(C) NO LATER THAN TEN BUSINESS DAYS AFTER RECEIPT OF THE
FIRST EXCHANGE NOTICE.


 


(E)           NOTHING IN THIS SECTION 2.14 SHALL PREVENT OR LIMIT THE ABILITY OF
THE BORROWER FROM REPAYING OR REFINANCING THE LOANS IN ANY OTHER MANNER NOT
OTHERWISE PROHIBITED BY THIS AGREEMENT.


 


SECTION 3.           [RESERVED]

 

61

--------------------------------------------------------------------------------


 


SECTION 4.           FEES; COMMITMENTS


 

4.1.          Administrative Agent’s Fees. The Borrower agrees to pay, or cause
to be paid, to the Administrative Agent, solely for its own account, an annual
administrative fee equal to $100,000 per annum, payable annually in advance on
the Closing Date for the twelve-month period following the Closing Date and on
each anniversary thereof until all Loans and all Obligations with respect
thereto have been paid in full.

 

4.2.          [Reserved]

 

4.3.          Mandatory Termination of Commitments. The Senior Interim Loan
Commitments shall terminate at 5:00 p.m. (New York City time) on the Closing
Date.

 


SECTION 5.           PAYMENTS


 

5.1.          Voluntary Prepayments.

 


(A)           THE BORROWER SHALL HAVE THE RIGHT TO PREPAY LOANS WITHOUT PREMIUM
OR PENALTY, IN WHOLE OR IN PART FROM TIME TO TIME ON THE FOLLOWING TERMS AND
CONDITIONS:  (A) THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF ITS INTENT TO MAKE SUCH PREPAYMENT, THE AMOUNT OF SUCH
PREPAYMENT AND (IN THE CASE OF LIBOR LOANS) THE SPECIFIC BORROWING(S) PURSUANT
TO WHICH MADE, WHICH NOTICE SHALL BE GIVEN BY THE BORROWER NO LATER THAN 1:00
P.M. (NEW YORK CITY TIME) (I) IN THE CASE OF LIBOR LOANS, THREE BUSINESS DAYS
PRIOR TO OR (II) IN THE CASE OF ABR LOANS, ONE BUSINESS DAY PRIOR TO, THE DATE
OF SUCH PREPAYMENT; (B) EACH PARTIAL PREPAYMENT OF (I) ANY BORROWING OF LIBOR
LOANS SHALL BE IN A MINIMUM AMOUNT OF $5,000,000 AND IN MULTIPLES OF $1,000,000
IN EXCESS THEREOF AND (II) ANY ABR LOANS SHALL BE IN A MINIMUM AMOUNT OF
$1,000,000 AND IN MULTIPLES OF $100,000 IN EXCESS THEREOF, PROVIDED THAT NO
PARTIAL PREPAYMENT OF LIBOR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL
REDUCE THE OUTSTANDING LIBOR LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT
LESS THAN $5,000,000 AND (C) ANY PREPAYMENT OF LIBOR LOANS PURSUANT TO THIS
SECTION 5.1 ON ANY DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE
THERETO SHALL BE SUBJECT TO COMPLIANCE BY THE BORROWER WITH THE APPLICABLE
PROVISIONS OF SECTION 2.11. EACH PREPAYMENT IN RESPECT OF ANY LOANS PURSUANT TO
THIS SECTION 5.1 SHALL BE APPLIED TO THE CASH PAY OR PIK LOANS, AS SPECIFIED BY
THE BORROWER ON A PRO RATA BASIS BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF CASH
PAY LOANS OR PIK LOANS, AS APPLICABLE, OUTSTANDING AT SUCH TIME. AT THE
BORROWER’S ELECTION IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO THIS SECTION
5.1, SUCH PREPAYMENT SHALL NOT BE APPLIED TO ANY LOAN OF A DEFAULTING LENDER.


 


(B)           AT THE END OF ANY “ACCRUAL PERIOD” (AS DEFINED IN SECTION
1272(A)(5) OF THE CODE) ENDING AFTER THE FIFTH ANNIVERSARY OF THE CLOSING DATE
(EACH, AN “AHYDO REDEMPTION DATE”), THE BORROWER MAY PAY IN CASH ALL ACCRUED BUT
UNPAID INTEREST AND ALL ACCRUED BUT UNPAID “ORIGINAL ISSUE DISCOUNT” (AS DEFINED
IN SECTION 1273(A)(1) OF THE CODE) ON EACH SENIOR PIK TERM LOAN AND/OR SENIOR
PIK NOTE THEN OUTSTANDING UP TO THE OPTIONAL INTEREST REPAYMENT AMOUNT, MINUS
$50,000,000 (EACH SUCH REDEMPTION, AN “OPTIONAL INTEREST REPAYMENT”). THE
“OPTIONAL INTEREST REPAYMENT AMOUNT” SHALL MEAN, AS OF EACH AHYDO REDEMPTION
DATE, THE EXCESS, IF ANY, OF (A) THE AGGREGATE AMOUNT OF ACCRUED AND UNPAID
INTEREST AND ALL ACCRUED AND


 


62

--------------------------------------------------------------------------------



 


UNPAID “ORIGINAL ISSUE DISCOUNT” (AS DEFINED IN SECTION 1273(A)(1) OF THE CODE)
WITH RESPECT TO THE APPLICABLE SENIOR PIK TERM LOAN OR SENIOR PIK NOTE, OVER (B)
AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE “ISSUE PRICE” (AS DEFINED IN SECTIONS
1273(B) AND 1274(A) OF THE CODE) OF THE APPLICABLE SENIOR PIK TERM LOAN OR
SENIOR PIK NOTE MULTIPLIED BY (II) THE “YIELD TO MATURITY” (AS DEFINED IN THE
TREASURY REGULATION SECTION 1.1272-1(B)(1)(I)) OF SUCH SENIOR PIK TERM LOAN OR
SENIOR PIK NOTE.


 

5.2.          Mandatory Prepayments.

 


(A)           LOAN PREPAYMENTS. (I)  PRIOR TO INTERIM LOAN CONVERSION DATE, ON
EACH OCCASION THAT A PREPAYMENT EVENT OCCURS, THE BORROWER SHALL, WITHIN THREE
BUSINESS DAYS AFTER ITS RECEIPT OF THE NET CASH PROCEEDS OF A DEBT INCURRENCE
PREPAYMENT EVENT, PREPAY, IN ACCORDANCE WITH CLAUSE (C) BELOW LOANS WITH
PRINCIPAL AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS FROM SUCH PREPAYMENT
EVENT; PROVIDED THAT THE BORROWER MAY, TO THE EXTENT REQUIRED BY THE SENIOR
SECURED CREDIT AGREEMENT, APPLY SUCH NET CASH PROCEEDS TO PREPAY, REPAY OR
REPURCHASE INDEBTEDNESS OUTSTANDING UNDER THE SENIOR SECURED CREDIT AGREEMENT
WITHIN THREE BUSINESS DAYS AFTER RECEIPT THEREOF, PRIOR TO THE APPLICATION OF
SUCH NET CASH PROCEEDS TO PREPAY LOANS.


 

(ii)           At any time on or after the Interim Loan Conversion Date, the
provisions of Section 5.2(a)(i) shall no longer be operative.

 


(B)           [RESERVED]


 


(C)           APPLICATION TO REPAYMENT AMOUNTS. SUBJECT TO SECTION 5.2(H), EACH
PREPAYMENT OF SENIOR INTERIM LOANS REQUIRED BY SECTION 5.2(A)(I) (EXCEPT FOR
DEBT INCURRENCE PREPAYMENT EVENTS RESULTING FROM THE INCURRENCE OF SENIOR NOTES)
SHALL BE APPLIED ON A PRO RATA BASIS BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF
SENIOR INTERIM LOANS AND SENIOR SUBORDINATED INTERIM LOANS OUTSTANDING AT SUCH
TIME. SUBJECT TO SECTION 5.2(H), EACH PREPAYMENT OF SENIOR INTERIM LOANS
REQUIRED BY SECTION 5.2(A)(I) SOLELY RESULTING FROM THE INCURRENCE OF SENIOR
NOTES SHALL BE APPLIED ON A PRO RATA BASIS BASED ON THE AGGREGATE PRINCIPAL
AMOUNT OF SENIOR INTERIM LOANS. SUBJECT TO SECTION 5.2(H), WITH RESPECT TO EACH
SUCH PREPAYMENT, THE BORROWER WILL, NOT LATER THAN THE DATE SPECIFIED IN SECTION
5.2(A) FOR MAKING SUCH PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT TELEPHONIC
NOTICE (PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE ADMINISTRATIVE AGENT
PROVIDE NOTICE OF SUCH PREPAYMENT TO EACH LENDER.


 


(D)           APPLICATION TO LOANS. WITH RESPECT TO EACH PREPAYMENT OF LOANS
REQUIRED BY SECTION 5.2(A) OR REQUIRED OR PERMITTED BY SECTION 9.8(B) THE
BORROWER MAY, IF APPLICABLE, DESIGNATE THE TYPES OF LOANS THAT ARE TO BE PREPAID
AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE. IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS
REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS
OWING UNDER SECTION 2.11.


 


(E)           [RESERVED]


 


63

--------------------------------------------------------------------------------



 


(F)            LIBOR INTEREST PERIODS. IN LIEU OF MAKING ANY PAYMENT PURSUANT TO
THIS SECTION 5.2 OR PURSUANT TO SECTION 9.8(B) IN RESPECT OF ANY LIBOR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER AT ITS OPTION MAY
DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT IN DOLLARS EQUAL TO THE AMOUNT
OF THE LIBOR LOAN TO BE PREPAID AND SUCH LIBOR LOAN SHALL BE REPAID ON THE LAST
DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED AMOUNT. SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE TIME DEPOSIT ACCOUNT
ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS OF SUCH TYPE. SUCH
DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE LIBOR LOANS TO BE SO PREPAID,
PROVIDED THAT THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT BE APPLIED
TO MAKE THE APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)           [RESERVED]


 


(H)           REJECTION RIGHT. THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING OF ANY MANDATORY PREPAYMENT OF LOANS REQUIRED TO BE MADE
PURSUANT TO SECTION 5.2(A) AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE OF
SUCH PREPAYMENT. EACH SUCH NOTICE SHALL SPECIFY THE DATE OF SUCH PREPAYMENT AND
PROVIDE A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT. THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER HOLDING LOANS OF THE
CONTENTS OF THE BORROWER’S PREPAYMENT NOTICE AND OF SUCH LENDER’S PRO RATA SHARE
OF THE PREPAYMENT. EACH LENDER MAY REJECT ALL OR A PORTION OF ITS PRO RATA SHARE
OF ANY MANDATORY PREPAYMENT (SUCH DECLINED AMOUNTS, THE “DECLINED PROCEEDS”) OF
LOANS REQUIRED TO BE MADE PURSUANT TO SECTION 5.2(A) BY PROVIDING WRITTEN NOTICE
(EACH, A “REJECTION NOTICE”) TO THE ADMINISTRATIVE AGENT AND THE BORROWER NO
LATER THAN 5:00 P.M. (NEW YORK TIME) ONE BUSINESS DAY AFTER THE DATE OF SUCH
LENDER’S RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT REGARDING SUCH
PREPAYMENT. EACH REJECTION NOTICE FROM A GIVEN LENDER SHALL SPECIFY THE
PRINCIPAL AMOUNT OF THE MANDATORY REPAYMENT OF LOANS TO BE REJECTED BY SUCH
LENDER. IF A LENDER FAILS TO DELIVER A REJECTION NOTICE TO THE ADMINISTRATIVE
AGENT WITHIN THE TIME FRAME SPECIFIED ABOVE OR SUCH REJECTION NOTICE FAILS TO
SPECIFY THE PRINCIPAL AMOUNT OF THE LOANS TO BE REJECTED, ANY SUCH FAILURE WILL
BE DEEMED AN ACCEPTANCE OF THE TOTAL AMOUNT OF SUCH MANDATORY PREPAYMENT OF
LOANS. ANY DECLINED PROCEEDS REMAINING THEREAFTER SHALL BE RETAINED BY THE
BORROWER.


 

5.3.          Method and Place of Payment.

 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE BY THE BORROWER, WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE ADMINISTRATIVE AGENT FOR THE
RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER THAN 2:00 P.M. (NEW
YORK CITY TIME), IN EACH CASE, ON THE DATE WHEN DUE AND SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE OR AT SUCH
OTHER OFFICE AS THE ADMINISTRATIVE AGENT SHALL SPECIFY FOR SUCH PURPOSE BY
NOTICE TO THE BORROWER, IT BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY
THE BORROWER TO THE ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE
BORROWER’S ACCOUNT AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE
MAKING OF SUCH PAYMENT TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT. ALL
REPAYMENTS OR PREPAYMENTS OF ANY LOANS (WHETHER OF PRINCIPAL, INTEREST OR
OTHERWISE) HEREUNDER SHALL BE MADE IN DOLLARS AND ALL OTHER PAYMENTS UNDER EACH
LOAN DOCUMENT SHALL, UNLESS OTHERWISE SPECIFIED IN SUCH LOAN DOCUMENT, BE MADE
IN DOLLARS. THE ADMINISTRATIVE AGENT WILL


 


64

--------------------------------------------------------------------------------



 


THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) OR,
OTHERWISE, ON THE NEXT BUSINESS DAY) LIKE FUNDS RELATING TO THE PAYMENT OF
PRINCIPAL OR INTEREST RATABLY TO THE LENDERS ENTITLED THERETO.


 


(B)           ANY PAYMENTS UNDER THIS AGREEMENT THAT ARE MADE LATER THAN 2:00
P.M. (NEW YORK CITY TIME) MAY BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING
BUSINESS DAY IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION. WHENEVER ANY PAYMENT
TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS
DAY, IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, THE DUE DATE THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF
PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE
RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.


 

5.4.          Net Payments.

 


(A)           ANY AND ALL PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER OR ANY
GUARANTOR UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY
INDEMNIFIED TAXES; PROVIDED THAT IF THE BORROWER ANY GUARANTOR OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO
DEDUCT OR WITHHOLD ANY INDEMNIFIED TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE BY THE BORROWER OR GUARANTOR SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS OR
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 5.4) THE
APPLICABLE AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE,
(II) THE BORROWER, SUCH GUARANTOR OR THE ADMINISTRATIVE AGENT, AS APPLICABLE,
SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) THE BORROWER, SUCH
GUARANTOR OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL TIMELY PAY THE FULL
AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY WITHIN THE
TIME ALLOWED AND IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW. WHENEVER ANY
INDEMNIFIED TAXES ARE PAYABLE BY THE BORROWER OR ANY GUARANTOR, AS PROMPTLY AS
POSSIBLE THEREAFTER, THE BORROWER OR SUCH GUARANTOR SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A LENDER OR
AGENT, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT (OR
OTHER EVIDENCE ACCEPTABLE TO SUCH LENDER OR AGENT, ACTING REASONABLY) RECEIVED
BY THE BORROWER OR SUCH GUARANTOR SHOWING PAYMENT THEREOF.


 


(B)           THE BORROWER SHALL TIMELY PAY AND SHALL INDEMNIFY AND HOLD
HARMLESS EACH AGENT AND LENDER (WHETHER OR NOT SUCH OTHER TAXES WERE CORRECTLY
OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY) WITH
REGARD TO ANY OTHER TAXES.


 


(C)           THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT AND
LENDER WITHIN 20 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER OR ANY GUARANTOR HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 5.4) AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY. A CERTIFICATE SETTING FORTH


 


65

--------------------------------------------------------------------------------



 


REASONABLE DETAIL AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR AGENT (AS APPLICABLE) ON ITS OWN BEHALF OR ON BEHALF OF
A LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)     EACH NON-U.S. LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED TO DO
SO:


 

(I)      DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT PRIOR TO THE DATE
ON WHICH THE FIRST PAYMENT TO SUCH NON-U.S. LENDER IS DUE HEREUNDER  TWO COPIES
OF EITHER (X) IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS OF “PORTFOLIO INTEREST”, UNITED STATES INTERNAL REVENUE SERVICE FORM
W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER IS
NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), (Y) INTERNAL REVENUE
SERVICE FORM W-8BEN OR FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT OR (Z) INTERNAL REVENUE SERVICE FORM W-8IMY AND ANY ATTACHMENTS
(INCLUDING THE FORMS DESCRIBED IN SUBCLAUSES (X) AND (Y) ABOVE, AS APPLICABLE);
AND

 

(II)     DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER COPIES
OF ANY SUCH FORM OR CERTIFICATION (OR ANY APPLICABLE SUCCESSOR FORM) ON OR
BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE,
AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
PREVIOUSLY DELIVERED BY IT TO THE BORROWER AND ADMINISTRATIVE AGENT AND FROM
TIME TO TIME AS REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT;

 

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(d), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Administrative Agent and to the Lender from
which the related participation shall have been purchased.

 


(E)           [RESERVED].


 


(F)            EACH LENDER AND AGENT THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAWS OF THE JURISDICTION IN
WHICH THE BORROWER IS ORGANIZED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BY THE BORROWER OR


 


66

--------------------------------------------------------------------------------



 


GUARANTOR SHALL DELIVER TO SUCH BORROWER OR GUARANTOR (WITH A COPY TO THE
APPLICABLE ADMINISTRATIVE AGENT), AS APPLICABLE, AT THE TIME OR TIMES PRESCRIBED
BY APPLICABLE LAW AND AS REASONABLY REQUESTED BY THE BORROWER OR GUARANTOR, AS
APPLICABLE, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT SUCH WITHHOLDING
OR AT SUCH REDUCED RATE, PROVIDED THAT SUCH LENDER OR AGENT IS LEGALLY ENTITLED
TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND SUCH DOCUMENTATION IS
NECESSARY IN ORDER FOR SUCH EXEMPTION OR REDUCTION TO APPLY.


 


(G)           IF ANY LENDER OR AGENT, AS APPLICABLE, DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED AND RETAINED A REFUND OF AN INDEMNIFIED TAX OR
OTHER TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE BORROWER PURSUANT TO THIS
AGREEMENT, WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH LENDER OR AGENT, AS
THE CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWER, THEN THE
LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWER FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE
LENDER OR ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES IN ITS SOLE
DISCRETION, EXERCISED IN GOOD FAITH, TO BE THE PROPORTION OF THE REFUND AS WILL
LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE AFTER-TAX FINANCIAL
POSITION (TAKING INTO ACCOUNT EXPENSES OR ANY TAXES IMPOSED ON THE REFUND) THAN
IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED; PROVIDED THAT THE
BORROWER, UPON THE REQUEST OF THE LENDER OR AGENT, AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED
BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE LENDER OR AGENT IN THE EVENT THE
LENDER OR AGENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
A LENDER OR AGENT SHALL CLAIM ANY REFUND OF INDEMNIFIED TAXES OR OTHER TAXES
THAT IT DETERMINES IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH, IS AVAILABLE
TO IT, UNLESS IT CONCLUDES IN ITS SOLE DISCRETION THAT IT WOULD BE ADVERSELY
AFFECTED BY MAKING SUCH A CLAIM. NO LENDER OR AGENT SHALL BE OBLIGED TO DISCLOSE
ANY INFORMATION REGARDING ITS TAX AFFAIRS OR COMPUTATIONS OR ANY OTHER
INFORMATION IT DEEMS CONFIDENTIAL TO ANY LOAN PARTY IN CONNECTION WITH THIS
CLAUSE (H) OR ANY OTHER PROVISION OF THIS SECTION 5.4.


 


(H)           IF THE BORROWER DETERMINES THAT A REASONABLE BASIS EXISTS FOR
CONTESTING A TAX, EACH LENDER OR AGENT, AS THE CASE MAY BE, SHALL USE REASONABLE
EFFORTS TO COOPERATE WITH THE BORROWER AS THE BORROWER MAY REASONABLY REQUEST IN
CHALLENGING SUCH TAX. SUBJECT TO THE PROVISIONS OF SECTION 2.12, EACH LENDER AND
AGENT AGREE TO USE REASONABLE EFFORTS TO COOPERATE WITH THE BORROWER AS THE
BORROWER MAY REASONABLY REQUEST TO MINIMIZE ANY AMOUNT PAYABLE BY THE BORROWER
OR ANY GUARANTOR PURSUANT TO THIS SECTION 5.4. THE BORROWER SHALL INDEMNIFY AND
HOLD EACH LENDER AND AGENT HARMLESS AGAINST ANY OUT-OF-POCKET EXPENSES INCURRED
BY SUCH PERSON IN CONNECTION WITH ANY REQUEST MADE BY THE BORROWER PURSUANT TO
THIS SECTION 5.4(H). NOTHING IN THIS SECTION 5.4(H) SHALL OBLIGATE ANY LENDER OR
AGENT TO TAKE ANY ACTION THAT SUCH PERSON, IN ITS SOLE JUDGMENT, DETERMINES MAY
RESULT IN A MATERIAL DETRIMENT TO SUCH PERSON.


 


(I)            EACH LENDER AND AGENT THAT IS A UNITED STATES PERSON UNDER
SECTION 7701(A)(30) OF THE CODE (EACH, A “U.S. LENDER”) SHALL, TO THE EXTENT IT
CAN LEGALLY DO SO, DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO
UNITED STATES INTERNAL REVENUE SERVICE FORMS W-9 (OR SUBSTITUTE OR SUCCESSOR
FORM), PROPERLY COMPLETED AND DULY EXECUTED, CERTIFYING THAT SUCH LENDER OR
AGENT IS EXEMPT FROM UNITED STATES FEDERAL BACKUP WITHHOLDING TAX (I) ON OR
PRIOR TO THE CLOSING DATE (OR ON OR PRIOR TO THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT), (II) ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR BECOMES
OBSOLETE, (III) AFTER THE OCCURRENCE OF A CHANGE IN THE AGENT’S OR LENDER’S
CIRCUMSTANCES REQUIRING A CHANGE IN THE MOST RECENT FORM


 


67

--------------------------------------------------------------------------------



 


PREVIOUSLY DELIVERED BY IT TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND
(IV) FROM TIME TO TIME THEREAFTER IF REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.


 


(J)            THE AGREEMENTS IN THIS SECTION 5.4 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 

5.5.          Computations of Interest. Interest on LIBOR Loans and ABR Loans
shall be calculated on the basis of a 360-day year for the actual days elapsed
and interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

 

5.6.          Limit on Rate of Interest.

 


(A)           NO PAYMENT SHALL EXCEED LAWFUL RATE. NOTWITHSTANDING ANY OTHER
TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT BE OBLIGED TO PAY ANY INTEREST OR
OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN RESPECT
OF THE OBLIGATIONS IN EXCESS OF THE AMOUNT OR RATE PERMITTED UNDER OR CONSISTENT
WITH ANY APPLICABLE LAW, RULE OR REGULATION.


 


(B)           PAYMENT AT HIGHEST LAWFUL RATE. IF THE BORROWER IS NOT OBLIGED TO
MAKE A PAYMENT THAT IT WOULD OTHERWISE BE REQUIRED TO MAKE, AS A RESULT OF
SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO THE MAXIMUM EXTENT
PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND REGULATIONS.


 


(C)           ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL RATE. IF ANY PROVISION OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WOULD OBLIGATE THE BORROWER TO
MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER IN AN AMOUNT
OR CALCULATED AT A RATE THAT WOULD BE PROHIBITED BY ANY APPLICABLE LAW, RULE OR
REGULATION, THEN NOTWITHSTANDING SUCH PROVISION, SUCH AMOUNT OR RATE SHALL BE
DEEMED TO HAVE BEEN ADJUSTED WITH RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR
RATE OF INTEREST, AS THE CASE MAY BE, AS WOULD NOT BE SO PROHIBITED BY LAW, SUCH
ADJUSTMENT TO BE EFFECTED, TO THE EXTENT NECESSARY, BY REDUCING THE AMOUNT OR
RATE OF INTEREST REQUIRED TO BE PAID BY THE BORROWER TO THE AFFECTED LENDER
UNDER SECTION 2.8.


 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 


SECTION 6.           CONDITIONS PRECEDENT TO INITIAL BORROWING


 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.

 

6.1.          Loan Documents. The Administrative Agent shall have received:

 

68

--------------------------------------------------------------------------------


 

(a)           this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Lender; and

 

(b)           the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor.

 

6.2.          Guarantee. The Guarantee shall be in full force and effect.

 

6.3.          Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit E-1, (b) David
Money, General Counsel of the Borrower, substantially in the form of Exhibit
E-2, and (c) local counsel to the Borrower and the Administrative Agent in the
jurisdictions listed on Schedule 6.3 in form and substance satisfactory to the
Administrative Agent. The Borrower, the other Loan Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.4.          Notice of Borrowing. Prior to the making of each Senior Interim
Loan, the Administrative Agent shall have received a Notice of Borrowing
(whether in writing or by telephone) meeting the requirements of Section 2.3.

 

6.5.          Equity Investments. Equity Investments, which, to the extent
constituting Stock other than common Stock, shall be on terms and conditions and
pursuant to documentation reasonably satisfactory to the Joint Lead Arrangers
and Bookrunners to the extent material to the interests of the Lenders, in an
amount not less than the Minimum Equity Amount shall have been made.

 

6.6.          Closing Certificates. The Administrative Agent shall have received
a certificate of the Loan Parties, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Loan Party,
and attaching the documents referred to in Section 6.7.

 

6.7.          Authorization of Proceedings of Each Loan Party. The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the board of directors or
other managers of each Loan Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.8.          Fees. The Agents shall have received the fees in the amounts
previously agreed in writing by the Agents to be received on the Closing Date
and all expenses (including the reasonable fees, disbursements and other charges
of counsel) payable by the Loan Parties for which invoices have been presented
prior to the Closing Date shall have been paid.

 

6.9.          Representations and Warranties. On the Closing Date,
representations and warranties made by the Loan Parties in Section 8.1(a),
Section 8.2, Section 8.5 and Section 8.7, as they relate to the Loan Parties at
such time, shall be true and correct in all material respects.

 

69

--------------------------------------------------------------------------------


 

6.10.        Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate from an Authorized Officer of the Borrower to
the effect that after giving effect to the consummation of the Transactions, the
Borrower on a consolidated basis with its Subsidiaries is Solvent.

 

6.11.        Merger. Concurrently with the initial Credit Event hereunder, the
Merger shall have been consummated in accordance with the terms of the
Acquisition Agreement (or the Lead Arrangers shall be reasonably satisfied with
the arrangements in place for the consummation of the Merger reasonably promptly
after the initial Credit Event hereunder and shall have received confirmation
from representatives of the Borrower that such actions shall be taken promptly
after the initial Credit Event hereunder), without giving effect to any
amendments or waivers thereto that are materially adverse to the Lenders
(including, without limitation, the definition of, and representations,
warranties and conditions relating to the absence of any, “Material Adverse
Change” or Material Adverse Effect on the Company” therein) without the
reasonable consent of the Joint Lead Arrangers and Bookrunners.

 

6.12.        Patriot Act. The Joint Lead Arrangers and Bookrunners shall have
received such documentation and information as is reasonably requested in
writing at least 10 days prior to the Closing Date by the Administrative Agent
about the Borrower and the Guarantors in respect of applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

 

The acceptance of the benefits of the Borrowing shall constitute a
representation and warranty by each Loan Party to each of the Lenders that all
the applicable conditions specified in Section 6 above have been satisfied as of
that time.

 


SECTION 7.           [RESERVED]


 


SECTION 8.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower makes (on the Closing Date) the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):

 

8.1.          Corporate Status. The Borrower and each Material Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

 

8.2.          Corporate Power and Authority. Each Loan Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions

 

70

--------------------------------------------------------------------------------


 

of the Loan Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party. Each Loan Party
has duly executed and delivered each Loan Document to which it is a party and
each such Loan Document constitutes the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

8.3.          No Violation. Neither the execution, delivery or performance by
any Loan Party of the Loan Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the Merger and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
except as set forth on Schedule 8.3, result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Loan Party or any of the
Restricted Subsidiaries (other than Liens created under the Senior Secured
Credit Agreement and the documents related thereto) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Loan Party or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound (any such term, covenant, condition or provision, a “Contractual
Requirement”) other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Loan Party or any of the Restricted Subsidiaries.

 

8.4.          Litigation. Except as set forth on Schedule 8.4, there are no
actions, suits or proceedings (including Environmental Claims) pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

 

8.5.          Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6.          Governmental Approvals. The execution, delivery and performance of
the Acquisition Agreement or any Loan Document do not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as have been obtained or made and are in full
force and effect and (ii) such licenses, approvals, authorizations or consents
the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect.

 

8.7.          Investment Company Act. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

71

--------------------------------------------------------------------------------


 

8.8.          True and Complete Disclosure.

 


(A)           NONE OF THE WRITTEN FACTUAL INFORMATION AND WRITTEN DATA (TAKEN AS
A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF THE
BORROWER, ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AUTHORIZED
REPRESENTATIVES TO THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER AND
BOOKRUNNER AND/OR ANY LENDER ON OR BEFORE THE CLOSING DATE (INCLUDING ALL SUCH
INFORMATION AND DATA CONTAINED IN THE LOAN DOCUMENTS) FOR PURPOSES OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN CONTAINED
ANY UNTRUE STATEMENT OF ANY MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE SUCH INFORMATION AND DATA (TAKEN AS A WHOLE) NOT MISLEADING AT
SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH INFORMATION OR DATA WAS
FURNISHED, IT BEING UNDERSTOOD AND AGREED THAT FOR PURPOSES OF THIS SECTION
8.8(A), SUCH FACTUAL INFORMATION AND DATA SHALL NOT INCLUDE PRO FORMA FINANCIAL
INFORMATION, PROJECTIONS OR ESTIMATES (INCLUDING FINANCIAL ESTIMATES, FORECASTS
AND OTHER FORWARD-LOOKING INFORMATION) AND INFORMATION OF A GENERAL ECONOMIC OR
GENERAL INDUSTRY NATURE.


 


(B)           THE PROJECTIONS (INCLUDING FINANCIAL ESTIMATES, FORECASTS AND
OTHER FORWARD-LOOKING INFORMATION) CONTAINED IN THE INFORMATION AND DATA
REFERRED TO IN PARAGRAPH (A) ABOVE WERE BASED ON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE TIME MADE, IT BEING
RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO
BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.


 

8.9.          Financial Condition; Financial Statements. The Historical
Financial Statements present fairly in all material respects the consolidated
financial position of the Borrower at the respective dates of said information,
statements and results of operations for the periods covered thereby. The
unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Borrower and its Subsidiaries for the 12-month period ending on such date
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on (x) the Historical Financial
Statements and (y) the unaudited historical consolidated financial information
described in clause (a) of this Section 8.9 and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby. The financial statements referred to in this Section
8.9 have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes to said financial statements. After the Closing
Date, there has been no Material Adverse Effect.

 

8.10.        Tax Matters. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) each of the Borrower and the Subsidiaries has filed
all federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has timely paid all taxes payable by it (whether
or not shown on a tax return) that have become due, (b) the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with

 

72

--------------------------------------------------------------------------------


 

GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Closing Date and (c) the Borrower
and each of its Subsidiaries has withheld amounts from their respective
employees for all periods in compliance with the tax, social, security and
unemployment withholding provisions of applicable law and timely paid such
withholdings to the respective Governmental Authorities.

 

8.11.        Compliance with ERISA.

 


(A)           EACH PLAN IS IN COMPLIANCE WITH ERISA, THE CODE AND ANY APPLICABLE
REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR IS REASONABLY LIKELY TO
OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR IN REORGANIZATION (OR
IS REASONABLY LIKELY TO BE INSOLVENT OR IN REORGANIZATION), AND NO WRITTEN
NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION HAS BEEN GIVEN TO THE BORROWER
OR ANY ERISA AFFILIATE; NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN
ACCUMULATED OR WAIVED FUNDING DEFICIENCY (OR IS REASONABLY LIKELY TO HAVE SUCH A
DEFICIENCY); ON AND AFTER THE EFFECTIVENESS OF THE PENSION ACT, EACH PLAN THAT
IS SUBJECT TO TITLE IV OF ERISA HAS SATISFIED THE MINIMUM FUNDING STANDARDS
(WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA)
APPLICABLE TO SUCH PLAN, AND THERE HAS BEEN NO DETERMINATION THAT ANY SUCH PLAN
IS, OR IS EXPECTED TO BE, IN “AT RISK” STATUS (WITHIN THE MEANING OF SECTION
4010(D)(2) OF ERISA); NONE OF THE BORROWER OR ANY ERISA AFFILIATE HAS INCURRED
(OR IS REASONABLY LIKELY TO INCUR) ANY LIABILITY TO OR ON ACCOUNT OF A PLAN
PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201 OR
4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE OR HAS BEEN NOTIFIED IN
WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF THE FOREGOING SECTIONS
WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN INSTITUTED (OR ARE REASONABLY
LIKELY TO BE INSTITUTED) TO TERMINATE OR TO REORGANIZE ANY PLAN OR TO APPOINT A
TRUSTEE TO ADMINISTER ANY PLAN, AND NO WRITTEN NOTICE OF ANY SUCH PROCEEDINGS
HAS BEEN GIVEN TO THE BORROWER OR ANY ERISA AFFILIATE; AND NO LIEN IMPOSED UNDER
THE CODE OR ERISA ON THE ASSETS OF THE BORROWER OR ANY ERISA AFFILIATE EXISTS
(OR IS REASONABLY LIKELY TO EXIST) NOR HAS THE BORROWER OR ANY ERISA AFFILIATE
BEEN NOTIFIED IN WRITING THAT SUCH A LIEN WILL BE IMPOSED ON THE ASSETS OF THE
BORROWER OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT TO THE EXTENT
THAT A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS IN THIS
SECTION 8.11(A) WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN AN AMOUNT
OF LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.
NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN UNFUNDED CURRENT LIABILITY THAT
WOULD, INDIVIDUALLY OR WHEN TAKEN TOGETHER WITH ANY OTHER LIABILITIES REFERENCED
IN THIS SECTION 8.11(A), BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.
WITH RESPECT TO PLANS THAT ARE MULTIEMPLOYER PLANS (AS DEFINED IN SECTION 3(37)
OF ERISA), THE REPRESENTATIONS AND WARRANTIES IN THIS SECTION 8.11(A), OTHER
THAN ANY MADE WITH RESPECT TO (I) LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA
OR (II) LIABILITY FOR TERMINATION OR REORGANIZATION OF SUCH PLANS UNDER ERISA,
ARE MADE TO THE BEST KNOWLEDGE OF THE BORROWER.


 


(B)           ALL FOREIGN PLANS ARE IN COMPLIANCE WITH, AND HAVE BEEN
ESTABLISHED, ADMINISTERED AND OPERATED IN ACCORDANCE WITH, THE TERMS OF SUCH
FOREIGN PLANS AND APPLICABLE LAW, EXCEPT FOR ANY FAILURE TO SO COMPLY,
ESTABLISH, ADMINISTER OR OPERATE THE FOREIGN PLANS AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. ALL CONTRIBUTIONS OR OTHER PAYMENTS
WHICH ARE DUE WITH RESPECT TO EACH FOREIGN PLAN HAVE BEEN MADE IN FULL AND THERE
ARE NO FUNDING DEFICIENCIES THEREUNDER, EXCEPT TO THE EXTENT ANY SUCH EVENTS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


73

--------------------------------------------------------------------------------



 

8.12.        Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower
(and the direct and indirect ownership interest of the Borrower therein), in
each case existing on the Closing Date.

 

8.13.        Intellectual Property. The Borrower and each of the Restricted
Subsidiaries have obtained all intellectual property, free from burdensome
restrictions, that is necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to obtain any such rights could not reasonably be expected to have a Material
Adverse Effect.

 

8.14.        Environmental Laws.

 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT:  (I) THE BORROWER AND EACH OF THE SUBSIDIARIES AND ALL REAL
ESTATE ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (II) NEITHER THE BORROWER
NOR ANY SUBSIDIARY IS SUBJECT TO ANY ENVIRONMENTAL CLAIM OR ANY OTHER LIABILITY
UNDER ANY ENVIRONMENTAL LAW; (III) NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
CONDUCTING ANY INVESTIGATION, REMOVAL, REMEDIAL OR OTHER CORRECTIVE ACTION
PURSUANT TO ANY ENVIRONMENTAL LAW AT ANY LOCATION; AND (IV) NO UNDERGROUND
STORAGE TANK OR RELATED PIPING, OR ANY IMPOUNDMENT OR OTHER DISPOSAL AREA
CONTAINING HAZARDOUS MATERIALS IS LOCATED AT, ON OR UNDER ANY REAL ESTATE
CURRENTLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(B)           NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES HAS TREATED,
STORED, TRANSPORTED, RELEASED OR DISPOSED OR ARRANGED FOR DISPOSAL OR TRANSPORT
FOR DISPOSAL OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM ANY CURRENTLY OR
FORMERLY OWNED OR LEASED REAL ESTATE OR FACILITY IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

8.15.        Properties. The Borrower and each of the Subsidiaries have good and
marketable title to or valid leasehold interests in all properties that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect.

 

8.16.        Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

 


SECTION 9.           COVENANTS


 

9.1.          Reports and Other Information.

 


(A)           NOTWITHSTANDING THAT THE BORROWER MAY NOT BE SUBJECT TO THE
REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR OTHERWISE
REPORT ON AN ANNUAL AND QUARTERLY BASIS ON FORMS PROVIDED FOR SUCH ANNUAL AND
QUARTERLY REPORTING PURSUANT TO RULES AND REGULATIONS PROMULGATED BY THE SEC,
THE BORROWER SHALL FILE WITH THE SEC (AND MAKE AVAILABLE TO


 


74

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT AND THE LENDERS (WITHOUT EXHIBITS), WITHOUT COST TO ANY
LENDER, WITHIN 15 DAYS AFTER THE BORROWER FILES THEM WITH THE SEC) FROM AND
AFTER THE CLOSING DATE,


 

(I)      WITHIN 90 DAYS (OR ANY OTHER TIME PERIOD THEN IN EFFECT UNDER THE RULES
AND REGULATIONS OF THE EXCHANGE ACT WITH RESPECT TO THE FILING OF A FORM 10-K BY
A NON-ACCELERATED FILER) AFTER THE END OF EACH FISCAL YEAR, ANNUAL REPORTS ON
FORM 10-K, OR ANY SUCCESSOR OR COMPARABLE FORM, CONTAINING THE INFORMATION
REQUIRED TO BE CONTAINED THEREIN, OR REQUIRED IN SUCH SUCCESSOR OR COMPARABLE
FORM;

 

(II)     WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR, REPORTS ON FORM 10-Q CONTAINING ALL QUARTERLY INFORMATION
THAT WOULD BE REQUIRED TO BE CONTAINED IN FORM 10-Q, OR ANY SUCCESSOR OR
COMPARABLE FORM;

 

(III)    PROMPTLY FROM TIME TO TIME AFTER THE OCCURRENCE OF AN EVENT REQUIRED TO
BE THEREIN REPORTED, SUCH OTHER REPORTS ON FORM 8-K, OR ANY SUCCESSOR OR
COMPARABLE FORM; AND

 

(IV)    ANY OTHER INFORMATION, DOCUMENTS AND OTHER REPORTS WHICH THE BORROWER
WOULD BE REQUIRED TO FILE WITH THE SEC IF IT WERE SUBJECT TO SECTION 13 OR 15(D)
OF THE EXCHANGE ACT;

 

in each case in a manner that complies in all material respects with the
requirements specified in such form; provided that the Borrower shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Borrower shall make available such information to the
Administrative Agent and the Lenders, in each case within 15 days after the time
the Borrower would be required to file such information with the SEC if it were
subject to Section 13 or 15(d) of the Exchange Act.

 


(B)     NOTWITHSTANDING THE FOREGOING, THE REQUIREMENTS OF SECTION 9.1(A), SHALL
BE DEEMED SATISFIED (1) BY THE FILING WITH THE SEC OF A REGISTRATION STATEMENT,
AND ANY AMENDMENTS THERETO, WITH SUCH FINANCIAL INFORMATION THAT SATISFIES
REGULATION S-X, SUBJECT TO EXCEPTIONS CONSISTENT WITH THE PRESENTATION OF
FINANCIAL INFORMATION IN AN OFFERING MEMORANDUM RELATING TO SECURITIES SOLD IN
RELIANCE ON RULE 144A OF THE SECURITIES ACT, TO THE EXTENT FILED WITHIN THE
TIMES SPECIFIED IN SECTION 9.1(A), OR (2) BY POSTING REPORTS THAT WOULD BE
REQUIRED TO BE FILED SUBSTANTIALLY IN THE FORM REQUIRED BY THE SEC ON THE
BORROWER’S WEBSITE (OR THAT OF ANY OF ITS PARENT COMPANIES) OR PROVIDING SUCH
REPORTS TO THE ADMINISTRATIVE AGENT WITHIN 15 DAYS AFTER THE TIME THE BORROWER
WOULD BE REQUIRED TO FILE SUCH INFORMATION WITH THE SEC IF IT WERE SUBJECT TO
SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR THE FINANCIAL INFORMATION THAT WOULD
BE REQUIRED TO BE INCLUDED IN SUCH REPORTS. ADDITIONALLY, IN THE EVENT THAT ANY
DIRECT OR INDIRECT PARENT COMPANY OF THE BORROWER BECOMES A GUARANTOR OF THE
LOANS, THE BORROWER MAY SATISFY ITS OBLIGATIONS UNDER THIS SECTION 9.1 WITH
RESPECT TO FINANCIAL INFORMATION RELATING TO THE BORROWER BY FURNISHING
FINANCIAL INFORMATION RELATING TO SUCH PARENT; PROVIDED THAT THE SAME IS
ACCOMPANIED BY CONSOLIDATING INFORMATION THAT EXPLAINS IN REASONABLE DETAIL THE
DIFFERENCES BETWEEN THE INFORMATION RELATING TO SUCH PARENT, ON THE ONE HAND,
AND THE INFORMATION RELATING TO THE BORROWER AND ITS RESTRICTED SUBSIDIARIES ON
A STANDALONE BASIS, ON THE OTHER HAND.


 


75

--------------------------------------------------------------------------------



 

9.2.          Compliance Certificate.

 


(A)           THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 90
DAYS AFTER THE END OF EACH FISCAL YEAR ENDING AFTER THE CLOSING DATE, A
CERTIFICATE FROM THE PRINCIPAL EXECUTIVE OFFICER, PRINCIPAL FINANCIAL OFFICER OR
PRINCIPAL ACCOUNTING OFFICER STATING THAT A REVIEW OF THE ACTIVITIES OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR HAS
BEEN MADE UNDER THE SUPERVISION OF THE SIGNING OFFICER WITH A VIEW TO
DETERMINING WHETHER THE BORROWER HAS KEPT, OBSERVED, PERFORMED AND FULFILLED ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND FURTHER STATING, AS TO SUCH OFFICER
SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF HIS OR HER KNOWLEDGE THE BORROWER
HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY CONDITION AND
COVENANT CONTAINED IN THIS AGREEMENT AND IS NOT IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF THIS
AGREEMENT (OR, IF A DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL SUCH DEFAULTS OF
WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION THE BORROWER IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO).


 


(B)           WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THIS
AGREEMENT, OR IF THE ADMINISTRATIVE AGENT OR THE HOLDER OF ANY OTHER EVIDENCE OF
INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GIVES ANY NOTICE OR TAKES ANY
OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT, THE BORROWER SHALL PROMPTLY
(WHICH SHALL BE NO MORE THAN FIVE (5) BUSINESS DAYS) DELIVER TO THE
ADMINISTRATIVE AGENT BY REGISTERED OR CERTIFIED MAIL OR BY FACSIMILE
TRANSMISSION AN OFFICER’S CERTIFICATE SPECIFYING SUCH EVENT AND WHAT ACTION THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO.


 

9.3.          Taxes. The Borrower shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Lenders.

 

9.4.          Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Administrative Agent, but shall suffer and permit the execution of every
such power as though no such law has been enacted.

 

9.5.          Limitation on Restricted Payments.

 


(A)           THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY:


 

(I)            declare or pay any dividend or make any payment or distribution
on account of the Borrower’s, or any of its Restricted Subsidiaries’ Equity
Interests, including

 

76

--------------------------------------------------------------------------------


 

any dividend or distribution payable in connection with any merger or
consolidation, other than:

 

(A)          dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower; or

 

(B)           dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

 

(II)           purchase, redeem, defease or otherwise acquire or retire for
value any Equity Interests of the Borrower or any direct or indirect parent of
the Borrower, including in connection with any merger or consolidation;

 

(III)         make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than:

 

(A)          Indebtedness permitted under clauses (7) and (8) of Section 9.7(b)
hereof; or

 

(B)           the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

 

(IV)         make any Restricted Investment

 

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

 

(1)           NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD OCCUR AS
A CONSEQUENCE THEREOF;

 

(2)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION ON A PRO
FORMA  BASIS, THE BORROWER COULD INCUR $1.00 OF ADDITIONAL INDEBTEDNESS UNDER
SECTION 9.7(A) HEREOF; AND

 

(3)           SUCH RESTRICTED PAYMENT, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL
OTHER RESTRICTED PAYMENTS MADE BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
AFTER THE CLOSING DATE (INCLUDING RESTRICTED PAYMENTS PERMITTED BY CLAUSES (1),
(2) (WITH RESPECT TO THE PAYMENT OF DIVIDENDS ON REFUNDING CAPITAL STOCK
PURSUANT TO CLAUSE (B) THEREOF ONLY),

 

77

--------------------------------------------------------------------------------


 

(6)(C), (9) AND (14) OF SECTION 9.5(B) HEREOF BUT EXCLUDING ALL OTHER RESTRICTED
PAYMENTS PERMITTED BY SECTION 9.5(B) HEREOF, IS LESS THAN THE SUM OF (WITHOUT
DUPLICATION):

 

(A)           50% OF THE CONSOLIDATED NET INCOME OF THE BORROWER FOR THE PERIOD
(TAKEN AS ONE ACCOUNTING PERIOD) BEGINNING JULY 1, 2007, TO THE END OF THE
BORROWER’S MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH INTERNAL FINANCIAL
STATEMENTS ARE AVAILABLE AT THE TIME OF SUCH RESTRICTED PAYMENT, OR, IN THE CASE
SUCH CONSOLIDATED NET INCOME FOR SUCH PERIOD IS A DEFICIT, MINUS 100% OF SUCH
DEFICIT; PLUS

 

(B)           100% OF THE AGGREGATE NET CASH PROCEEDS AND THE FAIR MARKET VALUE,
AS DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR OTHER
PROPERTY RECEIVED BY THE BORROWER SINCE IMMEDIATELY AFTER THE CLOSING DATE
(OTHER THAN NET CASH PROCEEDS TO THE EXTENT SUCH NET CASH PROCEEDS HAVE BEEN
USED TO INCUR INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK PURSUANT TO
CLAUSE (12)(A) OF SECTION 9.7(B) HEREOF) FROM THE ISSUE OR SALE OF:

 

(i)            (A) Equity Interests of the Borrower, including Treasury Capital
Stock, but excluding cash proceeds and the fair market value, as determined in
good faith by the Borrower, of marketable securities or other property received
from the sale of:

 

(x)            Equity Interests to any former, current or future employees,
directors or consultants of the Borrower, any direct or indirect parent company
of the Borrower and the Borrower’s Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 9.5(b); and

 

(y)           Designated Preferred Stock; and

 

(B)           to the extent such net cash proceeds are actually contributed to
the Borrower, Equity Interests of the Borrower’s direct or indirect parent
companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of such companies or contributions to the extent such amounts
have been applied to Restricted Payments made in accordance with clause (4) of
Section 9.5(b) hereof); or

 

(ii)           debt securities of the Borrower that have been converted into or
exchanged for such Equity Interests of the Borrower;

 

provided, however, that this clause (b) shall not include the proceeds from
(V) Refunding Capital Stock, (W) Equity Interests or convertible debt securities
of the Borrower sold to a Restricted Subsidiary, as the case may be, (X)
Disqualified Stock or debt securities that have been converted into Disqualified
Stock or (Y) Excluded Contributions; plus

 

78

--------------------------------------------------------------------------------


 

(C)           100% OF THE AGGREGATE AMOUNT OF CASH AND THE FAIR MARKET VALUE, AS
DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR OTHER
PROPERTY CONTRIBUTED TO THE CAPITAL OF THE BORROWER FOLLOWING THE CLOSING DATE
(OTHER THAN NET CASH PROCEEDS TO THE EXTENT SUCH NET CASH PROCEEDS (I) HAVE BEEN
USED TO INCUR INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK PURSUANT TO
CLAUSE (12)(A) OF SECTION 9.7(B) HEREOF, (II) ARE CONTRIBUTED BY A RESTRICTED
SUBSIDIARY, OR (III) CONSTITUTE EXCLUDED CONTRIBUTIONS); PLUS

 

(D)           100% OF THE AGGREGATE AMOUNT RECEIVED IN CASH AND THE FAIR MARKET
VALUE, AS DETERMINED IN GOOD FAITH BY THE BORROWER, OF MARKETABLE SECURITIES OR
OTHER PROPERTY RECEIVED BY MEANS OF:

 

(i)            the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of Restricted Investments made by the Borrower or its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments by the Borrower or its Restricted Subsidiaries, in each case after
the Closing Date; or

 

(ii)           the sale (other than to the Borrower or a Restricted Subsidiary)
of the stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary (other than in each case to the extent the Investment in
such Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 9.5(b) hereof or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after the Closing Date; plus

 

(E)           IN THE CASE OF THE REDESIGNATION OF AN UNRESTRICTED SUBSIDIARY AS
A RESTRICTED SUBSIDIARY AFTER THE CLOSING DATE, THE FAIR MARKET VALUE OF THE
INVESTMENT IN SUCH UNRESTRICTED SUBSIDIARY, AS DETERMINED BY THE BORROWER IN
GOOD FAITH (OR IF SUCH FAIR MARKET VALUE EXCEEDS $250.0 MILLION, IN WRITING BY
AN INDEPENDENT FINANCIAL ADVISOR), AT THE TIME OF THE REDESIGNATION OF SUCH
UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY OTHER THAN TO THE EXTENT THE
INVESTMENT IN SUCH UNRESTRICTED SUBSIDIARY WAS MADE BY THE BORROWER OR A
RESTRICTED SUBSIDIARY PURSUANT TO CLAUSE (7) OF SECTION 9.5(B) OR TO THE EXTENT
SUCH INVESTMENT CONSTITUTED A PERMITTED INVESTMENT.

 


(B)           THE FOREGOING PROVISIONS OF SECTION 9.5(A) SHALL NOT PROHIBIT:


 

(1)           the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Agreement;

 

(2)           (a) the redemption, repurchase, defeasance, retirement or other
acquisition of any Equity Interests (“Treasury Capital Stock”) or Subordinated
Indebtedness of the

 

79

--------------------------------------------------------------------------------


 

Borrower or any Equity Interests of any direct or indirect parent company of the
Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Equity Interests of
the Borrower or any direct or indirect parent company of the Borrower to the
extent contributed to the Borrower (in each case, other than any Disqualified
Stock) (“Refunding Capital Stock”) and (b) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends
thereon was permitted under clause (6) of this Section 9.5(b), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of the Borrower) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Treasury
Capital Stock immediately prior to such retirement;

 

(3)           the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or any Restricted
Subsidiary made in exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or any Restricted
Subsidiary, as the case may be, which is incurred in compliance with Section 9.7
hereof so long as:

 

(a)           the principal amount (or accreted value) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on, the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired for value, plus the amount
of any reasonable premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness;

 

(b)           such new Indebtedness is subordinated to the Loans or the
applicable Guarantee at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;

 

(c)           such new Indebtedness has a final scheduled maturity date equal to
or later than the final scheduled maturity date of the Subordinated Indebtedness
being so redeemed, repurchased, defeased, acquired or retired; and

 

(d)           such new Indebtedness has a Weighted Average Life to Maturity
equal to or greater than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired;

 

(4)           a Restricted Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
of the Borrower, any of its Subsidiaries or any of

 

80

--------------------------------------------------------------------------------


 

its direct or indirect parent companies pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, including any Equity Interests rolled over by management of the
Borrower or any of its direct or indirect parent companies in connection with
the Transactions; provided, however, that the aggregate Restricted Payments made
under this clause (4) do not exceed in any calendar year $75.0 million (which
shall increase to $150.0 million subsequent to the consummation of an
underwritten public Equity Offering by the Borrower or any direct or indirect
parent entity of the Borrower) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $150.0 million in any calendar year (which
shall increase to $300.0 million subsequent to the consummation of an
underwritten public Equity Offering by the Borrower or any direct or indirect
parent corporation of the Borrower)); provided further that such amount in any
calendar year may be increased by an amount not to exceed:

 

(a)           the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower and, to the extent contributed to the
Borrower, Equity Interests of any of the Borrower’s direct or indirect parent
companies, in each case to members of management, directors or consultants of
the Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of clause (3) of Section 9.5(a); plus

 

(b)           the cash proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries after the Closing Date; less

 

(c)           the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (a) and (b) of this clause (4);

 

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management of the Borrower, any of
the Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 9.5 or
any other provision of this Agreement;

 

(5)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries or any class or series of Preferred Stock of any Restricted
Subsidiary or any class or series of Preferred Stock of a Restricted Subsidiary
issued in accordance with Section 9.7 hereof to the extent such dividends are
included in the definition of “Fixed Charges”;

 

(6)           (a)           the declaration and payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued by the Borrower after the Closing Date;

 

81

--------------------------------------------------------------------------------


 

(b)           the declaration and payment of dividends to a direct or indirect
parent company of the Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of such parent corporation issued after
the Closing Date; provided that the amount of dividends paid pursuant to this
clause (b) shall not exceed the aggregate amount of cash actually contributed to
the Borrower from the sale of such Designated Preferred Stock; or

 

(c)           the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this Section 9.5(b);

 

provided, however, in the case of each of (a) and (c) of this clause (6), that
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma  basis, the Borrower and its Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

 

(7)           Investments in Unrestricted Subsidiaries having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed (x) prior to the Interim
Loan Conversion Date, $750.0 million and (y) thereafter, 1% of Total Assets, in
each case at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(8)           repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(9)           the declaration and payment of dividends on the Borrower’s common
stock (or the payment of dividends to any direct or indirect parent entity to
fund a payment of dividends on such entity’s common stock), following
consummation of the first public offering of the Borrower’s common stock or the
common stock of any of its direct or indirect parent companies after the Closing
Date, of up to 6% per annum of the net cash proceeds received by or contributed
to the Borrower in or from any such public offering, other than public offerings
with respect to the Borrower’s common stock registered on Form S-4 or Form S-8
and other than any public sale constituting an Excluded Contribution;

 

(10)         Restricted Payments that are made with Excluded Contributions;

 

82

--------------------------------------------------------------------------------


 

(11)         other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause (11) not to
exceed (x) prior to the Interim Loan Conversion Date, $400.0 million and (y)
thereafter, 2% of Total Assets, in each case at the time made;

 

(12)         distributions or payments of Receivables Fees;

 

(13)         any Restricted Payment made in connection with the Transaction and
the fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent of the Borrower to permit
payment by such parent of such amount), in each case to the extent permitted by
Section 9.9 hereof;

 

(14)         the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness in accordance with provisions similar to
those described under Sections 9.8 and 9.12 hereof; provided that all Loans
subject to prepayment under Section 9.8(c) or 9.12(a) hereof which have been
accepted for repayment by the applicable Lender, have been repaid;

 

(15)         the declaration and payment of dividends or distributions by the
Borrower to, or the making of loans to, any direct or indirect parent in amounts
required for any direct or indirect parent companies to pay, in each case
without duplication,

 

(a)           franchise and excise taxes and other fees, taxes and expenses
required to maintain their corporate existence;

 

(b)           foreign, federal, state and local income taxes, to the extent such
income taxes are attributable to the income of the Borrower and its Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower and its Restricted Subsidiaries would be required to
pay in respect of foreign, federal, state and local taxes for such fiscal year
were the Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries
(to the extent described above) to pay such taxes separately from any such
parent entity;

 

(c)           customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

 

(d)           general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Borrower to the extent such costs and
expenses are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

 

83

--------------------------------------------------------------------------------


 

(e)           fees and expenses other than to Affiliates of the Borrower related
to any unsuccessful equity or debt offering of such parent entity;

 

(16)         the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (11) and (16) of this Section 9.5(b)
no Default shall have occurred and be continuing or would occur as a consequence
thereof.

 


(C)           THE BORROWER SHALL NOT PERMIT ANY UNRESTRICTED SUBSIDIARY TO
BECOME A RESTRICTED SUBSIDIARY EXCEPT PURSUANT TO THE LAST SENTENCE OF THE
DEFINITION OF “UNRESTRICTED SUBSIDIARY.”  FOR PURPOSES OF DESIGNATING ANY
RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY, ALL OUTSTANDING INVESTMENTS
BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES (EXCEPT TO THE EXTENT REPAID) IN
THE SUBSIDIARY SO DESIGNATED SHALL BE DEEMED TO BE RESTRICTED PAYMENTS IN AN
AMOUNT DETERMINED AS SET FORTH IN THE LAST SENTENCE OF THE DEFINITION OF
“INVESTMENTS.” SUCH DESIGNATION SHALL BE PERMITTED ONLY IF A RESTRICTED PAYMENT
IN SUCH AMOUNT WOULD BE PERMITTED AT SUCH TIME, WHETHER PURSUANT TO SECTION
9.5(A) HEREOF OR UNDER CLAUSE (7), (10) OR (11) OF SECTION 9.5(B), OR PURSUANT
TO THE DEFINITION OF “PERMITTED INVESTMENTS,” AND IF SUCH SUBSIDIARY OTHERWISE
MEETS THE DEFINITION OF AN UNRESTRICTED SUBSIDIARY.


 

(d)           Notwithstanding clauses (a), (b) and (c) of this Section 9.5, the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
pay any cash dividend or make any cash distribution on or in respect of the
Borrower’s Capital Stock or purchase for cash or otherwise acquire for cash any
Capital Stock of the Borrower or any direct or indirect parent of the Borrower,
for the purpose of paying any cash dividend or making any cash distribution to,
or acquiring Capital Stock of any direct or indirect parent of the Borrower for
cash from, the Investors, or Guarantee any Indebtedness of any Affiliate of the
Borrower for the purpose of paying such dividend, making such distribution or so
acquiring such Capital Stock to or from the Investors, in each case by means of
utilization of the cumulative Restricted Payment credit provided by the first
paragraph of this covenant, or the exceptions provided by clauses (1), (7) or
(11) of the second paragraph of this covenant or clauses (8), (10) or (13) of
the definition of “Permitted Investments”, unless (x) at the time and after
giving effect to such payment, the Consolidated Leverage Ratio of the Borrower
(including for this purpose Indebtedness of the direct and/or indirect parent
company of the Borrower) would be equal to or less than 7.50 to 1.00 and (y)
such payment is otherwise in compliance with this covenant.

 

9.6.          Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

 


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES THAT ARE NOT GUARANTORS TO, DIRECTLY OR INDIRECTLY, CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR CONSENSUAL RESTRICTION ON THE ABILITY OF ANY SUCH RESTRICTED
SUBSIDIARY TO:


 


84

--------------------------------------------------------------------------------



 

(1)           (A)  PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS TO THE BORROWER
OR ANY OF ITS RESTRICTED SUBSIDIARIES ON ITS CAPITAL STOCK OR WITH RESPECT TO
ANY OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY, ITS PROFITS, OR

 

(B)           pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries;

 

(2)           MAKE LOANS OR ADVANCES TO THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES; OR

 

(3)           SELL, LEASE OR TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES.

 


(B)           THE RESTRICTIONS IN SECTION 9.6(A) HEREOF SHALL NOT APPLY TO
ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF:


 

(1)           CONTRACTUAL ENCUMBRANCES OR RESTRICTIONS IN EFFECT ON THE CLOSING
DATE, INCLUDING PURSUANT TO THE SENIOR SECURED CREDIT AGREEMENT AND THE RELATED
DOCUMENTATION AND HEDGING OBLIGATIONS, THE SENIOR SUBORDINATED INTERIM LOAN
AGREEMENT AND THE RELATED DOCUMENTATION, THE SENIOR SUBORDINATED REFINANCING
INDENTURE, THE SENIOR SUBORDINATED NOTES, THE HOLDCO INDENTURE AND THE HOLDCO
NOTES;

 

(2)           THIS AGREEMENT, THE LOANS, THE GUARANTEES, THE SENIOR REFINANCING
INDENTURE AND THE SENIOR NOTES;

 

(3)           PURCHASE MONEY OBLIGATIONS FOR PROPERTY ACQUIRED IN THE ORDINARY
COURSE OF BUSINESS AND CAPITAL LEASE OBLIGATIONS THAT IMPOSE RESTRICTIONS OF THE
NATURE DISCUSSED IN CLAUSE (3) OF SECTION 9.6(A) HEREOF ON THE PROPERTY SO
ACQUIRED;

 

(4)           APPLICABLE LAW OR ANY APPLICABLE RULE, REGULATION OR ORDER;

 

(5)           ANY AGREEMENT OR OTHER INSTRUMENT OF A PERSON ACQUIRED BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY IN EXISTENCE AT THE TIME OF SUCH
ACQUISITION OR AT THE TIME IT MERGES WITH OR INTO THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES OR ASSUMED IN CONNECTION WITH THE ACQUISITION OF ASSETS
FROM ANY PERSON (BUT, IN ANY SUCH CASE, NOT CREATED IN CONTEMPLATION THEREOF),
WHICH ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE TO ANY PERSON, OR THE
PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN THE PERSON AND ITS SUBSIDIARIES,
OR THE PROPERTY OR ASSETS OF THE PERSON AND ITS SUBSIDIARIES, SO ACQUIRED OR THE
PROPERTY OR ASSETS ASSUMED;

 

(6)           CONTRACTS FOR THE SALE OF ASSETS, INCLUDING CUSTOMARY RESTRICTIONS
WITH RESPECT TO A SUBSIDIARY OF THE BORROWER PURSUANT TO AN AGREEMENT THAT HAS
BEEN ENTERED INTO FOR THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR ASSETS OF SUCH SUBSIDIARY;

 

85

--------------------------------------------------------------------------------


 

(7)           SECURED INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED PURSUANT
TO SECTION 9.7 HEREOF AND SECTION 9.10 HEREOF THAT LIMITS THE RIGHT OF THE
DEBTOR TO DISPOSE OF THE ASSETS SECURING SUCH INDEBTEDNESS;

 

(8)           RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY
CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(9)           OTHER INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF
FOREIGN SUBSIDIARIES PERMITTED TO BE INCURRED SUBSEQUENT TO THE CLOSING DATE
PURSUANT SECTION 9.7 HEREOF;

 

(10)         CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER
AGREEMENTS OR ARRANGEMENTS RELATING SOLELY TO SUCH JOINT VENTURE;

 

(11)         CUSTOMARY PROVISIONS CONTAINED IN LEASES OR LICENSES OF
INTELLECTUAL PROPERTY AND OTHER AGREEMENTS, IN EACH CASE, ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;

 

(12)         RESTRICTIONS OR CONDITIONS CONTAINED IN ANY TRADING, NETTING,
OPERATING, CONSTRUCTION, SERVICE, SUPPLY, PURCHASE OR OTHER AGREEMENT TO WHICH
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IS A PARTY ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS, IN EACH CASE SO LONG AS SUCH AGREEMENT
PROHIBITS THE ENCUMBRANCE OF SOLELY THE PROPERTY OR ASSETS OF THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY THAT ARE THE SUBJECT OF SUCH AGREEMENT, THE PAYMENT
RIGHTS ARISING THEREUNDER OR THE PROCEEDS THEREOF AND DOES NOT EXTEND TO ANY
OTHER ASSET OR PROPERTY OF THE BORROWER OR SUCH RESTRICTED SUBSIDIARY;

 

(13)         RESTRICTIONS CREATED IN CONNECTION WITH ANY RECEIVABLES FACILITY
THAT, IN THE GOOD FAITH DETERMINATION OF THE BORROWER ARE NECESSARY OR ADVISABLE
TO EFFECT THE TRANSACTIONS CONTEMPLATED UNDER SUCH RECEIVABLES FACILITY; AND

 

(14)         ANY ENCUMBRANCES OR RESTRICTIONS OF THE TYPE REFERRED TO IN CLAUSES
(1), (2) AND (3) OF SECTION 9.6(A) HEREOF IMPOSED BY ANY AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS OF THE CONTRACTS, INSTRUMENTS OR OBLIGATIONS
REFERRED TO IN CLAUSES (1) THROUGH (13) OF THIS SECTION 9.6(B); PROVIDED THAT
SUCH AMENDMENTS, MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS,
REFUNDINGS, REPLACEMENTS OR REFINANCINGS ARE, IN THE GOOD FAITH JUDGMENT OF THE
BORROWER, NOT MATERIALLY MORE RESTRICTIVE WITH RESPECT TO SUCH ENCUMBRANCE AND
OTHER RESTRICTIONS TAKEN AS A WHOLE THAN THOSE PRIOR TO SUCH AMENDMENT,
MODIFICATION, RESTATEMENT, RENEWAL, INCREASE, SUPPLEMENT, REFUNDING, REPLACEMENT
OR REFINANCING.

 

9.7.          Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

 


(A)           THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ISSUE, ASSUME, GUARANTEE
OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE, CONTINGENTLY OR OTHERWISE
(COLLECTIVELY, “INCUR” AND COLLECTIVELY, AN “INCURRENCE”), WITH RESPECT TO ANY
INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS), AND THE BORROWER SHALL NOT ISSUE
ANY SHARES OF DISQUALIFIED STOCK AND SHALL NOT PERMIT ANY RESTRICTED


 


86

--------------------------------------------------------------------------------



 


SUBSIDIARY TO ISSUE ANY SHARES OF DISQUALIFIED STOCK OR PREFERRED STOCK;
PROVIDED, HOWEVER, THAT THE BORROWER MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED
INDEBTEDNESS) OR ISSUE SHARES OF DISQUALIFIED STOCK, AND ANY OF ITS RESTRICTED
SUBSIDIARIES MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS), ISSUE
SHARES OF DISQUALIFIED STOCK AND ISSUE SHARES OF PREFERRED STOCK, IF THE FIXED
CHARGE COVERAGE RATIO ON A CONSOLIDATED BASIS FOR THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES’ MOST RECENTLY ENDED FOUR FISCAL QUARTERS FOR WHICH
INTERNAL FINANCIAL STATEMENTS ARE AVAILABLE IMMEDIATELY PRECEDING THE DATE ON
WHICH SUCH ADDITIONAL INDEBTEDNESS IS INCURRED OR SUCH DISQUALIFIED STOCK OR
PREFERRED STOCK IS ISSUED WOULD HAVE BEEN AT LEAST 2.00 TO 1.00, DETERMINED ON A
PRO FORMA  BASIS (INCLUDING A PRO FORMA  APPLICATION OF THE NET PROCEEDS
THEREFROM), AS IF THE ADDITIONAL INDEBTEDNESS HAD BEEN INCURRED, OR THE
DISQUALIFIED STOCK OR PREFERRED STOCK HAD BEEN ISSUED, AS THE CASE MAY BE, AND
THE APPLICATION OF PROCEEDS THEREFROM HAD OCCURRED AT THE BEGINNING OF SUCH
FOUR-QUARTER PERIOD; PROVIDED, FURTHER, THAT RESTRICTED SUBSIDIARIES THAT ARE
NOT GUARANTORS MAY NOT INCUR INDEBTEDNESS OR ISSUE SHARES OF DISQUALIFIED STOCK
OR PREFERRED STOCK IF, AFTER GIVING PRO FORMA  EFFECT TO SUCH INCURRENCE OR
ISSUANCE (INCLUDING A PRO FORMA  APPLICATION OF THE NET PROCEEDS THEREFROM),
MORE THAN AN AGGREGATE OF $2,000.0 MILLION OF INDEBTEDNESS OR DISQUALIFIED STOCK
OR PREFERRED STOCK OF RESTRICTED SUBSIDIARIES THAT ARE NOT GUARANTORS WOULD BE
OUTSTANDING PURSUANT TO THIS SECTION 9.7(A) AND CLAUSES (12)(B) AND (14) OF
SECTION 9.7(B) AT SUCH TIME.


 


(B)           THE PROVISIONS OF SECTION 9.7(A) HEREOF SHALL NOT APPLY TO:


 

(1)           THE INCURRENCE OF INDEBTEDNESS UNDER CREDIT FACILITIES BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AND THE ISSUANCE AND CREATION OF
LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES THEREUNDER (WITH LETTERS OF CREDIT
AND BANKERS’ ACCEPTANCES BEING DEEMED TO HAVE A PRINCIPAL AMOUNT EQUAL TO THE
FACE AMOUNT THEREOF), UP TO AN AGGREGATE PRINCIPAL AMOUNT OF $16,500.0 MILLION
OUTSTANDING AT ANY ONE TIME;

 

(2)           THE INCURRENCE BY THE BORROWER AND ANY GUARANTOR OF INDEBTEDNESS
ARISING UNDER (A) THIS AGREEMENT (INCLUDING ANY GUARANTEE), (B) THE SENIOR
SUBORDINATED INTERIM LOAN AGREEMENT (INCLUDING ANY GUARANTEES THEREOF) (C) THE
SENIOR REFINANCING INDENTURE (INCLUDING ANY GUARANTEE THEREOF) AND (D) THE
SENIOR SUBORDINATED REFINANCING INDENTURE (INCLUDING ANY GUARANTEE THEREOF);

 

(3)           INDEBTEDNESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES IN
EXISTENCE ON THE CLOSING DATE (OTHER THAN INDEBTEDNESS DESCRIBED IN CLAUSES (1)
AND (2) OF THIS SECTION 9.7(B));

 

(4)           INDEBTEDNESS (INCLUDING CAPITALIZED LEASE OBLIGATIONS),
DISQUALIFIED STOCK AND PREFERRED STOCK INCURRED BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES, TO FINANCE THE PURCHASE, LEASE, IMPROVEMENT,
DEVELOPMENT OR CONSTRUCTION OF PROPERTY (REAL OR PERSONAL), EQUIPMENT OR OTHER
FIXED OR CAPITAL ASSETS THAT ARE USED OR USEFUL IN A SIMILAR BUSINESS, WHETHER
THROUGH THE DIRECT PURCHASE OF ASSETS OR THE CAPITAL STOCK OF ANY PERSON OWNING
SUCH ASSETS; PROVIDED THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS, DISQUALIFIED
STOCK AND PREFERRED STOCK INCURRED PURSUANT TO THIS CLAUSE (4), WHEN AGGREGATED
WITH ALL OTHER OUTSTANDING AMOUNTS OF INDEBTEDNESS INCURRED UNDER CLAUSE (13) TO
REFINANCE INDEBTEDNESS INITIALLY INCURRED IN RELIANCE ON THIS CLAUSE (4), DOES
NOT EXCEED (X)

 

87

--------------------------------------------------------------------------------


 

PRIOR TO THE INTERIM LOAN CONVERSION DATE, $1,000.0 MILLION AND (Y) THEREAFTER,
4.0% OF TOTAL ASSETS, IN EACH CASE AT ANY ONE TIME OUTSTANDING SO LONG AS SUCH
INDEBTEDNESS EXISTS AT THE DATE OF SUCH PURCHASE, LEASE OR IMPROVEMENT OR IS
CREATED WITHIN 270 DAYS THEREAFTER;

 

(5)           INDEBTEDNESS INCURRED BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF
CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING LETTERS OF CREDIT IN
RESPECT OF WORKERS’ COMPENSATION OR EMPLOYEE HEALTH CLAIMS, OR OTHER
INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT-TYPE OBLIGATIONS REGARDING WORKERS’
COMPENSATION OR EMPLOYEE HEALTH CLAIMS; PROVIDED THAT UPON THE DRAWING OF SUCH
LETTERS OF CREDIT OR THE INCURRENCE OF SUCH INDEBTEDNESS, SUCH OBLIGATIONS ARE
REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH DRAWING OR INCURRENCE;

 

(6)           INDEBTEDNESS ARISING FROM AGREEMENTS OF THE BORROWER OR ITS
RESTRICTED SUBSIDIARIES PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE
PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR ASSUMED IN CONNECTION
WITH THE DISPOSITION OF ANY BUSINESS, ASSETS OR A SUBSIDIARY, OTHER THAN
GUARANTEES OF INDEBTEDNESS INCURRED BY ANY PERSON ACQUIRING ALL OR ANY PORTION
OF SUCH BUSINESS, ASSETS OR A SUBSIDIARY FOR THE PURPOSE OF FINANCING SUCH
ACQUISITION; PROVIDED THAT SUCH INDEBTEDNESS IS NOT REFLECTED ON THE BALANCE
SHEET OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES (CONTINGENT
OBLIGATIONS REFERRED TO IN A FOOTNOTE TO FINANCIAL STATEMENTS AND NOT OTHERWISE
REFLECTED ON THE BALANCE SHEET WILL NOT BE DEEMED TO BE REFLECTED ON SUCH
BALANCE SHEET FOR PURPOSES OF THIS CLAUSE (6));

 

(7)           INDEBTEDNESS OF THE BORROWER TO A RESTRICTED SUBSIDIARY; PROVIDED
THAT ANY SUCH INDEBTEDNESS OWING TO A RESTRICTED SUBSIDIARY THAT IS NOT A
GUARANTOR IS EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO THE LOANS; PROVIDED,
FURTHER, THAT ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK OR ANY
OTHER EVENT WHICH RESULTS IN ANY RESTRICTED SUBSIDIARY CEASING TO BE A
RESTRICTED SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF ANY SUCH INDEBTEDNESS
(EXCEPT TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE DEEMED, IN
EACH CASE, TO BE AN INCURRENCE OF SUCH INDEBTEDNESS;

 

(8)           INDEBTEDNESS OF A RESTRICTED SUBSIDIARY TO THE BORROWER OR ANOTHER
RESTRICTED SUBSIDIARY; PROVIDED THAT IF A GUARANTOR INCURS SUCH INDEBTEDNESS
OWING TO A RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR, SUCH INDEBTEDNESS IS
EXPRESSLY SUBORDINATED IN RIGHT OF PAYMENT TO THE GUARANTEE OF THE LOANS OF SUCH
GUARANTOR; PROVIDED, FURTHER, THAT ANY SUBSEQUENT TRANSFER OF ANY SUCH
INDEBTEDNESS (EXCEPT TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE
DEEMED, IN EACH CASE, TO BE AN INCURRENCE OF SUCH INDEBTEDNESS NOT PERMITTED BY
THIS CLAUSE (8);

 

(9)           SHARES OF PREFERRED STOCK OF A RESTRICTED SUBSIDIARY ISSUED TO THE
BORROWER OR ANOTHER RESTRICTED SUBSIDIARY; PROVIDED THAT ANY SUBSEQUENT ISSUANCE
OR TRANSFER OF ANY CAPITAL STOCK OR ANY OTHER EVENT WHICH RESULTS IN ANY SUCH
RESTRICTED SUBSIDIARY CEASING TO BE A RESTRICTED SUBSIDIARY OR ANY OTHER
SUBSEQUENT TRANSFER OF ANY SUCH SHARES OF PREFERRED STOCK (EXCEPT TO THE
BORROWER OR ANOTHER RESTRICTED SUBSIDIARY) SHALL BE

 

88

--------------------------------------------------------------------------------


 

DEEMED IN EACH CASE TO BE AN ISSUANCE OF SUCH SHARES OF PREFERRED STOCK NOT
PERMITTED BY THIS CLAUSE (9);

 

(10)         HEDGING OBLIGATIONS (EXCLUDING HEDGING OBLIGATIONS ENTERED INTO FOR
SPECULATIVE PURPOSES) FOR THE PURPOSE OF LIMITING INTEREST RATE RISK WITH
RESPECT TO ANY INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO THIS SECTION
9.7, EXCHANGE RATE RISK OR COMMODITY PRICING RISK;

 

(11)         OBLIGATIONS IN RESPECT OF PERFORMANCE, BID, APPEAL AND SURETY BONDS
AND COMPLETION GUARANTEES PROVIDED BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

(12)         (A)  INDEBTEDNESS OR DISQUALIFIED STOCK OF THE BORROWER AND
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY EQUAL TO 200.0% OF THE NET CASH PROCEEDS RECEIVED BY THE
BORROWER SINCE IMMEDIATELY AFTER THE CLOSING DATE FROM THE ISSUE OR SALE OF
EQUITY INTERESTS OF THE BORROWER OR CASH CONTRIBUTED TO THE CAPITAL OF THE
BORROWER (IN EACH CASE, OTHER THAN EXCLUDED CONTRIBUTIONS OR PROCEEDS OF
DISQUALIFIED STOCK OR SALES OF EQUITY INTERESTS TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES) AS DETERMINED IN ACCORDANCE WITH CLAUSES (3)(B) AND (3)(C) OF
SECTION 9.5(A) HEREOF TO THE EXTENT SUCH NET CASH PROCEEDS OR CASH HAVE NOT BEEN
APPLIED PURSUANT TO SUCH CLAUSES TO MAKE RESTRICTED PAYMENTS OR TO MAKE OTHER
INVESTMENTS, PAYMENTS OR EXCHANGES PURSUANT TO SECTION 9.5(B) HEREOF OR TO MAKE
PERMITTED INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS SPECIFIED IN CLAUSES (1)
AND (3) OF THE DEFINITION THEREOF); AND

 

(b)           Indebtedness or Disqualified Stock of the Borrower and
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (12)(b), does not at any one time outstanding exceed (x) prior to
the Interim Loan Conversion Date, $500.0 million and (y) thereafter, $1,000.0
million; provided, however, that on a pro forma  basis, together with any
amounts incurred and outstanding by Restricted Subsidiaries that are not
Guarantors pursuant to the second proviso to Section 9.7(a) and clause (14) of
this Section 9.7(a), no more than $2,000.0 million of Indebtedness, Disqualified
Stock or Preferred Stock at any one time outstanding and incurred pursuant to
this clause (12)(b) shall be incurred by Restricted Subsidiaries that are not
Guarantors (it being understood that any Indebtedness, Disqualified Stock or
Preferred Stock incurred pursuant to this clause (12)(b) shall cease to be
deemed incurred or outstanding for purposes of this clause (12)(b) but shall be
deemed incurred for the purposes of Section 9.7(a) hereof from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock under Section
9.7(a) hereof without reliance on this clause (12)(b));

 

(13)         THE INCURRENCE OR ISSUANCE BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OF INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK WHICH SERVES
TO REFUND, REFINANCE,

 

89

--------------------------------------------------------------------------------


 

REPLACE, RENEW, EXTEND OR DEFEASE ANY INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY INCURRED AS
PERMITTED UNDER SECTION 9.7(A) HEREOF AND CLAUSES (2), (3), (4) AND (12)(A) OF
THIS SECTION 9.7(B) ABOVE, THIS CLAUSE (13) AND CLAUSE (14) OF THIS SECTION
9.7(B) OR ANY INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY ISSUED TO SO REFUND OR REFINANCE SUCH
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY INCLUDING ADDITIONAL INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK INCURRED TO PAY PREMIUMS (INCLUDING REASONABLE TENDER PREMIUMS),
DEFEASANCE COSTS AND FEES IN CONNECTION THEREWITH (THE “REFINANCING
INDEBTEDNESS”) PRIOR TO ITS RESPECTIVE MATURITY; PROVIDED, HOWEVER, THAT SUCH
REFINANCING INDEBTEDNESS:

 

(A)           HAS A WEIGHTED AVERAGE LIFE TO MATURITY AT THE TIME SUCH
REFINANCING INDEBTEDNESS IS INCURRED WHICH IS NOT LESS THAN THE REMAINING
WEIGHTED AVERAGE LIFE TO MATURITY OF THE INDEBTEDNESS, DISQUALIFIED STOCK OR
PREFERRED STOCK BEING REFUNDED, REFINANCED, REPLACED, RENEWED OR DEFEASED,

 

(B)           TO THE EXTENT SUCH REFINANCING INDEBTEDNESS REFINANCES (I)
INDEBTEDNESS SUBORDINATED OR PARI PASSU TO THE LOANS OR ANY GUARANTEE THEREOF,
SUCH REFINANCING INDEBTEDNESS IS SUBORDINATED OR PARI PASSU TO THE LOANS OR THE
GUARANTEE AT LEAST TO THE SAME EXTENT AS THE INDEBTEDNESS BEING REFINANCED OR
REFUNDED OR (II) DISQUALIFIED STOCK OR PREFERRED STOCK, SUCH REFINANCING
INDEBTEDNESS MUST BE DISQUALIFIED STOCK OR PREFERRED STOCK, RESPECTIVELY, AND

 

(C)           SHALL NOT INCLUDE INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED
STOCK OF A SUBSIDIARY OF THE BORROWER THAT IS NOT A GUARANTOR THAT REFINANCES
INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF THE BORROWER OR A
GUARANTOR;

 

and provided, further, that subclause (a) of this clause (13) will not apply to
any refunding or refinancing of any Obligations secured by Permitted Liens;

 

(14)         INDEBTEDNESS, DISQUALIFIED STOCK OR PREFERRED STOCK OF (X) THE
BORROWER OR A RESTRICTED SUBSIDIARY INCURRED TO FINANCE AN ACQUISITION OR (Y)
PERSONS THAT ARE ACQUIRED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR MERGED
INTO THE BORROWER OR A RESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT; PROVIDED THAT AFTER GIVING EFFECT TO SUCH ACQUISITION OR MERGER,
EITHER

 

(A)           THE BORROWER WOULD BE PERMITTED TO INCUR AT LEAST $1.00 OF
ADDITIONAL INDEBTEDNESS PURSUANT TO THE FIXED CHARGE COVERAGE RATIO TEST SET
FORTH IN SECTION 9.7(A) HEREOF, OR

 

(B)           THE FIXED CHARGE COVERAGE RATIO OF THE BORROWER AND THE RESTRICTED
SUBSIDIARIES IS GREATER THAN IMMEDIATELY PRIOR TO SUCH ACQUISITION OR MERGER;

 

provided, however, that on a pro forma basis, together with amounts incurred and
outstanding pursuant to the second proviso to Section 9.7(a) and clause (12)(b)
of this Section 9.7(b), no more than $2,000.0 million of Indebtedness,
Disqualified Stock or

 

90

--------------------------------------------------------------------------------


 

Preferred Stock at any one time outstanding and incurred by Restricted
Subsidiaries that are not Guarantors pursuant to this clause (14) shall be
incurred and outstanding;

 

(15)         INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

 

(16)         INDEBTEDNESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
SUPPORTED BY A LETTER OF CREDIT ISSUED PURSUANT TO ANY CREDIT FACILITIES, IN A
PRINCIPAL AMOUNT NOT IN EXCESS OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT;

 

(17)         (A) ANY GUARANTEE BY THE BORROWER OR A RESTRICTED SUBSIDIARY OF
INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY RESTRICTED SUBSIDIARY, SO LONG AS THE
INCURRENCE OF SUCH INDEBTEDNESS INCURRED BY SUCH RESTRICTED SUBSIDIARY IS
PERMITTED UNDER THE TERMS OF THIS AGREEMENT, OR (B) ANY GUARANTEE BY A
RESTRICTED SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER; PROVIDED THAT SUCH
GUARANTEE IS INCURRED IN ACCORDANCE WITH SECTION 9.13 HEREOF;

 

(18)         INDEBTEDNESS OF FOREIGN SUBSIDIARIES OF THE BORROWER IN AN AMOUNT
NOT TO EXCEED AT ANY ONE TIME OUTSTANDING AND TOGETHER WITH ANY OTHER
INDEBTEDNESS INCURRED UNDER THIS CLAUSE (18) 5.0% OF THE TOTAL ASSETS OF THE
FOREIGN SUBSIDIARIES (IT BEING UNDERSTOOD THAT ANY INDEBTEDNESS INCURRED
PURSUANT TO THIS CLAUSE (18) SHALL CEASE TO BE DEEMED INCURRED OR OUTSTANDING
FOR PURPOSES OF THIS CLAUSE (18) BUT SHALL BE DEEMED INCURRED FOR THE PURPOSES
OF SECTION 9.7(A) HEREOF FROM AND AFTER THE FIRST DATE ON WHICH THE BORROWER OR
SUCH RESTRICTED SUBSIDIARIES COULD HAVE INCURRED SUCH INDEBTEDNESS UNDER SECTION
9.7(A) HEREOF WITHOUT RELIANCE ON THIS CLAUSE (18));

 

(19)         INDEBTEDNESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
CONSISTING OF (I) THE FINANCING OF INSURANCE PREMIUMS OR (II) TAKE-OR-PAY
OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE, INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(20)         INDEBTEDNESS CONSISTING OF INDEBTEDNESS ISSUED BY THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES TO CURRENT OR FORMER OFFICERS, DIRECTORS AND
EMPLOYEES THEREOF, THEIR RESPECTIVE ESTATES, SPOUSES OR FORMER SPOUSES, IN EACH
CASE TO FINANCE THE PURCHASE OR REDEMPTION OF EQUITY INTERESTS OF THE BORROWER
OR ANY DIRECT OR INDIRECT PARENT COMPANY OF THE BORROWER TO THE EXTENT DESCRIBED
IN CLAUSE (4) OF SECTION 9.5(B) HEREOF;

 

(21)         CUSTOMER DEPOSITS AND ADVANCE PAYMENTS RECEIVED IN THE ORDINARY
COURSE OF BUSINESS FROM CUSTOMERS FOR GOODS AND SERVICES PURCHASED IN THE
ORDINARY COURSE OF BUSINESS;

 

(22)         INDEBTEDNESS OWED ON A SHORT-TERM BASIS OF NO LONGER THAN 30 DAYS
TO BANKS AND OTHER FINANCIAL INSTITUTIONS INCURRED IN THE ORDINARY COURSE OF
BUSINESS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES WITH SUCH BANKS OR
FINANCIAL INSTITUTIONS THAT ARISES IN CONNECTION WITH ORDINARY BANKING
ARRANGEMENTS TO MANAGE CASH BALANCES OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES; AND

 

91

--------------------------------------------------------------------------------


 

(23)         INDEBTEDNESS OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
UNDERTAKEN IN CONNECTION WITH CASH MANAGEMENT AND RELATED ACTIVITIES WITH
RESPECT TO ANY SUBSIDIARY OR JOINT VENTURE IN THE ORDINARY COURSE OF BUSINESS.

 


(C)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 9.7:


 

(x)            in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (23) of this Section 9.7(b) or is entitled to
be incurred pursuant to Section 9.7(a) hereof, the Borrower, in its sole
discretion, shall classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in clauses (1) through (23) of this Section 9.7(b) or under
Section 9.7(a) hereof; provided that all Indebtedness outstanding under the
Credit Facilities on the Closing Date shall be treated as incurred on the
Closing Date under clause (1) of Section 9.7(b) hereof; and

 

(y)           at the time of incurrence, the Borrower will be entitled to divide
and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Sections 9.7(a) and 9.7(b) hereof.

 


(D)           ACCRUAL OF INTEREST OR DIVIDENDS, THE ACCRETION OF ACCRETED VALUE,
THE ACCRETION OR AMORTIZATION OF ORIGINAL ISSUE DISCOUNTS AND THE PAYMENT OF
INTEREST OR DIVIDENDS IN THE FORM OF ADDITIONAL INDEBTEDNESS, DISQUALIFIED STOCK
OR PREFERRED STOCK SHALL NOT BE DEEMED TO BE AN INCURRENCE OF INDEBTEDNESS,
DISQUALIFIED STOCK OR PREFERRED STOCK FOR PURPOSES OF THIS SECTION 9.7.


 


(E)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH ANY U.S.
DOLLAR-DENOMINATED RESTRICTION ON THE INCURRENCE OF INDEBTEDNESS, THE U.S.
DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF INDEBTEDNESS DENOMINATED IN A FOREIGN
CURRENCY SHALL BE CALCULATED BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN
EFFECT ON THE DATE SUCH INDEBTEDNESS WAS INCURRED, IN THE CASE OF TERM DEBT, OR
FIRST COMMITTED, IN THE CASE OF REVOLVING CREDIT DEBT; PROVIDED THAT IF SUCH
INDEBTEDNESS IS INCURRED TO REFINANCE OTHER INDEBTEDNESS DENOMINATED IN A
FOREIGN CURRENCY, AND SUCH REFINANCING WOULD CAUSE THE APPLICABLE U.S.
DOLLAR-DENOMINATED RESTRICTION TO BE EXCEEDED IF CALCULATED AT THE RELEVANT
CURRENCY EXCHANGE RATE IN EFFECT ON THE DATE OF SUCH REFINANCING, SUCH U.S.
DOLLAR-DENOMINATED RESTRICTION SHALL BE DEEMED NOT TO HAVE BEEN EXCEEDED SO LONG
AS THE PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS DOES NOT EXCEED THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS BEING REFINANCED.


 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

92

--------------------------------------------------------------------------------


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE BORROWER SHALL NOT,
AND SHALL NOT PERMIT ANY GUARANTOR TO, DIRECTLY OR INDIRECTLY, INCUR ANY
INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS) THAT IS SUBORDINATED OR JUNIOR IN
RIGHT OF PAYMENT TO ANY INDEBTEDNESS OF THE BORROWER OR SUCH GUARANTOR, AS THE
CASE MAY BE, UNLESS SUCH INDEBTEDNESS IS EXPRESSLY SUBORDINATED IN RIGHT OF
PAYMENT TO THE LOANS OR SUCH GUARANTOR’S GUARANTEE TO THE EXTENT AND IN THE SAME
MANNER AS SUCH INDEBTEDNESS IS SUBORDINATED TO OTHER INDEBTEDNESS OF THE
BORROWER OR SUCH GUARANTOR, AS THE CASE MAY BE.


 

9.8.          Asset Sales.

 


(A)           THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO CONSUMMATE, DIRECTLY OR INDIRECTLY, AN ASSET SALE, UNLESS:


 

(1)           THE BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE,
RECEIVES CONSIDERATION AT THE TIME OF SUCH ASSET SALE AT LEAST EQUAL TO THE FAIR
MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER) OF THE ASSETS SOLD OR
OTHERWISE DISPOSED OF; AND

 

(2)           EXCEPT IN THE CASE OF A PERMITTED ASSET SWAP, AT LEAST 75% OF THE
CONSIDERATION THEREFOR RECEIVED BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY,
AS THE CASE MAY BE, IS IN THE FORM OF CASH OR CASH EQUIVALENTS; PROVIDED THAT
THE AMOUNT OF:

 

(A)          any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual have taken place on the date of such balance sheet, as determined by the
Borrower) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(B)           any securities, notes or other obligations or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash (to the extent
of the cash received) within 180 days following the closing of such Asset Sale,
and

 

(C)           any Designated Non-cash Consideration received by the Borrower or
such Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed 5%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

shall be deemed to be cash for purposes of this provision and for no other
purpose.

 

93

--------------------------------------------------------------------------------


 


(B)           WITHIN 450 DAYS AFTER THE RECEIPT OF ANY NET ASSET SALE PROCEEDS
OF ANY ASSET SALE, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY, AT ITS OPTION,
MAY APPLY THE NET ASSET SALE PROCEEDS FROM SUCH ASSET SALE,


 

(1)           TO PERMANENTLY REDUCE:

 

(A)          Obligations under Senior Indebtedness which is Secured Indebtedness
permitted by this Agreement, and to correspondingly reduce commitments with
respect thereto;

 

(B)           Obligations under (i) this Agreement, or (ii) other Senior
Indebtedness (and to correspondingly reduce commitments with respect thereto);
provided that to the extent the Borrower or such Guarantor reduces or makes an
offer to prepay, as applicable, Obligations under Senior Indebtedness other than
the Loans, including by making an offer in accordance with the procedures set
forth in Section 4.10 of the Senior Refinancing Indenture (such provisions of
which are incorporated herein for purposes of this Section 9.8), the Borrower
shall equally and ratably reduce or make an offer to prepay, as applicable, the
Loans at 100% of the principal amount thereof, plus the amount of accrued but
unpaid interest, if any, on the amount of the Loans that would otherwise be
prepaid; or

 

(C)           Indebtedness of a Restricted Subsidiary that is not a Guarantor,
other than Indebtedness owed to the Borrower or another Restricted Subsidiary
(or any Affiliate thereof);

 

(2)           TO MAKE (A) AN INVESTMENT IN ANY ONE OR MORE BUSINESSES, PROVIDED
THAT IF SUCH BUSINESS IS NOT A RESTRICTED SUBSIDIARY, SUCH INVESTMENT IS IN THE
FORM OF THE ACQUISITION OF CAPITAL STOCK AND RESULTS IN THE BORROWER OR ANOTHER
OF ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE, OWNING AN AMOUNT OF THE
CAPITAL STOCK OF SUCH BUSINESS SUCH THAT IT CONSTITUTES A RESTRICTED SUBSIDIARY,
(B) AN INVESTMENT IN PROPERTIES (C) CAPITAL EXPENDITURES OR (D) ACQUISITIONS OF
OTHER ASSETS, IN EACH OF CLAUSES (A) THROUGH (D), THAT ARE USED OR USEFUL IN A
SIMILAR BUSINESS OR THAT REPLACE THE BUSINESSES, PROPERTIES AND/OR ASSETS THAT
ARE THE SUBJECT OF SUCH ASSET SALE;

 

provided that, in the case of clause (2) above, a binding commitment shall be
treated as a permitted application of the Net Asset Sale Proceeds from the date
of such commitment so long as the Borrower or such other Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net Asset
Sale Proceeds will be applied to satisfy such commitment within 180 days of such
commitment (an “Acceptable Commitment”) and, in the event any Acceptable
Commitment is later cancelled or terminated for any reason before the Net Asset
Sale Proceeds are applied in connection therewith, the Borrower or such
Restricted Subsidiary enters into another Acceptable Commitment (a “Second
Commitment”) within 180 days of such cancellation or termination; provided,
further, that if any Second Commitment is later cancelled or terminated for any
reason before such Net Asset Sale Proceeds are applied, then such Net Asset Sale
Proceeds shall constitute Excess Proceeds.

 

94

--------------------------------------------------------------------------------



 


(C)           ANY NET ASSET SALE PROCEEDS THAT ARE NOT INVESTED OR APPLIED AS
PROVIDED AND WITHIN THE TIME PERIOD SET FORTH IN SECTION 9.8(B) SHALL BE DEEMED
TO CONSTITUTE “EXCESS PROCEEDS.”  WHEN THE AGGREGATE AMOUNT OF EXCESS PROCEEDS
EXCEEDS $200.0 MILLION, THE BORROWER SHALL MAKE AN OFFER TO ALL LENDERS OR
HOLDERS OF THE SENIOR NOTES, AS APPLICABLE, AND, IF REQUIRED OR PERMITTED BY THE
TERMS OF ANY SENIOR INDEBTEDNESS, TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS (AN
“ASSET SALE OFFER”), TO PURCHASE THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF THE
LOANS OR SENIOR NOTES, AS APPLICABLE, AND SUCH SENIOR INDEBTEDNESS THAT IS A
MINIMUM OF $2,000 OR AN INTEGRAL MULTIPLE OF $1,000 IN EXCESS THEREOF THAT MAY
BE PURCHASED OUT OF THE EXCESS PROCEEDS AT AN OFFER PRICE IN CASH IN AN AMOUNT
EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST,
TO THE DATE FIXED FOR THE CLOSING OF SUCH OFFER, IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THIS AGREEMENT. THE BORROWER WILL COMMENCE AN ASSET SALE
OFFER WITH RESPECT TO EXCESS PROCEEDS WITHIN TEN BUSINESS DAYS AFTER THE DATE
THAT EXCESS PROCEEDS EXCEED $200.0 MILLION BY MAILING THE NOTICE REQUIRED
PURSUANT TO THE TERMS OF THIS AGREEMENT OR THE SENIOR REFINANCING INDENTURE, AS
APPLICABLE, WITH A COPY TO THE ADMINISTRATIVE AGENT.


 

To the extent that the aggregate amount of Loans or Senior Notes, as applicable,
and any other Senior Indebtedness tendered pursuant to an Asset Sale Offer is
less than the Excess Proceeds, the Borrower may use any remaining Excess
Proceeds for general corporate purposes, subject to other covenants contained in
this Agreement or the Senior Refinancing Indenture, as applicable. If the
aggregate principal amount of Loans or Senior Notes, as applicable, or the
Senior Indebtedness surrendered by such holders thereof exceeds the amount of
Excess Proceeds, the Administrative Agent shall select the Loans or Senior
Notes, as applicable, and such other Senior Indebtedness to be purchased on a
pro rata basis based on the accreted value or principal amount of the Loans or
Senior Notes, as applicable, or such Senior Indebtedness which have been
accepted for repayment by the applicable Lender. Upon completion of any such
Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.
Additionally, the Borrower may, at its option, make an Asset Sale Offer using
proceeds from any Asset Sale at any time after consummation of such Asset Sale;
provided that such Asset Sale Offer shall be in an aggregate amount of not less
than $25.0 million. Upon consummation of such Asset Sale Offer, any Net Asset
Sale Proceeds not required to be used to purchase Loans or Senior Notes, as
applicable, shall not be deemed Excess Proceeds.

 


(D)           PENDING THE FINAL APPLICATION OF ANY NET ASSET SALE PROCEEDS
PURSUANT TO THIS SECTION 9.8, THE HOLDER OF SUCH NET ASSET SALE PROCEEDS MAY
APPLY SUCH NET ASSET SALE PROCEEDS TEMPORARILY TO REDUCE INDEBTEDNESS
OUTSTANDING UNDER A REVOLVING CREDIT FACILITY OR OTHERWISE INVEST SUCH NET ASSET
SALE PROCEEDS IN ANY MANNER NOT PROHIBITED BY THIS AGREEMENT.


 

9.9.          Transactions with Affiliates.

 


(A)           THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MAKE ANY PAYMENT TO, OR SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS TO, OR PURCHASE ANY PROPERTY OR
ASSETS FROM, OR ENTER INTO OR MAKE OR AMEND ANY TRANSACTION, CONTRACT,
AGREEMENT, UNDERSTANDING, LOAN, ADVANCE OR GUARANTEE WITH, OR FOR THE BENEFIT
OF, ANY AFFILIATE OF THE BORROWER (EACH OF THE FOREGOING, AN “AFFILIATE
TRANSACTION”) INVOLVING AGGREGATE PAYMENTS OR CONSIDERATION IN EXCESS OF $40.0
MILLION, UNLESS:


 


95

--------------------------------------------------------------------------------



 

(1)           SUCH AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY
LESS FAVORABLE TO THE BORROWER OR ITS RELEVANT RESTRICTED SUBSIDIARY THAN THOSE
THAT WOULD HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY WITH AN UNRELATED PERSON ON AN ARM’S-LENGTH BASIS;
AND

 

(2)           THE BORROWER DELIVERS TO THE ADMINISTRATIVE AGENT WITH RESPECT TO
ANY AFFILIATE TRANSACTION OR SERIES OF RELATED AFFILIATE TRANSACTIONS INVOLVING
AGGREGATE PAYMENTS OR CONSIDERATION IN EXCESS OF $80.0 MILLION, A RESOLUTION
ADOPTED BY THE MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER APPROVING SUCH
AFFILIATE TRANSACTION AND SET FORTH IN AN OFFICER’S CERTIFICATE CERTIFYING THAT
SUCH AFFILIATE TRANSACTION COMPLIES WITH CLAUSE (1) OF THIS SECTION 9.9(A).

 


(B)           THE PROVISIONS OF SECTION 9.9(A) HEREOF SHALL NOT APPLY TO THE
FOLLOWING:


 

(1)           TRANSACTIONS BETWEEN OR AMONG THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES;

 

(2)           RESTRICTED PAYMENTS PERMITTED BY SECTION 9.5 HEREOF AND THE
DEFINITION OF “PERMITTED INVESTMENTS”;

 

(3)           THE PAYMENT OF MANAGEMENT, CONSULTING, MONITORING AND ADVISORY
FEES AND RELATED EXPENSES TO THE INVESTORS PURSUANT TO THE SPONSOR MANAGEMENT
AGREEMENT (PLUS ANY UNPAID MANAGEMENT, CONSULTING, MONITORING AND ADVISORY FEES
AND RELATED EXPENSES ACCRUED IN ANY PRIOR YEAR) AND THE TERMINATION FEES
PURSUANT TO THE SPONSOR MANAGEMENT AGREEMENT, IN EACH CASE AS IN EFFECT ON THE
CLOSING DATE, OR ANY AMENDMENTS THERETO (SO LONG AS ANY SUCH AMENDMENT IS NOT,
IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE BORROWER,
DISADVANTAGEOUS TO THE LENDERS WHEN TAKEN AS A WHOLE COMPARED TO THE SPONSOR
MANAGEMENT AGREEMENT AS IN EFFECT ON THE CLOSING DATE);

 

(4)           THE PAYMENT OF REASONABLE AND CUSTOMARY FEES PAID TO, AND
INDEMNITIES PROVIDED FOR THE BENEFIT OF, FORMER, CURRENT OR FUTURE OFFICERS,
DIRECTORS, EMPLOYEES OR CONSULTANTS OF BORROWER, ANY OF ITS DIRECT OR INDIRECT
PARENT COMPANIES OR ANY OF ITS RESTRICTED SUBSIDIARIES;

 

(5)           TRANSACTIONS IN WHICH THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, AS THE CASE MAY BE, DELIVERS TO THE ADMINISTRATIVE AGENT A LETTER
FROM AN INDEPENDENT FINANCIAL ADVISOR STATING THAT SUCH TRANSACTION IS FAIR TO
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY FROM A FINANCIAL POINT OF VIEW OR
STATING THAT THE TERMS ARE NOT MATERIALLY LESS FAVORABLE TO THE BORROWER OR ITS
RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT WOULD HAVE BEEN OBTAINED IN A
COMPARABLE TRANSACTION BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY WITH AN
UNRELATED PERSON ON AN ARM’S-LENGTH BASIS;

 

(6)           ANY AGREEMENT OR ARRANGEMENT AS IN EFFECT AS OF THE CLOSING DATE,
OR ANY AMENDMENT THERETO (SO LONG AS ANY SUCH AMENDMENT IS NOT DISADVANTAGEOUS
TO THE LENDERS WHEN TAKEN AS A WHOLE AS COMPARED TO THE APPLICABLE AGREEMENT AS
IN EFFECT ON THE CLOSING DATE);

 

96

--------------------------------------------------------------------------------


 

(7)           THE EXISTENCE OF, OR THE PERFORMANCE BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES OF ITS OBLIGATIONS UNDER THE TERMS OF, ANY STOCKHOLDERS
AGREEMENT OR ITS EQUIVALENT (INCLUDING ANY REGISTRATION RIGHTS AGREEMENT OR
PURCHASE AGREEMENT RELATED THERETO) TO WHICH IT IS A PARTY AS OF THE CLOSING
DATE AND ANY SIMILAR AGREEMENTS WHICH IT MAY ENTER INTO THEREAFTER; PROVIDED,
HOWEVER, THAT THE EXISTENCE OF, OR THE PERFORMANCE BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES OF OBLIGATIONS UNDER ANY FUTURE AMENDMENT TO ANY SUCH
EXISTING AGREEMENT OR UNDER ANY SIMILAR AGREEMENT ENTERED INTO AFTER THE CLOSING
DATE SHALL ONLY BE PERMITTED BY THIS CLAUSE (7) TO THE EXTENT THAT THE TERMS OF
ANY SUCH AMENDMENT OR NEW AGREEMENT ARE NOT OTHERWISE DISADVANTAGEOUS TO THE
LENDERS WHEN TAKEN AS A WHOLE;

 

(8)           THE TRANSACTIONS AND THE PAYMENT OF ALL FEES AND EXPENSES RELATED
TO THE TRANSACTIONS;

 

(9)           TRANSACTIONS WITH CUSTOMERS, CLIENTS, SUPPLIERS, OR PURCHASERS OR
SELLERS OF GOODS OR SERVICES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT WHICH ARE FAIR TO
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, IN THE REASONABLE DETERMINATION OF
THE BOARD OF DIRECTORS OF THE BORROWER OR THE SENIOR MANAGEMENT THEREOF, OR ARE
ON TERMS AT LEAST AS FAVORABLE AS MIGHT REASONABLY HAVE BEEN OBTAINED AT SUCH
TIME FROM AN UNAFFILIATED PARTY;

 

(10)         THE ISSUANCE OR TRANSFER OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE BORROWER TO ANY PERMITTED LENDER OR TO ANY FORMER,
CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT (OR THEIR RESPECTIVE
ESTATES, INVESTMENT FUNDS, INVESTMENT VEHICLES, SPOUSES OR FORMER SPOUSES) OF
THE BORROWER, ANY OF ITS DIRECT OR INDIRECT PARENT COMPANIES OR ANY OF ITS
SUBSIDIARIES;

 

(11)         SALES OF ACCOUNTS RECEIVABLE, OR PARTICIPATIONS THEREIN, IN
CONNECTION WITH ANY RECEIVABLES FACILITY;

 

(12)         PAYMENTS BY THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO
ANY OF THE INVESTORS MADE FOR ANY FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR
PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES,
INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ACQUISITIONS OR DIVESTITURES,
WHICH PAYMENTS ARE APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS OF THE
BORROWER IN GOOD FAITH;

 

(13)         PAYMENTS OR LOANS (OR CANCELLATION OF LOANS) TO EMPLOYEES OR
CONSULTANTS OF THE BORROWER, ANY OF ITS DIRECT OR INDIRECT PARENT COMPANIES OR
ANY OF ITS RESTRICTED SUBSIDIARIES AND EMPLOYMENT AGREEMENTS, STOCK OPTION PLANS
AND OTHER SIMILAR ARRANGEMENTS WITH SUCH EMPLOYEES OR CONSULTANTS WHICH, IN EACH
CASE, ARE APPROVED BY THE BORROWER IN GOOD FAITH;

 

(14)         INVESTMENTS BY THE INVESTORS IN SECURITIES OF THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES (AND THE PAYMENT OF REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE INVESTORS IN CONNECTION THEREWITH) SO LONG AS (I) THE
INVESTMENT IS BEING OFFERED GENERALLY TO OTHER INVESTORS ON THE SAME OR MORE
FAVORABLE TERMS AND (II) THE INVESTMENT CONSTITUTES

 

97

--------------------------------------------------------------------------------


 

LESS THAN 5% OF THE PROPOSED OR OUTSTANDING ISSUE AMOUNT OF SUCH CLASS OF
SECURITIES;

 

(15)         PAYMENTS TO AND FROM, AND TRANSACTIONS WITH, ANY JOINT VENTURE IN
THE ORDINARY COURSE OF BUSINESS; AND

 

(16)         PAYMENTS BY THE BORROWER (AND ANY DIRECT OR INDIRECT PARENT
THEREOF) AND ITS SUBSIDIARIES PURSUANT TO TAX SHARING AGREEMENTS AMONG THE
BORROWER (AND ANY SUCH PARENT) AND ITS SUBSIDIARIES ON CUSTOMARY TERMS TO THE
EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE BORROWER AND ITS
SUBSIDIARIES; PROVIDED THAT IN EACH CASE THE AMOUNT OF SUCH PAYMENTS IN ANY
FISCAL YEAR DOES NOT EXCEED THE AMOUNT THAT THE BORROWER, ITS RESTRICTED
SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES (TO THE EXTENT OF AMOUNTS
RECEIVED FROM UNRESTRICTED SUBSIDIARIES) WOULD BE REQUIRED TO PAY IN RESPECT OF
FOREIGN, FEDERAL, STATE AND LOCAL TAXES FOR SUCH FISCAL YEAR WERE THE BORROWER
AND ITS RESTRICTED SUBSIDIARIES (TO THE EXTENT DESCRIBED ABOVE) TO PAY SUCH
TAXES SEPARATELY FROM ANY SUCH PARENT ENTITY.

 

9.10.        Liens. The Borrower shall not, and shall not permit any Guarantor
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures obligations under any Indebtedness or any
related Guarantee, on any asset or property of the Borrower or any Guarantor, or
any income or profits therefrom, or assign or convey any right to receive income
therefrom, unless:

 

(1)           IN THE CASE OF LIENS SECURING SUBORDINATED INDEBTEDNESS, THE LOANS
AND RELATED GUARANTEES ARE SECURED BY A LIEN ON SUCH PROPERTY, ASSETS OR
PROCEEDS THAT IS SENIOR IN PRIORITY TO SUCH LIENS; OR

 

(2)           IN ALL OTHER CASES, THE LOANS OR THE GUARANTEES ARE EQUALLY AND
RATABLY SECURED OR ARE SECURED BY A LIEN ON SUCH PROPERTY, ASSETS OR PROCEEDS
THAT IS SENIOR IN PRIORITY TO SUCH LIENS;

 

except that the foregoing shall not apply to (a) Liens securing Indebtedness
permitted to be incurred under the Credit Facilities, including any letter of
credit relating thereto, that are permitted by the terms of this Agreement to be
incurred pursuant to clause (1) of Section 9.7(b) and (b) Liens which are
incurred to secure Obligations in respect of any Indebtedness permitted to be
incurred pursuant to the covenant described above under Section 9.7; provided
that, with respect to Liens securing Obligations permitted under this subclause
(b), at the time of incurrence and after giving pro forma effect thereto, the
Consolidated Secured Debt Ratio would be no greater than 4.50 to 1.00. Any Lien
which is granted to secure the Loans under this Section 9.10 shall be discharged
at the same time as the discharge of the Lien (other than through the exercise
of remedies with respect thereto) that gave rise to the obligation to so secure
the Loans.

 

9.11.        Corporate Existence. Subject to Sections 9.14 and 9.15, the
Borrower shall do or cause to be done all things necessary to preserve and keep
in full force and effect (i) its corporate existence, and the corporate,
partnership or other existence of each of its Restricted Subsidiaries, in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Borrower or any such Restricted Subsidiary and

 

98

--------------------------------------------------------------------------------


 

(ii) the rights (charter and statutory), licenses and franchises of the Borrower
and its Restricted Subsidiaries; provided that the Borrower shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Restricted Subsidiaries, if the
Borrower in good faith shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole.

 

9.12.        Offer to Repurchase upon Change of Control.

 


(A)           IF A CHANGE OF CONTROL OCCURS, UNLESS OTHERWISE PREPAID IN
ACCORDANCE WITH SECTION 5.2(A) OR SECTION 9.8 HEREOF, THE BORROWER SHALL MAKE AN
OFFER TO PREPAY ALL OF THE LOANS PURSUANT TO THE OFFER DESCRIBED BELOW (THE
“CHANGE OF CONTROL OFFER”) AT A PRICE IN CASH (THE “CHANGE OF CONTROL
PREPAYMENT”) EQUAL TO 100% OF THE AGGREGATE PRINCIPAL AMOUNT THEREOF PLUS
ACCRUED AND UNPAID INTEREST, TO THE DATE OF PURCHASE, SUBJECT TO THE RIGHT OF
LENDERS OF RECORD ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST DUE ON THE
RELEVANT INTEREST PAYMENT DATE. WITHIN 30 DAYS FOLLOWING ANY CHANGE OF CONTROL,
THE BORROWER SHALL SEND NOTICE OF SUCH CHANGE OF CONTROL OFFER BY FIRST-CLASS
MAIL, WITH A COPY TO THE ADMINISTRATIVE AGENT, TO EACH LENDER TO THE ADDRESS OF
SUCH LENDER APPEARING IN THE REGISTER WITH A COPY TO THE ADMINISTRATIVE AGENT,
WITH THE FOLLOWING INFORMATION:


 

(1)           THAT A CHANGE OF CONTROL OFFER IS BEING MADE PURSUANT TO THIS
SECTION 9.12 AND THAT SUCH LENDER HAS THE RIGHT TO REQUIRE THE BORROWER TO
PREPAY SUCH LENDER’S LOANS;

 

(2)           THE PREPAYMENT AMOUNT AND THE PREPAYMENT DATE, WHICH WILL BE NO
EARLIER THAN 30 DAYS NOR LATER THAN 60 DAYS FROM THE DATE SUCH NOTICE IS MAILED
(THE “CHANGE OF CONTROL PREPAYMENT DATE”);

 

(3)           THAT ANY LOANS NOT PROPERLY ACCEPTED FOR PREPAYMENT PURSUANT TO
THIS SECTION 9.12 WILL REMAIN OUTSTANDING AND CONTINUE TO ACCRUE INTEREST;

 

(4)           THAT UNLESS THE BORROWER DEFAULTS IN THE PREPAYMENT OF THE CHANGE
OF CONTROL PREPAYMENT, ALL LOANS ACCEPTED FOR PREPAYMENT PURSUANT TO THE CHANGE
OF CONTROL OFFER WILL CEASE TO ACCRUE INTEREST ON THE CHANGE OF CONTROL
PREPAYMENT DATE;

 

(5)           THAT LENDERS SHALL BE ENTITLED TO WITHDRAW THEIR ELECTION TO
REQUIRE THE BORROWER TO PREPAY SUCH LOANS, PROVIDED THAT THE BORROWER RECEIVES,
NOT LATER THAN THE CLOSE OF BUSINESS ON THE EXPIRATION DATE OF THE CHANGE OF
CONTROL OFFER, A FACSIMILE TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE
LENDER, THE PRINCIPAL AMOUNT OF LOANS ACCEPTED FOR PREPAYMENT, AND A STATEMENT
THAT SUCH LENDER IS WITHDRAWING ITS ELECTION TO HAVE SUCH LOANS PREPAID; AND

 

(6)           THE OTHER INSTRUCTIONS, AS DETERMINED BY THE BORROWER, CONSISTENT
WITH THIS SECTION 9.12, THAT A LENDER MUST FOLLOW.

 

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Lender fails to
receive such notice or a Lender receives

 

99

--------------------------------------------------------------------------------


 

such notice but it is defective, such Lender’s failure to receive such notice or
such defect shall not affect the validity of the proceedings for the purchase of
the Loans as to all other Lenders that properly received such notice without
defect.

 


(B)           ON THE CHANGE OF CONTROL PREPAYMENT DATE, THE BORROWER SHALL, TO
THE EXTENT PERMITTED BY LAW,


 

(I)            PREPAY ALL LOANS, OR PORTIONS THEREOF, ACCEPTED FOR PREPAYMENT IN
ACCORDANCE WITH THIS SECTION 9.12, PURSUANT TO THE CHANGE OF CONTROL OFFER;

 

(II)           DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AGGREGATE CHANGE OF CONTROL PREPAYMENT IN RESPECT OF ALL LOANS OR PORTIONS
THEREOF SO ACCRETED FOR PREPAYMENT; AND

 

(III)          DELIVER, OR CAUSE TO BE DELIVERED, TO THE ADMINISTRATIVE AGENT,
AN OFFICER’S CERTIFICATE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH LOANS OR
PORTIONS THEREOF HAVE BEEN PREPAID BY THE BORROWER.

 


(C)           THE BORROWER SHALL NOT BE REQUIRED TO MAKE A CHANGE OF CONTROL
OFFER FOLLOWING A CHANGE OF CONTROL IF A THIRD-PARTY MAKES THE CHANGE OF CONTROL
OFFER IN THE MANNER, AT THE TIMES AND OTHERWISE IN COMPLIANCE WITH THE
REQUIREMENTS SET FORTH IN THIS SECTION 9.12 APPLICABLE TO A CHANGE OF CONTROL
OFFER MADE BY THE BORROWER AND REPAYS ALL LOANS ACCEPTED FOR PREPAYMENT PURSUANT
TO SUCH CHANGE OF CONTROL OFFER. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, A CHANGE OF CONTROL OFFER MAY BE MADE IN ADVANCE OF A CHANGE OF CONTROL,
CONDITIONAL UPON SUCH CHANGE OF CONTROL, IF A DEFINITIVE AGREEMENT IS IN PLACE
FOR THE CHANGE OF CONTROL AT THE TIME OF MAKING OF THE CHANGE OF CONTROL OFFER.


 


(D)           OTHER THAN AS SPECIFICALLY PROVIDED IN THIS SECTION 9.12, ANY
PREPAYMENT PURSUANT TO THIS SECTION 9.12 SHALL BE MADE PURSUANT TO THE
PROVISIONS OF SECTIONS 5.2, 5.5 AND 5.6 HEREOF.


 

9.13.        Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrower shall not permit any of its Wholly-Owned Subsidiaries
that are Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee capital markets debt securities of the
Borrower or any Guarantor), other than a Guarantor, a Foreign Subsidiary or a
Receivables Subsidiary, to guarantee the payment of any Indebtedness of the
Borrower or any other Guarantor unless:

 

(1)           SUCH RESTRICTED SUBSIDIARY WITHIN 30 DAYS EXECUTES AND DELIVERS A
GUARANTEE SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO PROVIDING FOR A
GUARANTEE BY SUCH RESTRICTED SUBSIDIARY, PROVIDED THAT:

 

(A)           IF THE LOANS OR SUCH GUARANTOR’S GUARANTEE IS SUBORDINATED IN
RIGHT OF PAYMENT TO SUCH INDEBTEDNESS, THE GUARANTEE SHALL BE SUBORDINATED TO
SUCH RESTRICTED SUBSIDIARY’S GUARANTEE WITH RESPECT TO SUCH INDEBTEDNESS
SUBSTANTIALLY TO THE SAME EXTENT AS THE LOANS ARE SUBORDINATED TO SUCH
INDEBTEDNESS; AND

 

100

--------------------------------------------------------------------------------


 

(B)           IF SUCH INDEBTEDNESS IS BY ITS EXPRESS TERMS SUBORDINATED IN RIGHT
OF PAYMENT TO THE LOANS OR SUCH GUARANTOR’S GUARANTEE, ANY SUCH GUARANTEE BY
SUCH RESTRICTED SUBSIDIARY WITH RESPECT TO SUCH INDEBTEDNESS SHALL BE
SUBORDINATED IN RIGHT OF PAYMENT TO SUCH GUARANTEE SUBSTANTIALLY TO THE SAME
EXTENT AS SUCH INDEBTEDNESS IS SUBORDINATED TO THE LOANS; AND

 

(2)           SUCH RESTRICTED SUBSIDIARY WAIVES, AND SHALL NOT IN ANY MANNER
WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF, ANY RIGHTS OF
REIMBURSEMENT, INDEMNITY OR SUBROGATION OR ANY OTHER RIGHTS AGAINST THE BORROWER
OR ANY OTHER RESTRICTED SUBSIDIARY AS A RESULT OF ANY PAYMENT BY SUCH RESTRICTED
SUBSIDIARY UNDER ITS GUARANTEE;

 

provided that this Section 9.13 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and (ii)
guarantees of any Receivables Facility by any Receivables Subsidiary.

 

9.14.        Merger, Consolidation or Sale of All or Substantially All Assets.

 


(A)           THE BORROWER SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO OR WIND
UP INTO (WHETHER OR NOT THE BORROWER IS THE SURVIVING CORPORATION), OR SELL,
ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS PROPERTIES OR ASSETS, IN ONE OR MORE RELATED TRANSACTIONS, TO ANY PERSON
UNLESS:


 

(1)           EITHER:  (X) THE BORROWER IS THE SURVIVING ENTITY; OR (Y) THE
PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER THAN
THE BORROWER) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR
OTHER DISPOSITION WILL HAVE BEEN MADE IS AN ENTITY ORGANIZED OR EXISTING UNDER
THE LAWS OF THE JURISDICTION OF ORGANIZATION OF THE BORROWER OR THE LAWS OF THE
UNITED STATES, ANY STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY
THEREOF (SUCH PERSON, AS THE CASE MAY BE, BEING HEREIN CALLED THE “SUCCESSOR
BORROWER”); PROVIDED THAT IF THE SURVIVING PERSON IS NOT A CORPORATION, A
CORPORATION ORGANIZED OR EXISTING UNDER THE LAWS OF THE JURISDICTION OF
ORGANIZATION OF THE BORROWER OR THE LAWS OF THE UNITED STATES, ANY STATE
THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY THEREOF SHALL BE A
CO-BORROWER OF THE LOANS;

 

(2)           THE SUCCESSOR BORROWER, IF OTHER THAN THE BORROWER, EXPRESSLY
ASSUMES ALL THE OBLIGATIONS OF THE BORROWER UNDER THE LOANS PURSUANT TO A
SUPPLEMENTAL AGREEMENT OR OTHER DOCUMENTS OR INSTRUMENTS IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(3)           IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT EXISTS;

 

(4)           IMMEDIATELY AFTER GIVING PRO FORMA  EFFECT TO SUCH TRANSACTION AND
ANY RELATED FINANCING TRANSACTIONS, AS IF SUCH TRANSACTIONS HAD OCCURRED AT THE
BEGINNING OF THE APPLICABLE FOUR QUARTER PERIOD,

 

101

--------------------------------------------------------------------------------


 

(A)          the Successor Borrower would be permitted to incur at least $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 9.7(a) hereof, or

 

(B)           the Fixed Charge Coverage Ratio for the Successor Borrower, the
Borrower and its Restricted Subsidiaries would be greater than such ratio for
the Borrower and its Restricted Subsidiaries immediately prior to such
transaction;

 

(5)           EACH GUARANTOR, UNLESS IT IS THE OTHER PARTY TO THE TRANSACTIONS
DESCRIBED ABOVE, IN WHICH CASE SECTION 9.14(C)(1)(B) HEREOF SHALL APPLY, SHALL
HAVE BY SUPPLEMENTAL AGREEMENT CONFIRMED THAT ITS GUARANTEE SHALL APPLY TO SUCH
PERSON’S OBLIGATIONS UNDER THIS AGREEMENT AND THE LOANS; AND

 

(6)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN
OFFICER’S CERTIFICATE STATING THAT SUCH CONSOLIDATION, MERGER OR TRANSFER AND
SUCH SUPPLEMENTAL AGREEMENTS, IF ANY, COMPLY WITH THIS AGREEMENT AND, IF A
SUPPLEMENTAL AGREEMENT IS REQUIRED IN CONNECTION WITH SUCH TRANSACTION, SUCH
SUPPLEMENT SHALL COMPLY WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT.

 


(B)           THE SUCCESSOR BORROWER SHALL SUCCEED TO, AND BE SUBSTITUTED FOR
THE BORROWER, AS THE CASE MAY BE, UNDER THIS AGREEMENT, THE GUARANTEES, THE
LOANS, THE SENIOR REFINANCING INDENTURE AND THE SENIOR NOTES AS APPLICABLE.
NOTWITHSTANDING CLAUSES (3) AND (4) OF SECTION 9.14(A) HEREOF,


 

(1)           ANY RESTRICTED SUBSIDIARY MAY CONSOLIDATE WITH OR MERGE INTO OR
TRANSFER ALL OR PART OF ITS PROPERTIES AND ASSETS TO THE BORROWER, AND

 

(2)           THE BORROWER MAY MERGE WITH AN AFFILIATE OF THE BORROWER, AS THE
CASE MAY BE, SOLELY FOR THE PURPOSE OF REINCORPORATING THE BORROWER IN A STATE
OF THE UNITED STATES OR ANY STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY
TERRITORY THEREOF SO LONG AS THE AMOUNT OF INDEBTEDNESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES IS NOT INCREASED THEREBY.

 


(C)           SUBJECT TO CERTAIN LIMITATIONS DESCRIBED IN THIS AGREEMENT
GOVERNING RELEASE OF A GUARANTEE UPON THE SALE, DISPOSITION OR TRANSFER OF A
GUARANTOR, NO GUARANTOR SHALL, AND THE BORROWER SHALL NOT PERMIT ANY GUARANTOR
TO, CONSOLIDATE OR MERGE WITH OR INTO OR WIND UP INTO (WHETHER OR NOT THE
BORROWER OR GUARANTOR IS THE SURVIVING CORPORATION), OR SELL, ASSIGN, TRANSFER,
LEASE, CONVEY OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES
OR ASSETS, IN ONE OR MORE RELATED TRANSACTIONS, TO ANY PERSON UNLESS:


 

(1)           (A)  SUCH GUARANTOR IS THE SURVIVING CORPORATION OR THE PERSON
FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER THAN SUCH
GUARANTOR) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR
OTHER DISPOSITION WILL HAVE BEEN MADE IS A CORPORATION, PARTNERSHIP, LIMITED
PARTNERSHIP, LIMITED LIABILITY CORPORATION OR TRUST ORGANIZED OR EXISTING UNDER
THE LAWS OF THE JURISDICTION OF ORGANIZATION OF SUCH GUARANTOR, AS THE CASE MAY
BE, OR THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, THE

 

102

--------------------------------------------------------------------------------


 

DISTRICT OF COLUMBIA, OR ANY TERRITORY THEREOF (SUCH GUARANTOR OR SUCH PERSON,
AS THE CASE MAY BE, BEING HEREIN CALLED THE “SUCCESSOR PERSON”);

 

(B)           the Successor Person, if other than such Guarantor, expressly
assumes all the obligations of such Guarantor under this Agreement and such
Guarantor’s related Guarantee pursuant to supplemental agreements or other
documents or instruments in form reasonably satisfactory to the Administrative
Agent;

 

(C)           immediately after such transaction, no Default exists; and

 

(D)          the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer and
such supplemental agreements, if any, comply with this Agreement; or

 

(2)           THE TRANSACTION IS MADE IN COMPLIANCE WITH SECTION 9.8 HEREOF.

 


(D)           SUBJECT TO CERTAIN LIMITATIONS DESCRIBED IN THIS AGREEMENT, THE
SUCCESSOR PERSON SHALL SUCCEED TO, AND BE SUBSTITUTED FOR, SUCH GUARANTOR UNDER
THIS AGREEMENT AND SUCH GUARANTOR’S GUARANTEE. NOTWITHSTANDING THE FOREGOING,
ANY GUARANTOR MAY (I) MERGE INTO OR TRANSFER ALL OR PART OF ITS PROPERTIES AND
ASSETS TO ANOTHER GUARANTOR OR THE BORROWER, (II) MERGE WITH AN AFFILIATE OF THE
BORROWER SOLELY FOR THE PURPOSE OF REINCORPORATING THE GUARANTOR IN THE UNITED
STATES, ANY STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY THEREOF OR
(III) CONVERT INTO A CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED
LIABILITY CORPORATION OR TRUST ORGANIZED OR EXISTING UNDER THE LAWS OF THE
JURISDICTION OF ORGANIZATION OF SUCH GUARANTOR.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE MERGERS CONTEMPLATED
BY THE ACQUISITION AGREEMENT SHALL BE PERMITTED WITHOUT COMPLIANCE WITH THIS
SECTION 9.14.


 

9.15.        Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of the Borrower in
accordance with Section 9.14 hereof, the successor corporation formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the Borrower shall refer instead to
the successor corporation and not to the Borrower), and may exercise every right
and power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided that the
predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest, if any, on the Loans except in the case of a sale,
assignment, transfer, conveyance or other disposition of all of the Borrower’s
assets that meets the requirements of Section 9.14 hereof.

 

9.16.        [Reserved]

 

9.17.        [Reserved]

 


SECTION 10.         [RESERVED]

 

103

--------------------------------------------------------------------------------


 


SECTION 11.         DEFAULTS AND REMEDIES


 

11.1.        Event of Default. (I)  Any of the following events referred to in
any of Sections 11.1(a) through (i) shall constitute an “Event of Default”:

 

(a)           default in payment when due and payable, upon redemption,
acceleration or otherwise, of principal of, or premium, if any, on the Loans;

 

(b)           default for 30 days or more in the payment when due of interest on
or with respect to the Loans;

 

(c)           failure by the Borrower for 120 days after receipt of written
notice given by the Administrative Agent or (x) prior to the Interim Loan
Conversion Date, the Required Lenders or (y) on or after the Interim Loan
Conversion Date, Lenders holding at least 30% in aggregate principal amount of
the total Loans and Senior Notes then outstanding, to comply with any of its
obligations, covenants or agreements contained in Section 9.1;

 

(d)           (1) failure by the Borrower or any Guarantor for 60 days after
receipt of written notice given by the Administrative Agent or (x) prior to the
Interim Loan Conversion Date, the Required Lenders or (y) on or after the
Interim Loan Conversion Date, Lenders holding at least 30% in aggregate
principal amount of the total Loans and Senior Notes then outstanding, to comply
with any of its obligations, covenants or agreements (other than a default
referred to in clauses (a), (b) and (c) above) contained in this Agreement or
the Loans or (2) failure by the Borrower or any Guarantor in the due performance
of its obligation to issue Senior Notes as contemplated in Section 2.14 and such
default shall continue unremedied for a period of at least 30 days;

 

(e)           default under any mortgage, indenture or instrument under which
there is issued or by which there is secured or evidenced any Indebtedness for
money borrowed by the Borrower or any of its Restricted Subsidiaries or the
payment of which is guaranteed by the Borrower or any of its Restricted
Subsidiaries, other than Indebtedness owed to the Borrower or a Restricted
Subsidiary, whether such Indebtedness or guarantee now exists or is created
after the issuance of the Loans, if both:

 

(i)      such default either results from the failure to pay any principal of
such Indebtedness at its stated final maturity (after giving effect to any
applicable grace periods) or relates to an obligation other than the obligation
to pay principal of any such Indebtedness at its stated final maturity and
results in the holder or holders of such Indebtedness causing such Indebtedness
to become due prior to its stated maturity; and

 

(ii)     the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregates $100.0 million or more
at any one time outstanding;

 

104

--------------------------------------------------------------------------------


 

(f)            failure by the Borrower or any Significant Subsidiary (or group
of Subsidiaries that together would constitute a Significant Subsidiary) to pay
final non-appealable judgments aggregating in excess of $100.0 million, which
final judgments remain unpaid, undischarged and unstayed for a period of more
than 60 days after such judgment becomes final, and in the event such judgment
is covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

 

(g)           the Borrower or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of any Bankruptcy Law:

 

(i)            commences proceedings to be adjudicated bankrupt or insolvent;

 

(ii)           consents to the institution of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under applicable Bankruptcy Law;

 

(iii)          consents to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator or other similar official of it or for all or
substantially all of its property;

 

(iv)          makes a general assignment for the benefit of its creditors; or

 

(v)           generally is not paying its debts as they become due;

 

(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)            is for relief against the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, in
a proceeding in which the Borrower or any such Restricted Subsidiaries, that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, is to be adjudicated
bankrupt or insolvent;

 

(ii)           appoints a receiver, liquidator, assignee, trustee, sequestrator
or other similar official of the Borrower or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, or for all or
substantially all of the property of the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary; or

 

(iii)          orders the liquidation of the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary;

 

105

--------------------------------------------------------------------------------


 

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

 

(i)            the Guarantee of any Significant Subsidiary (or group of
Subsidiaries that together would constitute a Significant Subsidiary) shall for
any reason cease to be in full force and effect or be declared null and void or
any responsible officer of any Guarantor that is a Significant Subsidiary (or
group of Subsidiaries that together would constitute a Significant Subsidiary),
as the case may be, denies that it has any further liability under its Guarantee
or gives notice to such effect, other than by reason of the termination of this
Agreement or the release of any such Guarantee in accordance with this
Agreement.

 

(II)           In the event of any Event of Default specified in clause (d) of
Section 11.1(I) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Senior Interim Loan) will be annulled, waived and rescinded,
automatically and without any action by the Administrative Agent or the Required
Lenders, if within 20 days after such Event of Default arose:

 

(a)           the Indebtedness or guarantee that is the basis for such Event of
Default has been discharged; or

 

(b)           holders thereof have rescinded or waived the acceleration, notice
or action (as the case may be) giving rise to such Event of Default; or

 

(c)           the default that is the basis for such Event of Default has been
cured.

 

11.2.        [Reserved]

 

11.3.        [Reserved]

 

11.4.        [Reserved]

 

11.5.        [Reserved]

 

11.6.        [Reserved]

 

11.7.        [Reserved]

 

11.8.        [Reserved]

 

11.9.        [Reserved]

 

11.10.      [Reserved]

 

11.11.      [Reserved]

 

11.12.      [Reserved]

 

11.13.      [Reserved]

 

106

--------------------------------------------------------------------------------


 

11.14.      [Reserved]

 

11.15.      [Reserved]

 

11.16.      Remedies upon Event of Default, Waivers of Past Defaults.

 

(a)           If any Event of Default (other than an Event of Default specified
in clause (g) or (h) of Section 11.1(I) hereof) occurs and is continuing under
this Agreement, (x) prior to the Interim Loan Conversion Date, the
Administrative Agent may and, upon the written request of the Required Lenders,
shall and (y) on or after the Interim Loan Conversion Date, the Administrative
Agent may, and upon written request of Lenders holding at least 30% in aggregate
principal amount of the total Loans and Senior Notes then outstanding shall
declare the principal, premium, if any, interest and any other monetary
obligations on all the then outstanding Loans to be due and payable immediately.
Upon the effectiveness of such declaration, such principal and interest shall be
due and payable immediately.


 

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (g) or (h) of Section 11.1(I) hereof, all outstanding Loans shall be due
and payable immediately without further action or notice.

 


(B)           THE REQUIRED LENDERS BY NOTICE TO THE ADMINISTRATIVE AGENT MAY ON
BEHALF OF ALL LENDERS WAIVE ANY EXISTING DEFAULT AND ITS CONSEQUENCES HEREUNDER,
EXCEPT A CONTINUING DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY,
OR INTEREST ON, ANY LOANS (HELD BY A NON-CONSENTING LENDER) AND RESCIND ANY
ACCELERATION WITH RESPECT TO THE LOANS AND ITS CONSEQUENCES (PROVIDED SUCH
RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OF A COURT OF COMPETENT
JURISDICTION; AND THAT THE REQUIRED LENDERS MAY RESCIND AN ACCELERATION AND ITS
CONSEQUENCES, INCLUDING ANY RELATED PAYMENT DEFAULT THAT RESULTED FROM SUCH
ACCELERATION. UPON ANY SUCH WAIVER, SUCH DEFAULT SHALL CEASE TO EXIST, AND ANY
EVENT OF DEFAULT ARISING THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED FOR EVERY
PURPOSE OF THIS AGREEMENT; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR
OTHER DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 

11.17.      Application of Proceeds. Any amount received by the Administrative
Agent from any Loan Party following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.1(I)(g) or (h) shall be applied:

 

(I)            FIRST, TO THE PAYMENT OF ALL REASONABLE AND DOCUMENTED COSTS AND
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY COLLECTION
OR SALE OR OTHERWISE IN CONNECTION WITH ANY LOAN DOCUMENT, INCLUDING ALL COURT
COSTS AND THE REASONABLE FEES AND EXPENSES OF ITS AGENTS AND LEGAL COUNSEL, THE
REPAYMENT OF ALL ADVANCES MADE BY THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT ON BEHALF OF ANY LOAN PARTY AND ANY OTHER REASONABLE AND
DOCUMENTED COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY
RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

(II)           SECOND, TO THE GUARANTEED PARTIES, AN AMOUNT (X) EQUAL TO ALL
OBLIGATIONS OWING TO THEM ON THE DATE OF ANY DISTRIBUTION AND SUCH MONEYS SHALL
BE INSUFFICIENT TO

 

107

--------------------------------------------------------------------------------


 

PAY SUCH AMOUNTS IN FULL, THEN RATABLY (WITHOUT PRIORITY OF ANY ONE OVER ANY
OTHER) TO SUCH GUARANTEED PARTIES IN PROPORTION TO THE UNPAID AMOUNTS THEREOF;
AND

 

(III)    THIRD, ANY SURPLUS THEN REMAINING SHALL BE PAID TO THE APPLICABLE LOAN
PARTIES OR THEIR SUCCESSORS OR ASSIGNS OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED
TO RECEIVE THE SAME OR AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 


SECTION 12.         THE AGENTS


 

12.1.        Appointment.

 


(A)           EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE AGENT OF SUCH LENDER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT, IN
SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM
SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS
AS ARE REASONABLY INCIDENTAL THERETO. THE PROVISIONS OF THIS SECTION 12 (OTHER
THAN SECTION 12.1(C) WITH RESPECT TO THE JOINT LEAD ARRANGERS AND SECTION 12.9
WITH RESPECT TO THE BORROWER) ARE SOLELY FOR THE BENEFIT OF THE AGENTS AND THE
LENDERS, AND THE BORROWER SHALL NOT HAVE RIGHTS AS THIRD PARTY BENEFICIARY OF
ANY SUCH PROVISION. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN
THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.


 


(B)           [RESERVED].


 


(C)           EACH OF THE SYNDICATION AGENT AND JOINT LEAD ARRANGERS AND
BOOKRUNNERS, EACH IN ITS CAPACITY AS SUCH, SHALL NOT HAVE ANY OBLIGATIONS,
DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT BUT SHALL BE ENTITLED TO ALL
BENEFITS OF THIS SECTION 12.


 

12.2.        Delegation of Duties. The Administrative Agent may each execute any
of its duties under this Agreement and the other Loan Documents by or through
agents, sub-agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents, subagents or attorneys-in-fact selected by it in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

 

12.3.        Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document (except for its
or such Person’s own gross negligence or willful misconduct, as determined in
the final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower,

 

108

--------------------------------------------------------------------------------


 

any Guarantor, any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Agent under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document, or for any failure of the Borrower,
any Guarantor or any other Loan Party to perform its obligations hereunder or
thereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

 

12.4.        Reliance by Agents. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or instruction believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that the Administrative Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it
to liability or that is contrary to any Loan Document or applicable law. For
purposes of determining compliance with the conditions specified in Sections 6
and 7 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

12.5.        Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action

 

109

--------------------------------------------------------------------------------


 

with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Agreement requires
that such action be taken only with the approval of the Required Lenders or each
of the Lenders, as applicable).

 

12.6.        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower, any Guarantor or any other Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, Guarantor and other Loan Party and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor and any other Loan Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Loan Party that may come into the
possession of the Administrative Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7.        Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of the Loan Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against any Agent in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing,
provided that no Lender shall be liable to an Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction; provided, further, that no

 

110

--------------------------------------------------------------------------------


 

action taken by the Administrative Agent in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct.
The agreements in this Section 12.7 shall survive the payment of the Loans and
all other amounts payable hereunder.

 

12.8.        Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower, any Guarantor, and any other Loan Party as
though such Agent were not an Agent hereunder and under the other Loan
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

12.9.        Successor Agents. The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, subject
to the consent of the Borrower (not to be unreasonably withheld or delayed) so
long as no Default under Section 11.1 is continuing, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, and upon the transfer by the retiring (or
retired) Agent to the successor Agent

 

111

--------------------------------------------------------------------------------


 

of all sums, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Loan Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 12 (including 12.7) and Section 13.5 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as an
Administrative Agent.

 

12.10.      Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) fully for
all amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

12.11.      [Reserved].

 

12.12.      Agents under Guarantee. Each Guaranteed Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of the
Guaranteed Parties, to be the agent for and representative of the Guaranteed
Parties with respect to the Guarantees. Subject to Section 13.1, without further
written consent or authorization from any Guaranteed Party, the Administrative
Agent may execute any documents or instruments necessary to in connection with a
sale or disposition of assets permitted by this Agreement, release any Guarantor
from the Guarantee, or with respect to which Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.1) have
otherwise consented.

 

12.13.      Right to Enforce Guarantee. Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Agents and each
Guaranteed Party hereby agree that no Guaranteed Party shall have any right
individually to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Guaranteed Parties in accordance with the
terms hereof and all powers, rights and remedies under the Guarantee may be
exercised solely by the Administrative Agent, on behalf of the Guaranteed
Parties.

 

112

--------------------------------------------------------------------------------


 


SECTION 13.         MISCELLANEOUS


 

13.1.        Amendments, Waivers and Releases.

 


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, NOR ANY TERMS
HEREOF OR THEREOF, MAY BE AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 13.1. THE REQUIRED LENDERS MAY, OR, WITH THE
WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, FROM TIME
TO TIME, (A) ENTER INTO WITH THE RELEVANT LOAN PARTY OR LOAN PARTIES WRITTEN
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS
FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS OR OF THE LOAN
PARTIES HEREUNDER OR THEREUNDER, (B) WAIVE IN WRITING, ON SUCH TERMS AND
CONDITIONS AS THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS CONSEQUENCES
OR (C) CONSENT TO AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THE FORM OF THE
SENIOR REFINANCING INDENTURE PRIOR TO THE INTERIM LOAN CONVERSION DATE;
PROVIDED, HOWEVER, THAT EACH SUCH WAIVER AND EACH SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN AND PROVIDED, FURTHER, THAT NO SUCH WAIVER AND
NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE OR REDUCE ANY
PORTION OF ANY LOAN OR EXTEND THE FINAL SCHEDULED MATURITY DATE OF ANY LOAN OR
REDUCE THE STATED RATE (IT BEING UNDERSTOOD THAT ANY CHANGE TO THE DEFINITION OF
CONSOLIDATED LEVERAGE RATIO OR CONSOLIDATED SECURED DEBT RATIO OR FIXED CHARGE
COVERAGE RATIO OR IN THE COMPONENT DEFINITIONS THEREOF SHALL NOT CONSTITUTE A
REDUCTION IN THE RATE AND ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL BE
NECESSARY TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST AT THE
“DEFAULT RATE” OR AMEND SECTION 2.8(C)), OR FORGIVE ANY PORTION, OR EXTEND THE
DATE FOR THE PAYMENT, OF ANY INTEREST OR FEE PAYABLE HEREUNDER (OTHER THAN AS A
RESULT OF WAIVING THE APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST
RATES), OR EXTEND THE FINAL EXPIRATION DATE OF ANY LENDER’S COMMITMENT OR
INCREASE THE AGGREGATE AMOUNT OF THE COMMITMENTS OF ANY LENDER, OR AMEND OR
MODIFY ANY PROVISIONS OF SECTION 5.3(A) (WITH RESPECT TO THE RATABLE ALLOCATION
OF ANY PAYMENTS ONLY) AND 13.8(A) AND 13.20, OR MAKE ANY LOAN, INTEREST, FEE OR
OTHER AMOUNT PAYABLE IN ANY CURRENCY OTHER THAN EXPRESSLY PROVIDED HEREIN, IN
EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY
AFFECTED THEREBY (OR, IN THE CASE OF ANY FEES, THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT), OR (II) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS
SECTION 13.1 OR REDUCE THE PERCENTAGES SPECIFIED IN THE DEFINITIONS OF THE TERMS
“REQUIRED LENDERS,” CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ITS
RIGHTS AND OBLIGATIONS UNDER ANY LOAN DOCUMENT TO WHICH IT IS A PARTY (EXCEPT AS
PERMITTED PURSUANT TO SECTION 10.3) OR ALTER THE ORDER OF APPLICATION SET FORTH
SECTION 11.14, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AND ADVERSELY AFFECTED THEREBY, OR (III) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 12 WITHOUT THE WRITTEN CONSENT OF THE THEN-CURRENT ADMINISTRATIVE AGENT
IN A MANNER THAT DIRECTLY AND ADVERSELY AFFECTS SUCH PERSON, (IV) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE GUARANTORS UNDER THE GUARANTEES (EXCEPT AS EXPRESSLY
PERMITTED BY THE GUARANTEES OR THIS AGREEMENT) EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF EACH LENDER OR (V) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION
2.14 WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED
THEREBY OR (VI) AMEND OR MODIFY ANY PROVISION OF THE SENIOR REFINANCING
INDENTURE THAT REQUIRES (OR WOULD, IF ANY SENIOR NOTES WERE OUTSTANDING,
REQUIRE) THE APPROVAL OF ALL HOLDERS OF SENIOR NOTES, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY. ANY SUCH WAIVER


 


113

--------------------------------------------------------------------------------



 


AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL APPLY EQUALLY TO EACH
OF THE AFFECTED LENDERS AND SHALL BE BINDING UPON THE BORROWER, SUCH LENDERS,
THE ADMINISTRATIVE AGENT AND ALL FUTURE HOLDERS OF THE AFFECTED LOANS. IN THE
CASE OF ANY WAIVER, THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL
BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS, AND ANY DEFAULT OR EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE
CURED AND NOT CONTINUING, IT BEING UNDERSTOOD THAT NO SUCH WAIVER SHALL EXTEND
TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT OR IMPAIR ANY RIGHT
CONSEQUENT THEREON. IN CONNECTION WITH THE FOREGOING PROVISIONS, THE
ADMINISTRATIVE AGENT MAY, BUT SHALL HAVE NO OBLIGATIONS TO, WITH THE CONCURRENCE
OF ANY LENDER, EXECUTE AMENDMENTS, MODIFICATIONS, WAIVERS OR CONSENTS ON BEHALF
OF SUCH LENDER.


 


(B)           NOTWITHSTANDING THE FOREGOING, WITHOUT NOTICE TO OR THE CONSENT OF
ANY LENDERS AND WITHOUT ANY FURTHER ACTION NECESSARY BY THE PARTIES HERETO,
EFFECTIVE AS OF THE INITIAL LOAN MATURITY DATE, IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS CONTAINED IN SECTIONS 8, 9 AND 11 OF THIS
AGREEMENT AND THE CORRESPONDING TERMS CONTAINED IN SENIOR REFINANCING INDENTURE,
SUCH PROVISIONS OF THIS AGREEMENT SHALL BE REPLACED WITH CORRESPONDING
PROVISIONS OF THE SENIOR REFINANCING INDENTURE, AND, TO THE EXTENT NECESSARY TO
GIVE EFFECT TO THE FOREGOING, EACH DEFINED TERM USED IN THE SECTIONS OF THE
SENIOR REFINANCING INDENTURE SHALL HAVE THE MEANING SET FORTH IN THE SENIOR
REFINANCING INDENTURE, SUBJECT TO THE TERMS OF SECTION 1.2(H), AS APPLICABLE.
THE APPLICABLE PROVISIONS OF THE INDENTURE AS DESCRIBED IN EXHIBIT B SHALL BE
DEEMED INCORPORATED AND SET FORTH IN THIS AGREEMENT TO THE EXTENT NECESSARY TO
GIVE EFFECT TO THE FOREGOING. IN FURTHERANCE OF THE FOREGOING, THE
ADMINISTRATIVE AGENT WILL (AND THE LENDERS HEREBY AUTHORIZE AND DIRECT THE
ADMINISTRATIVE AGENT TO), AT THE REQUEST OF THE BORROWER, ENTER INTO SUCH
TECHNICAL AMENDMENTS AND OTHER MODIFICATIONS TO THIS AGREEMENT AS ARE REASONABLY
NECESSARY TO EFFECT THE FOREGOING.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING
LENDER SHALL HAVE ANY RIGHT TO APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR
CONSENT HEREUNDER, EXCEPT THAT THE COMMITMENT OF SUCH LENDER MAY NOT BE
INCREASED OR EXTENDED WITHOUT THE CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD
THAT ANY COMMITMENTS OR LOANS HELD OR DEEMED HELD BY ANY DEFAULTING LENDER SHALL
BE EXCLUDED FOR A VOTE OF THE LENDERS HEREUNDER REQUIRING ANY CONSENT OF THE
LENDERS).


 


(D)           THE LENDERS HEREBY IRREVOCABLY AGREE THAT THE GUARANTORS SHALL BE
RELEASED FROM THE GUARANTEES AND NO FURTHER ACTION BY SUCH GUARANTOR, THE
BORROWER OR THE ADMINISTRATIVE AGENT IS REQUIRED FOR THE RELEASE OF SUCH
GUARANTOR’S GUARANTEE, UPON: (1)(A)  ANY SALE, EXCHANGE OR TRANSFER (BY MERGER
OR OTHERWISE) OF THE CAPITAL STOCK OF SUCH GUARANTOR (INCLUDING ANY SALE,
EXCHANGE OR TRANSFER), AFTER WHICH THE APPLICABLE GUARANTOR IS NO LONGER A
RESTRICTED SUBSIDIARY OR ALL OR SUBSTANTIALLY ALL THE ASSETS OF SUCH GUARANTOR
WHICH SALE, EXCHANGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE APPLICABLE
PROVISIONS OF THIS AGREEMENT; (B) THE RELEASE OR DISCHARGE OF THE GUARANTEE BY
SUCH GUARANTOR OF THE SENIOR SECURED CREDIT AGREEMENT OR SUCH OTHER GUARANTEE
THAT RESULTED IN THE CREATION OF SUCH GUARANTEE, EXCEPT A DISCHARGE OR RELEASE
BY OR AS A RESULT OF PAYMENT UNDER SUCH GUARANTEE; (C) THE DESIGNATION OF ANY
RESTRICTED SUBSIDIARY THAT IS A GUARANTOR AS AN UNRESTRICTED SUBSIDIARY IN
COMPLIANCE WITH SECTION 9.5 HEREOF AND THE DEFINITION OF “UNRESTRICTED
SUBSIDIARY” HEREUNDER; OR (D) THE BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT
BEING DISCHARGED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; AND (2) SUCH
GUARANTOR DELIVERING


 


114

--------------------------------------------------------------------------------



 


TO THE ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL,
EACH STATING THAT ALL CONDITIONS PRECEDENT PROVIDED FOR IN THIS AGREEMENT
RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.


 


(E)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO EXECUTE
AND DELIVER ANY INSTRUMENTS, DOCUMENTS, AND AGREEMENTS NECESSARY OR DESIRABLE TO
EVIDENCE AND CONFIRM THE RELEASE OF ANY GUARANTOR PURSUANT TO THE FOREGOING
PROVISIONS OF THIS PARAGRAPH, ALL WITHOUT THE FURTHER CONSENT OR JOINDER OF ANY
LENDER.


 

13.2.        Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(a)           if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(b)           if to any Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9
and 5.1 shall not be effective until received.

 

13.3.        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

13.4.        Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

115

--------------------------------------------------------------------------------


 

13.5.        Payment of Expenses; Indemnification. The Borrower agrees (a) to
pay or reimburse the Agents for all their reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and one counsel
in each relevant local jurisdiction, (b) to pay or reimburse each Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel to
the Agents, or such other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld), (c) to pay, indemnify, and hold
harmless each Lender and Agent from, any and all recording and filing fees and
(d) to pay, indemnify, and hold harmless each Lender and Agent and their
respective Affiliates, directors, officers, employees, trustees, investment
advisors and agents from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each relevant jurisdiction to such indemnified Persons
(unless there is an actual or perceived conflict of interest or the availability
of different claims or defenses in which case each such Person may retain its
own counsel), related to the Transactions (including, without limitation, the
Merger) or, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents, including, without limitation, any of the foregoing relating to
the violation of, noncompliance with or liability under, any Environmental Law
(other than by such indemnified person or any of its Affiliates, officers,
directors, employees or agents (other than any trustee or advisor)) or to any
actual or alleged presence, release or threatened release of Hazardous Materials
involving or attributable to the operations of the Borrower, any of its
Subsidiaries or any of the Real Estate (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any Agent or any Lender or any of their
respective Affiliates, officers, directors, employees or agents, with respect to
indemnified liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of the party to
be indemnified or any of its Affiliates, officers, directors, employees or
agents, or (ii) any material breach of any Loan Document by the party to be
indemnified. No Person entitled to indemnification under clause (d) of this
Section 13.5 shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any such Person have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 13.5 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or any other Person, whether or not any Person entitled to
indemnification under clause (d) of this Section 13.5 is

 

116

--------------------------------------------------------------------------------


 

otherwise a party thereto. All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expense in reasonable retail. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

13.6.        Successors and Assigns; Participations and Assignments.

 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.3,
THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH
THIS SECTION 13.6. NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS (TO THE EXTENT
PROVIDED IN CLAUSE (C) OF THIS SECTION 13.6) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS AND EACH OTHER PERSON ENTITLED TO INDEMNIFICATION UNDER SECTION
13.5) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT.


 


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN CLAUSE (B)(II) BELOW,
ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN
CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD OR DELAYED; IT BEING
UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT TO
WITHHOLD OR DELAY ITS CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT
TO COMPLY WITH APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO OBTAIN THE
CONSENT OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY)
OF:


 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to (1) a Lender, an Affiliate of a Lender, an
Approved Fund, (2) if an Event of Default under Section 11.1(I)(a), (b), (g) or
(h) has occurred and is continuing, any other assignee or (3) to a Person not
more than 14 days following the Closing Date to the extent the Borrower has
previously consented to an allocation of Loans of Commitments in an amount
greater than or equal to the amount assigned to a Person in such time period;
and

 

(B)           the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), provided that no consent of the Administrative Agent shall
be required for an assignment of any Loan to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

 

117

--------------------------------------------------------------------------------


 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 in excess thereof or, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1(I)(a), (b), (g) or
(h) has occurred and is continuing; provided further that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system reasonably acceptable to the Administrative Agent, together with a
processing and recordation fee in the amount of $3,500 via an electronic
settlement system acceptable to the Administrative Agent; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
form; and

 

(E)           prior to the Interim Loan Conversion Date, no Committed Lender
shall assign to another Lender (other than another Committed Lender) any Loans
without the Borrower’s prior consent if, after giving effect to such assignment,
the Committed Lenders would hold, in the aggregate, less than 51% of the
aggregate principal amount of outstanding Loans.

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 13.6, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled 

 

118

--------------------------------------------------------------------------------


 

to the benefits of Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c) of this Section 13.6.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitments of, and principal amount
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, each Register shall contain the name and address of
the Administrative Agent and the lending office through which each such Person
acts under this Agreement. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and applicable tax forms (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) of this Section 13.6 and any written consent to such assignment
required by clause (b) of this Section 13.6, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.

 


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN CLAUSE (I) OF THE PROVISO
TO SECTION 13.1. THAT AFFECTS SUCH PARTICIPANT. SUBJECT TO CLAUSE (C)(II) OF
THIS SECTION 13.6, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED
TO THE BENEFITS OF SECTIONS 2.10, 2.11 AND 5.4 TO THE SAME EXTENT AS IF IT WERE
A LENDER AND PROVIDED THAT SUCH PARTICIPANT AGREES TO BE SUBJECT TO THE
REQUIREMENTS OF THOSE SECTIONS AS THOUGH IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO CLAUSE (B) OF THIS SECTION 13.6. TO THE
EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS
OF SECTION 13.8(B) AS THOUGH IT WERE A


 


119

--------------------------------------------------------------------------------



 


LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 13.8(A) AS
THOUGH IT WERE A LENDER.


 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10, 2.11 or 5.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary. Any such Participant
Register shall be available for inspection by the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice.

 


(D)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION 13.6 SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.
THE BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY LENDER AT ANY TIME AND FROM
TIME TO TIME AFTER THE BORROWER HAS MADE ITS INITIAL BORROWING HEREUNDER, THE
BORROWER SHALL PROVIDE TO SUCH LENDER, AT THE BORROWER’S OWN EXPENSE, A
PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H-1 OR H-2, AS THE CASE
MAY BE, EVIDENCING THE LOANS, OWING TO SUCH LENDER.


 


(E)           SUBJECT TO SECTION 13.16, THE BORROWER AUTHORIZES EACH LENDER TO
DISCLOSE TO ANY PARTICIPANT, SECURED CREDITOR OF SUCH LENDER OR ASSIGNEE (EACH,
A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL FINANCIAL INFORMATION
IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER AND ITS AFFILIATES THAT HAS
BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES
PURSUANT TO THIS AGREEMENT OR THAT HAS BEEN DELIVERED TO SUCH LENDER BY OR ON
BEHALF OF THE BORROWER AND ITS AFFILIATES IN CONNECTION WITH SUCH LENDER’S
CREDIT EVALUATION OF THE BORROWER AND ITS AFFILIATES PRIOR TO BECOMING A PARTY
TO THIS AGREEMENT.


 


(F)            THE WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE
IMPORT IN ANY ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO INCLUDE ELECTRONIC
SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE
OF THE SAME LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED
SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE,
TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE
ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


120

--------------------------------------------------------------------------------



 


(G)           SPV LENDER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE (A “SPV”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO
PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE THE BORROWER PURSUANT TO THIS AGREEMENT;
PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPV TO
MAKE ANY LOAN AND (II) IF AN SPV ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE
FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE
OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF. THE MAKING OF A LOAN
BY AN SPV HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE
SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER. EACH PARTY
HERETO HEREBY AGREES THAT NO SPV SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER). IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPV, IT
SHALL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPV ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
13.6, ANY SPV MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPV. THIS SECTION 13.6(G)
MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE SPV. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (X) NO SPV SHALL BE ENTITLED TO ANY
GREATER RIGHTS UNDER SECTIONS 2.10, 2.11 AND 5.4 THAN ITS GRANTING LENDER WOULD
HAVE BEEN ENTITLED TO ABSENT THE USE OF SUCH SPV AND (Y) EACH SPV AGREES TO BE
SUBJECT TO THE REQUIREMENTS OF SECTIONS 2.10, 2.11 AND 5.4 AS THOUGH IT WERE A
LENDER AND HAS ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO CLAUSE (B) OF
THIS SECTION 13.6.


 

13.7.        Replacements of Lenders Under Certain Circumstances.

 


(A)           THE BORROWER SHALL BE PERMITTED TO REPLACE ANY LENDER THAT (A)
REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO SECTION 2.10 OR 5.4, (B) IS
AFFECTED IN THE MANNER DESCRIBED IN SECTION 2.10(A)(III) AND AS A RESULT THEREOF
ANY OF THE ACTIONS DESCRIBED IN SUCH SECTION IS REQUIRED TO BE TAKEN OR (C)
BECOMES A DEFAULTING LENDER, WITH A REPLACEMENT BANK OR OTHER FINANCIAL
INSTITUTION, PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT WITH ANY
REQUIREMENT OF LAW, (II) NO EVENT OF DEFAULT UNDER SECTION 11.1 OR 11.5 SHALL
HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) THE
BORROWER SHALL REPAY (OR THE REPLACEMENT BANK OR INSTITUTION SHALL PURCHASE, AT
PAR) ALL LOANS AND OTHER AMOUNTS (OTHER THAN ANY DISPUTED AMOUNTS), PURSUANT TO
SECTION 2.10, 2.11 OR 5.4, AS THE CASE MAY BE) OWING TO SUCH REPLACED LENDER
PRIOR TO THE DATE OF REPLACEMENT, (IV) THE REPLACEMENT BANK OR INSTITUTION, IF
NOT ALREADY A LENDER, AND THE TERMS AND CONDITIONS OF SUCH REPLACEMENT, SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (V) THE REPLACED LENDER
SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN ACCORDANCE WITH


 


121

--------------------------------------------------------------------------------



 


THE PROVISIONS OF SECTION 13.6 (PROVIDED THAT THE BORROWER SHALL BE OBLIGATED TO
PAY THE REGISTRATION AND PROCESSING FEE REFERRED TO THEREIN) AND (VI) ANY SUCH
REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL HAVE AGAINST THE REPLACED
LENDER.


 


(B)           IF ANY LENDER (SUCH LENDER, A “NON-CONSENTING LENDER”) HAS FAILED
TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION THAT
PURSUANT TO THE TERMS OF SECTION 13.1 REQUIRES THE CONSENT OF ALL OF THE LENDERS
AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR
CONSENT, THEN PROVIDED NO EVENT OF DEFAULT THEN EXISTS, THE BORROWER SHALL HAVE
THE RIGHT (UNLESS SUCH NON-CONSENTING LENDER GRANTS SUCH CONSENT) TO REPLACE
SUCH NON-CONSENTING LENDER BY REQUIRING SUCH NON-CONSENTING LENDER TO ASSIGN ITS
LOANS, AND ITS COMMITMENTS HEREUNDER TO ONE OR MORE ASSIGNEES REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, PROVIDED THAT (A) ALL OBLIGATIONS OF THE
BORROWER OWING TO SUCH NON-CONSENTING LENDER BEING REPLACED SHALL BE PAID IN
FULL TO SUCH NON-CONSENTING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT, AND (B)
THE REPLACEMENT LENDER SHALL PURCHASE THE FOREGOING BY PAYING TO SUCH
NON-CONSENTING LENDER A PRICE EQUAL TO THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED
AND UNPAID INTEREST THEREON AND (C) THE BORROWER SHALL PAY TO SUCH
NON-CONSENTING LENDER THE AMOUNT, IF ANY, OWING TO SUCH LENDER PURSUANT TO
SECTION 5.1(B). IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE BORROWER,
ADMINISTRATIVE AGENT, SUCH NON-CONSENTING LENDER AND THE REPLACEMENT LENDER
SHALL OTHERWISE COMPLY WITH SECTION 13.6.


 

13.8.        Adjustments; Set-off.

 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST THEREON, OR RECEIVE ANY
COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF,
PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION
11.1(I)(G) OR (H), OR OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT
TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF SUCH OTHER
LENDER’S LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL PURCHASE FOR
CASH FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF EACH
SUCH OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS
OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE
SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL
OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR
ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH
BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND
BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO
SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND
ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE


 


122

--------------------------------------------------------------------------------



 


CREDIT OR THE ACCOUNT OF THE BORROWER (EXCLUDING, FOR THE AVOIDANCE OF DOUBT,
ANY SETTLEMENT ASSETS, EXCEPT TO EFFECT SETTLEMENT PAYMENTS SUCH LENDER IS
OBLIGATED TO MAKE TO A THIRD PARTY IN RESPECT OF SUCH SETTLEMENT ASSETS OR AS
OTHERWISE AGREED IN WRITING BETWEEN THE BORROWER AND SUCH LENDER). EACH LENDER
AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

13.9.        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

13.10.      Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11.      Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents. For the avoidance of doubt, the Fee
Letter and the Engagement Letter remain in full force and effect in accordance
with their terms.

 

13.12.      GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.      Submission to Jurisdiction; Waivers. The Borrower irrevocably and
unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

123

--------------------------------------------------------------------------------


 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14.      Acknowledgments. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           (i) the Loans provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Administrative Agent, the Lenders and the other Agents on the
other hand, and the Borrower and the other Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, any other Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Loan
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising the
Borrower, the other Loan Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to the Borrower, the other Loan Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, each other Agent and each Affiliate of the foregoing  may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will

 

124

--------------------------------------------------------------------------------


 

provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

 


13.15.      WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 


13.16.      CONFIDENTIALITY. THE ADMINISTRATIVE AGENT, EACH OTHER AGENT AND EACH
LENDER SHALL HOLD ALL NON-PUBLIC INFORMATION FURNISHED BY OR ON BEHALF OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH LENDER’S EVALUATION
OF WHETHER TO BECOME A LENDER HEREUNDER OR OBTAINED BY SUCH LENDER, THE
ADMINISTRATIVE AGENT OR SUCH OTHER AGENT PURSUANT TO THE REQUIREMENTS OF THIS
AGREEMENT (“CONFIDENTIAL INFORMATION”), CONFIDENTIAL IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURE FOR HANDLING CONFIDENTIAL INFORMATION OF THIS NATURE AND (IN
THE CASE OF A LENDER THAT IS A BANK) IN ACCORDANCE WITH SAFE AND SOUND BANKING
PRACTICES AND IN ANY EVENT MAY MAKE DISCLOSURE AS REQUIRED OR REQUESTED BY ANY
GOVERNMENTAL, REGULATORY OR SELF-REGULATORY AGENCY OR REPRESENTATIVE THEREOF OR
PURSUANT TO LEGAL PROCESS OR APPLICABLE LAW OR REGULATION OR (A) TO SUCH
LENDER’S OR THE ADMINISTRATIVE AGENT’S OR OTHER AGENT’S ATTORNEYS, PROFESSIONAL
ADVISORS, INDEPENDENT AUDITORS, TRUSTEES OR AFFILIATES, (B) TO AN INVESTOR OR
PROSPECTIVE INVESTOR IN A SECURITIZATION THAT AGREES ITS ACCESS TO INFORMATION
REGARDING THE LOAN PARTIES, THE LOANS AND THE LOAN DOCUMENTS IS SOLELY FOR
PURPOSES OF EVALUATING AN INVESTMENT IN A SECURITIZATION AND WHO AGREES TO TREAT
SUCH INFORMATION AS CONFIDENTIAL, (C) TO A TRUSTEE, COLLATERAL MANAGER,
SERVICER, BACKUP SERVICER, NOTEHOLDER OR SECURED PARTY IN CONNECTION WITH THE
ADMINISTRATION, SERVICING AND REPORTING ON THE ASSETS SERVING AS COLLATERAL FOR
A SECURITIZATION AND WHO AGREES TO TREAT SUCH INFORMATION AS CONFIDENTIAL AND
(D) TO A NATIONALLY RECOGNIZED RATINGS AGENCY THAT REQUIRES ACCESS TO
INFORMATION REGARDING THE LOAN PARTIES, THE LOANS AND LOAN DOCUMENTS IN
CONNECTION WITH RATINGS ISSUED WITH RESPECT TO A SECURITIZATION; PROVIDED THAT
UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW OR COURT ORDER, EACH LENDER,
THE ADMINISTRATIVE AGENT AND EACH OTHER AGENT SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO NOTIFY THE BORROWER OF ANY REQUEST MADE TO SUCH LENDER, THE
ADMINISTRATIVE AGENT OR SUCH OTHER AGENT BY ANY GOVERNMENTAL, REGULATORY OR SELF
REGULATORY AGENCY OR REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUEST IN
CONNECTION WITH AN EXAMINATION OF THE FINANCIAL CONDITION OF SUCH LENDER BY SUCH
AGENCY) FOR DISCLOSURE OF ANY SUCH NON-PUBLIC INFORMATION PRIOR TO DISCLOSURE OF
SUCH INFORMATION, AND PROVIDED FURTHER THAT IN NO EVENT SHALL ANY LENDER, THE
ADMINISTRATIVE AGENT OR ANY OTHER AGENT BE OBLIGATED OR REQUIRED TO RETURN ANY
MATERIALS FURNISHED BY THE BORROWER OR ANY SUBSIDIARY. EACH LENDER, THE
ADMINISTRATIVE AGENT AND EACH OTHER AGENT AGREES THAT IT WILL NOT PROVIDE TO
PROSPECTIVE TRANSFEREES OR TO ANY PLEDGEE


 


125

--------------------------------------------------------------------------------



 


REFERRED TO IN SECTION 13.6 OR TO PROSPECTIVE DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTIES IN SWAP AGREEMENTS TO BE ENTERED INTO IN CONNECTION WITH LOANS
MADE HEREUNDER ANY OF THE CONFIDENTIAL INFORMATION UNLESS SUCH PERSON IS ADVISED
OF AND AGREES TO BE BOUND BY THE PROVISIONS OF THIS SECTION 13.16 OR
CONFIDENTIALITY PROVISIONS AT LEAST AS RESTRICTIVE AS THOSE SET FORTH IN THIS
SECTION 13.16.

 


13.17.      DIRECT WEBSITE COMMUNICATIONS.

 


(A)           THE BORROWER MAY, AT ITS OPTION, PROVIDE TO THE ADMINISTRATIVE
AGENT ANY INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO
FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND
OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY
SUCH COMMUNICATION THAT (A) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF
AN EXISTING, BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF
AN INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (B) RELATES TO THE
PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THE SENIOR SECURED CREDIT
AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (C) PROVIDES NOTICE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR (D) IS REQUIRED TO BE
DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THE SENIOR
SECURED CREDIT AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT
THEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN
COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN
ELECTRONIC/SOFT MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT TO THE ADMINISTRATIVE AGENT AT AN EMAIL ADDRESS PROVIDED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME; PROVIDED THAT: (I) UPON WRITTEN REQUEST
BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL DELIVER PAPER COPIES OF SUCH
DOCUMENTS TO THE ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH LENDER
UNTIL A WRITTEN REQUEST TO CEASE DELIVERING PAPER COPIES IS GIVEN BY THE
ADMINISTRATIVE AGENT AND (II) THE BORROWER SHALL NOTIFY (WHICH MAY BE BY
FACSIMILE OR ELECTRONIC MAIL) THE ADMINISTRATIVE AGENT OF THE POSTING OF ANY
SUCH DOCUMENTS AND PROVIDE TO THE ADMINISTRATIVE AGENT BY ELECTRONIC MAIL
ELECTRONIC VERSIONS (I.E., SOFT COPIES) OF SUCH DOCUMENTS. EACH LENDER SHALL BE
SOLELY RESPONSIBLE FOR TIMELY ACCESSING POSTED DOCUMENTS OR REQUESTING DELIVERY
OF PAPER COPIES OF SUCH DOCUMENTS FROM THE ADMINISTRATIVE AGENT AND MAINTAINING
ITS COPIES OF SUCH DOCUMENTS. NOTHING IN THIS SECTION 13.17 SHALL PREJUDICE THE
RIGHT OF THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER
TO GIVE ANY NOTICE OR OTHER COMMUNICATION PURSUANT TO ANY LOAN DOCUMENT IN ANY
OTHER MANNER SPECIFIED IN SUCH LOAN DOCUMENT.


 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 


(B)           THE BORROWER FURTHER AGREES THAT ANY AGENT MAY MAKE THE
COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON
INTRALINKS OR A SUBSTANTIALLY


 


126

--------------------------------------------------------------------------------



 


SIMILAR ELECTRONIC TRANSMISSION SYSTEM (THE “PLATFORM”), SO LONG AS THE ACCESS
TO SUCH PLATFORM (I) IS LIMITED TO THE AGENTS, THE LENDERS AND TRANSFEREES OR
PROSPECTIVE TRANSFEREES AND (II) REMAINS SUBJECT TO THE CONFIDENTIALITY
REQUIREMENTS SET FORTH IN SECTION 13.16.


 


(C)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“AGENT PARTIES” AND EACH AN “AGENT PARTY”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY
RESULTED FROM SUCH AGENT PARTY’S (OR ANY OF ITS RELATED PARTIES’ (OTHER THAN ANY
TRUSTEE OR ADVISOR)) GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR
MATERIAL BREACH OF THE LOAN DOCUMENTS.


 


(D)           THE BORROWER AND EACH LENDER ACKNOWLEDGE THAT CERTAIN OF THE
LENDERS MAY BE “PUBLIC-SIDE” LENDERS (LENDERS THAT DO NOT WISH TO RECEIVE
MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER, ITS SUBSIDIARIES
OR THEIR SECURITIES) AND, IF DOCUMENTS OR NOTICES REQUIRED TO BE DELIVERED
PURSUANT TO THE LOAN DOCUMENTS OR OTHERWISE ARE BEING DISTRIBUTED THROUGH THE
PLATFORM, ANY DOCUMENT OR NOTICE THAT THE BORROWER HAS INDICATED CONTAINS ONLY
PUBLICLY AVAILABLE INFORMATION WITH RESPECT TO THE BORROWER MAY BE POSTED ON
THAT PORTION OF THE PLATFORM DESIGNATED FOR SUCH PUBLIC-SIDE LENDERS. IF THE
BORROWER HAS NOT INDICATED WHETHER A DOCUMENT OR NOTICE DELIVERED CONTAINS ONLY
PUBLICLY AVAILABLE INFORMATION, THE ADMINISTRATIVE AGENT SHALL POST SUCH
DOCUMENT OR NOTICE SOLELY ON THAT PORTION OF THE PLATFORM DESIGNATED FOR LENDERS
WHO WISH TO RECEIVE MATERIAL NONPUBLIC INFORMATION WITH RESPECT TO THE BORROWER,
ITS SUBSIDIARIES AND THEIR SECURITIES. NOTWITHSTANDING THE FOREGOING, THE
BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO INDICATE WHETHER ANY
DOCUMENT OR NOTICE CONTAINS ONLY PUBLICLY AVAILABLE INFORMATION.


 


13.18.      USA PATRIOT ACT. EACH LENDER HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH LOAN PARTY AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY EACH LOAN PARTY IN
ACCORDANCE WITH THE PATRIOT ACT.

 


13.19.      JUDGMENT CURRENCY. IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY
COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR ANY OTHER LOAN DOCUMENT
IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF EXCHANGE USED SHALL BE THAT
AT WHICH IN ACCORDANCE WITH


 


127

--------------------------------------------------------------------------------



 


NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD PURCHASE THE FIRST
CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY PRECEDING THAT ON WHICH
FINAL JUDGMENT IS GIVEN. THE OBLIGATION OF THE BORROWER IN RESPECT OF ANY SUCH
SUM DUE FROM IT TO THE ADMINISTRATIVE AGENT OR THE LENDERS HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE
“JUDGMENT CURRENCY”) OTHER THAN THAT IN WHICH SUCH SUM IS DENOMINATED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT (THE “AGREEMENT
CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING
RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY SUM ADJUDGED TO BE SO DUE IN THE
JUDGMENT CURRENCY, THE ADMINISTRATIVE AGENT MAY IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY.
IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM
ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT FROM THE BORROWER IN THE AGREEMENT
CURRENCY, THE BORROWER AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY
SUCH JUDGMENT, TO INDEMNIFY THE ADMINISTRATIVE AGENT OR THE PERSON TO WHOM SUCH
OBLIGATION WAS OWING AGAINST SUCH LOSS. IF THE AMOUNT OF THE AGREEMENT CURRENCY
SO PURCHASED IS GREATER THAN THE SUM ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT
IN SUCH CURRENCY, THE ADMINISTRATIVE AGENT AGREES TO RETURN THE AMOUNT OF ANY
EXCESS TO THE BORROWER (OR TO ANY OTHER PERSON WHO MAY BE ENTITLED THERETO UNDER
APPLICABLE LAW).

 


13.20.      PAYMENTS SET ASIDE. TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF THE BORROWER IS MADE TO ANY AGENT OR ANY LENDER, OR ANY AGENT OR ANY LENDER
EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF
OR ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT
ENTERED INTO BY SUCH AGENT OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A
TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING OR
OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE OF ANY AMOUNT SO RECOVERED FROM OR REPAID
BY ANY AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE
SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE
FROM TIME TO TIME IN EFFECT.

 

128

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

FIRST DATA CORPORATION, as Borrower

 

 

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

 

Name:

 Stanley J. Andersen

 

 

Title:

 Vice President and
 Assistant Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.., as

 

Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

 

Name:

 Edward T. Crook

 

 

Title:

 Managing Director

 

 

 

CITIGROUP GLOBAL MARKETS INC., as Joint

 

Lead Arranger and Bookrunner

 

 

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

 

Name:

 Edward T. Crook

 

 

Title:

 Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH, as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ William O’Daly

 

 

 

Name:

 William O’Daly

 

 

Title:

 Director

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

Name:

 Mikhail Faybusovich

 

 

Title:

 Associate

 

S-3

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS

 

 BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

 

Name:

 Carin Keegan

 

 

Title:

 Vice President

 

 

 

By:

/s/ Paul O’Leary

 

 

 

Name:

 Paul O’Leary

 

 

Title:

 Vice President

 

 

 

DEUTSCHE BANK SECURITIES INC., as Joint

 

Lead Arranger and Bookrunner

 

 

 

 

 

 

 

By:

/s/ Keith Braun

 

 

 

Name:

Keith Braun

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Sean Murphy

 

 

 

Name:

 Sean Murphy

 

 

Title:

 Managing Director

 

S-4

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Joint Lead Arranger and Bookrunner and a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Walter A. Jackson

 

 

 

Name:  Walter A. Jackson

 

 

Title:  Authorized Signatory

 

S-5

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Peter G. Nealon

 

 

 

Name:

 Peter G. Nealon

 

 

Title:

 Managing Director

 

S-6

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as

 

Lender

 

 

 

 

 

 

 

By:

/s/ William J. Hughes

 

 

 

Name:

 William J. Hughes

 

 

Title:

 Managing Director

 

 

 

LEHMAN BROTHERS INC., as Joint Lead

 

Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By:

/s/ William J. Hughes

 

 

 

Name:

 William J. Hughes

 

 

Title:

 Managing Director

 

S-7

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Arminee Bowler

 

 

 

Name:

 Arminee Bowler

 

 

Title:

 Vice President

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

INCORPORATED, as Joint Lead Arranger and

 

Bookrunner

 

 

 

 

 

 

 

By:

/s/ Stephanie Vallillo

 

 

 

Name:

 Stephanie Vallillo

 

 

Title:

 Vice President

 

S-8

--------------------------------------------------------------------------------